Case 2:20-cv-08035-SVW-JPR Document 110-5 Filed 04/06/21 Page 1 of 111 Page ID
                                  #:1083




                       EXHIBIT D
1/28/2021Case   2:20-cv-08035-SVW-JPR            Document 110-5 Filed 04/06/21 Page 2 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1084
  EX-2.1 2 ea134038ex2-1_property.htm AGREEMENT AND PLAN OF MERGER, DATED AS OF JANUARY 27, 2021, BY AND
  AMONG PSAC ACQUISITION CORP., PSAC MERGER SUB, LTD. AND FF INTELLIGENT MOBILITY GLOBAL HOLDINGS
  LTD
                                                                                                   Exhibit 2.1

                                                                                                             Execution Version


                                               AGREEMENT AND PLAN OF MERGER

                                                                 dated as of

                                                             January 27, 2021

                                                               by and among

                                           PROPERTY SOLUTIONS ACQUISITION CORP.,

                                                       PSAC MERGER SUB LTD.

                                                                     and

                                     FF INTELLIGENT MOBILITY GLOBAL HOLDINGS LTD.




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                              1/110
1/28/2021Case   2:20-cv-08035-SVW-JPR            Document 110-5 Filed 04/06/21 Page 3 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1085


                                                         TABLE OF CONTENTS

                                                                                                                       Page

  ARTICLE I CERTAIN DEFINITIONS                                                                                            2

         1.01   Definitions                                                                                                 2
         1.02   Construction                                                                                               17
         1.03   Knowledge                                                                                                  18
         1.04   Equitable Adjustments                                                                                      18

  ARTICLE II THE MERGER; CLOSING                                                                                           19

         2.01   Merger                                                                                                     19
         2.02   Effects of the Merger                                                                                      19
         2.03   Closing; Effective Time                                                                                    19
         2.04   Directors and Officers of the Surviving Company                                                            19

  ARTICLE III EFFECTS OF THE MERGER; EARNOUT                                                                               20

         3.01   Conversion of Company Shares; Effects of the Merger                                                        20
         3.02   Company Shareholders’ Rights Upon the Merger                                                               20
         3.03   Delivery of Per Share Merger Closing Consideration                                                         20
         3.04   Lost Certificate                                                                                           21
         3.05   Treatment of Outstanding Company Options and Company Warrant                                               21
         3.06   Company Converting Debt                                                                                    22
         3.07   Earnout                                                                                                    23
         3.08   Support Agreements                                                                                         24
         3.09   Appraisal Rights                                                                                           25
         3.10   Withholding                                                                                                26
         3.11   Payment of Expenses and Indebtedness                                                                       26
         3.12   Company Closing Statement                                                                                  27
         3.13   Acquiror Closing Statement                                                                                 28
         3.14   No Liability                                                                                               28

  ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY                                                                 28

         4.01   Corporate Organization of the Company                                                                      28
         4.02   Subsidiaries                                                                                               29
         4.03   Due Authorization; Board Approval; Vote Required                                                           29
         4.04   No Conflict                                                                                                30
         4.05   Governmental Authorities; Consents                                                                         31
         4.06   Capitalization                                                                                             31
         4.07   Financial Statements                                                                                       33
         4.08   Undisclosed Liabilities                                                                                    33


                                                                      i




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                   2/110
1/28/2021Case   2:20-cv-08035-SVW-JPR            Document 110-5 Filed 04/06/21 Page 4 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1086


         4.09   Litigation and Proceedings                                                                                 33
         4.10   Compliance with Laws                                                                                       34
         4.11   Intellectual Property                                                                                      35
         4.12   Contracts; No Defaults                                                                                     37
         4.13   Company Benefit Plans                                                                                      39
         4.14   Labor Matters                                                                                              42
         4.15   Taxes                                                                                                      43
         4.16   Brokers’ Fees                                                                                              46
         4.17   Insurance                                                                                                  46
         4.18   Real Property; Assets                                                                                      46
         4.19   Environmental Matters                                                                                      48
         4.20   Absence of Changes                                                                                         49
         4.21   Affiliate Agreements                                                                                       49
         4.22   Internal Controls                                                                                          50
         4.23   Permits                                                                                                    50
         4.24   Top Suppliers                                                                                              50
         4.25   Vehicle Certification                                                                                      50
         4.26   Proxy Statement/Prospectus                                                                                 51
         4.27   No Additional Representations and Warranties                                                               51

  ARTICLE V REPRESENTATIONS AND WARRANTIES OF ACQUIROR AND MERGER SUB                                                      51

         5.01   Corporate Organization                                                                                     51
         5.02   Due Authorization                                                                                          51
         5.03   No Conflict                                                                                                53
         5.04   Litigation and Proceedings                                                                                 53
         5.05   Governmental Authorities; Consents                                                                         54
         5.06   Financial Ability; Trust Account                                                                           54
         5.07   Brokers’ Fees                                                                                              55
         5.08   SEC Reports; Financial Statements; Sarbanes-Oxley Act; Undisclosed Liabilities                             55
         5.09   Business Activities; Absence of Changes                                                                    56
         5.10   Form S-4 and Proxy Statement/Prospectus                                                                    57
         5.11   No Outside Reliance                                                                                        58
         5.12   Tax Matters                                                                                                58
         5.13   Capitalization                                                                                             60
         5.14   Nasdaq Stock Market Quotation                                                                              61

  ARTICLE VI COVENANTS OF THE COMPANY                                                                                      62

         6.01   Conduct of Business                                                                                        62
         6.02   Inspection                                                                                                 65
         6.03   HSR Act and Regulatory Approvals                                                                           65


                                                                      ii




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                   3/110
1/28/2021Case   2:20-cv-08035-SVW-JPR            Document 110-5 Filed 04/06/21 Page 5 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1087


         6.04   No Acquiror Common Stock Transactions                                                                      66
         6.05   No Claim Against the Trust Account                                                                         66
         6.06   Proxy Solicitation; Other Actions                                                                          66
         6.07   FF Global Partners Matters                                                                                 66
         6.08   Foreign Persons                                                                                            66

  ARTICLE VII COVENANTS OF ACQUIROR AND MERGER SUB                                                                         67

         7.01   HSR Act and Regulatory Approvals                                                                           67
         7.02   Indemnification and Insurance                                                                              69
         7.03   Conduct of Acquiror During the Interim Period                                                              70
         7.04   Trust Account and Other Closing Payments                                                                   71
         7.05   Director and Officer Appointments                                                                          71
         7.06   Inspection                                                                                                 72
         7.07   Stock Exchange Listing                                                                                     72
         7.08   Acquiror Public Filings                                                                                    72
         7.09   Incentive Equity Plan                                                                                      72
         7.10   Amendments to Acquiror Organizational Documents                                                            73
         7.11   Section 16 Matters                                                                                         73

  ARTICLE VIII JOINT COVENANTS                                                                                             73

         8.01   Support of Transaction                                                                                     73
         8.02   Preparation of Form S-4 & Proxy Statement/Prospectus; Acquiror Meeting; Company Shareholders’ Approval     74
         8.03   Company Exclusivity                                                                                        76
         8.04   Acquiror Exclusivity                                                                                       76
         8.05   Tax Matters                                                                                                77
         8.06   Confidentiality; Publicity                                                                                 78
         8.07   Post-Closing Cooperation; Further Assurances                                                               78
         8.08   PIPE Investment                                                                                            79

  ARTICLE IX CONDITIONS TO OBLIGATIONS                                                                                     79

         9.01   Conditions to Obligations of All Parties                                                                   79
         9.02   Additional Conditions to Obligations of Acquiror and Merger Sub                                            80
         9.03   Additional Conditions to the Obligations of the Company                                                    81

  ARTICLE X TERMINATION/EFFECTIVENESS                                                                                      82

         10.01 Termination                                                                                                 82
         10.02 Effect of Termination                                                                                       83


                                                                      iii




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                   4/110
1/28/2021Case    2:20-cv-08035-SVW-JPR            Document 110-5 Filed 04/06/21 Page 6 of 111 Page ID
                            https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                                #:1088


  ARTICLE XI MISCELLANEOUS                                                                                                  83

         11.01   Waiver                                                                                                     83
         11.02   Notices                                                                                                    84
         11.03   Assignment                                                                                                 84
         11.04   Rights of Third Parties                                                                                    85
         11.05   Expenses                                                                                                   85
         11.06   Governing Law                                                                                              85
         11.07   Captions; Counterparts                                                                                     85
         11.08   Schedules and Exhibits                                                                                     85
         11.09   Entire Agreement                                                                                           86
         11.10   Amendments                                                                                                 86
         11.11   Publicity                                                                                                  86
         11.12   Severability                                                                                               86
         11.13   Jurisdiction; WAIVER OF TRIAL BY JURY                                                                      86
         11.14   Enforcement                                                                                                87
         11.15   Non-Recourse                                                                                               87
         11.16   Nonsurvival of Representations, Warranties and Covenants                                                   87
         11.17   Acknowledgements                                                                                           88


                                                                      iv




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                    5/110
1/28/2021Case   2:20-cv-08035-SVW-JPR            Document 110-5 Filed 04/06/21 Page 7 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1089


  EXHIBITS

  Exhibit A – Form of Registration Rights Agreement
  Exhibit B – Form of Shareholder Agreement
  Exhibit C – Form of PIPE Subscription Agreement
  Exhibit D – Form of Plan of Merger
  Exhibit E – Form of Amended and Restated Articles of Association of the Company
  Exhibit F – Form of Company Share Letter of Transmittal
  Exhibit G – Form of Lock-up Agreement (Company Shareholders, Vendor Trust, Additional Bridge Lenders, Warrantholders, and
  Employee Reduced Compensation)
  Exhibit H – Form of Converting Debt Letter of Transmittal
  Exhibit I – Form of Shareholder Support Agreement
  Exhibit J – Form of Sponsor Support Agreement
  Exhibit K – LTIP Terms
  Exhibit L-1 – Form of Acquiror Second A&R Certificate of Incorporation
  Exhibit L-2 – Form of Acquiror A&R Bylaws
  Exhibit M – Form of Lock-up Agreement (Sponsor)


                                                                      v




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                              6/110
1/28/2021Case   2:20-cv-08035-SVW-JPR            Document 110-5 Filed 04/06/21 Page 8 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1090


                                               AGREEMENT AND PLAN OF MERGER

                      This Agreement and Plan of Merger (this “Agreement”), dated as of January 27, 2021, is entered into by and among
  Property Solutions Acquisition Corp., a Delaware corporation (“Acquiror”), PSAC Merger Sub Ltd., an exempted company with
  limited liability incorporated under the laws of the Cayman Islands (“Merger Sub”), and FF Intelligent Mobility Global Holdings Ltd.,
  an exempted company with limited liability incorporated under the laws of the Cayman Islands (the “Company”). Except as otherwise
  indicated, capitalized terms used but not defined herein shall have the meanings set forth in Article I of this Agreement.

                                                                RECITALS

                 WHEREAS, Acquiror is a blank check company incorporated to acquire one or more operating businesses through a
  Business Combination;

                   WHEREAS, Merger Sub is a newly-formed, wholly-owned, direct Subsidiary of Acquiror and was formed solely for
  purposes of the Merger;

                 WHEREAS, subject to the terms and conditions hereof, at the Closing, Merger Sub will merge with and into the
  Company pursuant to the Merger, with the Company surviving as the Surviving Company and a wholly-owned Subsidiary of Acquiror;

                    WHEREAS, in connection with the Transactions, Acquiror, certain holders of Acquiror Common Stock and Acquiror
  Warrants and certain Company Shareholders are to enter into the Registration Rights Agreement at the Closing in the form attached
  hereto as Exhibit A (the “Registration Rights Agreement”);

                    WHEREAS, in connection with the Transactions, Acquiror and FF Top Holding Limited, a business company
  established under the laws of the British Virgin Islands (“FF Top”), are to enter into the Shareholder Agreement at the Closing in the
  form attached hereto as Exhibit B (the “Shareholder Agreement”);

                    WHEREAS, the respective boards of directors of each of Acquiror, Merger Sub and the Company have each
  approved and declared advisable the Transactions upon the terms and subject to the conditions of this Agreement and in accordance
  with, as applicable, the Delaware General Corporation Law (the “DGCL”) and/or the Companies Act (As Revised) of the Cayman
  Islands (the “Companies Act”);

                    WHEREAS, Acquiror, concurrently with the execution and delivery of this Agreement, is entering into subscription
  agreements in substantially the form attached hereto as Exhibit C with certain investors pursuant to which such investors, upon the
  terms and subject to the conditions set forth therein, have agreed to purchase shares of Acquiror Pre-Transaction Common Stock at a
  purchase price of $10.00 per share in a private placement or placements to be consummated concurrently with the consummation of the
  transactions contemplated hereby;

                   WHEREAS, in furtherance of the Transactions, Acquiror shall provide an opportunity to its stockholders to have
  their Acquiror Pre-Transaction Common Stock redeemed for the consideration, and on the terms and subject to the conditions and
  limitations, set forth in this Agreement, the Acquiror Organizational Documents, the Trust Agreement and the Proxy
  Statement/Prospectus in conjunction with, inter alia, obtaining approval from the stockholders of Acquiror for the Business
  Combination (the “Offer”); and




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                        7/110
1/28/2021Case   2:20-cv-08035-SVW-JPR            Document 110-5 Filed 04/06/21 Page 9 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1091


                    WHEREAS, each of the parties hereto intends that, for U.S. federal income tax purposes, (i) this Agreement is
  intended to constitute, and is hereby adopted as, a “plan of reorganization” within the meaning of Section 368 of the U.S. Internal
  Revenue Code, as amended (the “Code”), and Treasury Regulations promulgated thereunder and (ii) the Merger shall qualify as a
  “reorganization” within the meaning of Section 368(a) of the Code to which each of Acquiror, Merger Sub and the Company are to be
  parties under Section 368(b) of the Code and the Treasury Regulations promulgated thereunder (clauses (i) and (ii), collectively, the
  “Intended Tax Treatment”).

                   NOW, THEREFORE, in consideration of the foregoing and the respective representations, warranties, covenants and
  agreements set forth in this Agreement, and intending to be legally bound hereby, Acquiror, Merger Sub and the Company agree as
  follows:

                                                             ARTICLE I
                                                        CERTAIN DEFINITIONS

           1.01 Definitions. As used herein, the following terms shall have the following meanings:

                    “Acquiror” has the meaning specified in the preamble hereto.

                    “Acquiror A&R Bylaws” has the meaning specified in Section 7.10.

                    “Acquiror Board” means the board of directors of Acquiror.

                    “Acquiror Board Recommendation” has the meaning specified in Section 5.02.

                    “Acquiror Class A Common Stock” means Acquiror’s Class A Common Stock, par value $0.0001 per share, as
  defined in the Acquiror Second A&R Certificate of Incorporation on the Closing Date following the filing thereof.

                    “Acquiror Class B Common Stock” means Acquiror’s Class B Common Stock, par value $0.0001 per share, as
  defined in the Acquiror Second A&R Certificate of Incorporation on the Closing Date following the filing thereof.

                    “Acquiror Closing Statement” has the meaning set forth in Section 3.13.

                    “Acquiror Common Stock” means, collectively, the Acquiror Class A Common Stock and the Acquiror Class B
  Common Stock.

                  “Acquiror Common Stock VWAP” means, as of any date, the dollar volume-weighted average price for the Acquiror
  Common Stock on the Nasdaq during the period beginning at 9:30 a.m., New York time, and ending at 4:00 p.m., New York time, as
  reported by Bloomberg through its “HP” function (set to weighted average), or if not available on Bloomberg, as reported by
  Morningstar.


                                                                      2




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                       8/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 10 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1092


                    “Acquiror Cure Period” has the meaning specified in Section 10.01(c).

                     “Acquiror Intervening Event” means any Effect that (a) is unknown (or, if known, the magnitude or probability of
  consequences of which are not reasonably foreseeable) by the Acquiror Board as of the date of this Agreement and (b) which Effect
  becomes known to or by the Acquiror Board prior to obtaining the Acquiror Stockholder Approval; provided, however, that in no event
  would any of the following (or the effect of any of the following), alone or in combination, be deemed to constitute, or be taken into
  account in determining whether there has been or will be, an “Acquiror Intervening Event”: (i) any Effect relating to the Company that
  would not reasonably be expected to have a material and adverse effect on the business, assets, liabilities or operations of the Company
  and its Subsidiaries, taken as a whole; (ii) any Effect related to meeting, failing to meet or exceeding projections of the Company and
  its Subsidiaries; (iii) any actions taken pursuant to this Agreement; and (iv) any changes in the price of Acquiror Pre-Transaction
  Common Stock.

                    “Acquiror Meeting” means the annual general meeting or special meeting of the Acquiror Stockholders to be held for
  the purpose of approving the Proposals.

                    “Acquiror Organizational Documents” means Acquiror’s amended and restated certificate of incorporation and
  bylaws as in effect on the date of this Agreement.

                   “Acquiror Pre-Transaction Common Stock” means the Common Stock, par value $0.0001 per share, of Acquiror, as
  such class of Common Stock exists as of the date of this Agreement.

                    “Acquiror Representations” means the representations and warranties of Acquiror and Merger Sub expressly and
  specifically set forth in Article V of this Agreement, as qualified by the Schedules. For the avoidance of doubt, the Acquiror
  Representations are solely made by Acquiror and Merger Sub.

                    “Acquiror Second A&R Certificate of Incorporation” has the meaning specified in Section 7.10.

                    “Acquiror Stockholder” means a holder of Acquiror Pre-Transaction Common Stock.

                    “Acquiror Stockholder Approval” has the meaning specified in Section 5.02(b).

                 “Acquiror Unit” means the units issued by Acquiror, each consisting of one share of Acquiror Pre-Transaction
  Common Stock and one Acquiror Warrant.

                   “Acquiror Warrant” means a warrant entitling the holder to purchase one share of Acquiror Pre-Transaction Common
  Stock per warrant, issued pursuant to the terms of the Acquiror Warrant Agreement.


                                                                      3




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                          9/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 11 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1093


                   “Acquiror Warrant Agreement” means that certain Acquiror Warrant Agreement, dated as of July 21, 2020, between
  Acquiror and the Trustee.

                    “Acquisition Proposal” shall mean any inquiry, proposal or offer from any person or group (other than Acquiror)
  relating to an Acquisition Transaction.

                    “Acquisition Transaction” means (a) any purchase of the Company’s equity securities or assets or the issuance and
  sale of any securities of, or membership interests in, the Company or any of its Subsidiaries (other than any purchases of equity
  securities by the Company from employees of the Company or its Subsidiaries), in each case, comprising more than fifteen percent
  (15%) of the equity securities or assets of the Company or (b) any merger involving the Company or any of its Subsidiaries; provided,
  however, that any such transaction exclusively among the Company and its wholly-owned Subsidiaries shall not be deemed to be an
  Acquisition Transaction.

                  “Action” means any claim, action, suit, assessment, arbitration, proceeding or investigation, in each case, that is by or
  before any Governmental Authority or arbitrator.

                   “Additional Bridge Loan” means any additional bridge loans obtained by the Company and/or its Subsidiaries after
  December 31, 2020 and prior to the Closing in an amount not to exceed $50,000,000 (or a greater amount to the extent such amount in
  excess of $50,000,000 is utilized to pay off Indebtedness of the Company and/or its Subsidiaries (such greater amount, the “Excess
  Bridge Loan Amount”)).

                     “Affiliate” means, with respect to any specified Person, any Person that, directly or indirectly, controls, is controlled
  by or is under common control with such specified Person, through one or more intermediaries or otherwise. For purposes of this
  definition, “control” (including with correlative meanings, the terms “controlling,” “controlled by” and “under common control with”),
  as applied to any Person, means the possession, directly or indirectly, of the power to direct or cause the direction of the management
  and policies of such Person, whether through the ownership of voting securities, by contract or otherwise.

                    “Affiliate Agreement” has the meaning specified in Section 4.21.

                    “Aggregate Bonus Amount” has the meaning specified in Section 4.13(n).

                    “Agreement” has the meaning specified in the preamble hereto.

                    “Allocation Schedule” has the meaning specified in Schedule 4.06(f).

                    “Anti-Corruption Laws” means any applicable Laws relating to anti-bribery or anti-corruption (governmental or
  commercial), including Laws that prohibit the corrupt payment, offer, promise, or authorization of the payment or transfer of anything
  of value (including gifts or entertainment), directly or indirectly, to any representative of a foreign Governmental Authority or
  commercial entity to obtain a business advantage, including the U.S. Foreign Corrupt Practices Act, the U.K. Bribery Act of 2010 and
  all national and international Laws enacted to implement the OECD Convention on Combating Bribery of Foreign Officials in
  International Business Transactions.


                                                                       4




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                            10/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 12 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1094


                    “Appraisal Statute” means Section 238 of the Companies Act.

                    “Audited Financial Statements” has the meaning specified in Section 4.07.

                    “Available Closing Date Cash” means, as of immediately prior to the Closing, an aggregate amount equal to the
  result of (without duplication) (a) all cash and cash equivalents of Acquiror and its Subsidiaries, including the cash available to be
  released from the Trust Account and the aggregate net proceeds of all PIPE Investments (if any), minus (b) the aggregate amount of all
  redemptions of Acquiror Pre-Transaction Common Stock by any Redeeming Stockholders, minus (c) all cash and cash equivalents of
  Acquiror received from the Persons set forth on Schedule 1.01.

                    “Business Combination” has the meaning ascribed to such term in the Acquiror Organizational Documents.

                    “Business Combination Proposal” has the meaning set forth in Section 8.04(a).

                 “Business Day” means a day other than a Saturday, Sunday or other day on which commercial banks in New York,
  New York, Los Angeles, California or the Cayman Islands are authorized or required by Law to close.

                    “Change in Acquiror Board Recommendation” has the meaning specified in Section 8.04(b).

                     “Change in Control” means the occurrence of the following event: (i) a merger, consolidation, reorganization or
  similar business combination transaction involving Acquiror and, immediately after the consummation of such transaction or series of
  transactions, the voting securities of Acquiror immediately prior to such transaction or series of transactions do not continue to
  represent or are not converted into more than fifty percent (50%) of the combined voting power of the then outstanding voting
  securities of the Person resulting from such transaction or series of transactions or, if the surviving company is a Subsidiary, the
  ultimate parent thereof; or (ii) the sale, lease or other disposition, directly or indirectly, by Acquiror of all or substantially all of the
  assets of Acquiror and its Subsidiaries, taken as a whole, other than such sale or other disposition by Acquiror of all or substantially all
  of the assets of Acquiror and its Subsidiaries, taken as a whole, to an entity at least a majority of the combined voting power of the
  voting securities of which are directly or indirectly owned by stockholders of Acquiror.

                    “Change in Control Consideration” means the amount per share of Acquiror Common Stock to be received by a
  holder of Acquiror Common Stock in connection with a Change in Control, with any non-cash consideration valued as determined by
  the value ascribed to such consideration by the parties to such transaction.

                    “Claim” means any demand, claim, action, legal, judicial or administrative proceeding (whether at law or in equity)
  or arbitration.

                    “Class A Ordinary Shares” has the meaning specified in the Company Articles.

                    “Class A-1 Preferred Shares” has the meaning specified in the Company Articles.


                                                                       5




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                             11/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 13 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1095


                    “Class A-2 Preferred Shares” has the meaning specified in the Company Articles.

                    “Class A-3 Preferred Shares” has the meaning specified in the Company Articles.

                    “Class B Ordinary Shares” has the meaning specified in the Company Articles.

                    “Class B Preferred Shares” has the meaning specified in the Company Articles.

                    “Closing” has the meaning specified in Section 2.03.

                    “Closing Date” has the meaning specified in Section 2.03.

                    “Closing Date Cash” has the meaning specified in Section 3.12(a).

                    “Closing Date Company Certificate” has the meaning specified in Section 3.12(a).

                    “Closing Date Indebtedness” has the meaning specified in Section 3.12(a).

                    “Code” has the meaning specified in the Recitals hereto.

                    “Commercial Contract” has the meaning specified in Section 4.15(l).

                    “Companies Act” has the meaning specified in the Recitals hereto.

                    “Company” has the meaning specified in the preamble hereto.

                    “Company Articles” means that certain Seventh Amended and Restated Articles of Association of the Company,
                    dated January 27, 2021, as may be amended, amended and restated or supplemented in accordance with the terms
                    hereof.

                    “Company Benefit Plan” has the meaning specified in Section 4.13(a).

                    “Company Board” means the Board of Directors of the Company.

                    “Company Board Recommendation” has the meaning specified in Section 4.03(b).

                     “Company Cash” means the aggregate amount of all cash and cash equivalents of the Company and its Subsidiaries
  determined on a consolidated basis in accordance with GAAP, plus (i) uncleared checks, other wire transfers and drafts received,
  deposited or available for deposit for the account of the Company and its Subsidiaries determined on a consolidated basis in
  accordance with GAAP, less (ii) an amount of cash of the Company and its Subsidiaries necessary to cover all outstanding checks, wire
  transfers and drafts determined on a consolidated basis in accordance with GAAP, less (iii) any cash to the extent prohibited from being
  transferred by applicable Law or Contract.

                    “Company Certificate” has the meaning specified in Section 3.03(a).


                                                                      6




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                        12/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 14 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1096


                    “Company Converting Debt” means all of the issued and outstanding Indebtedness of the Company or any of its
  Subsidiaries set forth on the Allocation Schedule (subject to update pursuant to Section 3.12(a) including to account for any interest
  accrued thereon between the date of this Agreement and the Closing Date) under the column “Company Converting Debt”, which such
  Indebtedness will be converted into the right to receive the Per Share Merger Closing Consideration pursuant to Section 3.06.

                     “Company Converting Debt Conversion Shares” means, with respect to each Company Converting Debtholder, the
  total indicative number and class of Company Shares set forth opposite such Company Converting Debtholder’s name in the column
  “Company Converting Debt Conversion Shares” on the Allocation Schedule.

                    “Company Converting Debtholders” means the holders of the Company Converting Debt.

                    “Company Cure Period” has the meaning specified in Section 10.01(b).

                    “Company Option” means an option to purchase Class A Ordinary Shares.

                    “Company Option Plans” means the Smart King Ltd. Equity Incentive Plan, the Smart King Ltd. Special Talent
  Incentive Plan and any other plan pursuant to which Company Options have or may be granted prior to the Closing Date.

                    “Company Outstanding Shares” means the total number of Company Shares outstanding as of immediately prior to
  the Effective Time, expressed on a fully-diluted basis, and including, without limitation or duplication, the number of Company Shares
  subject to unexpired, issued and outstanding Company Options and the Company Warrant (in each case only to the extent vested and
  assuming exercise on a cashless basis as of the Effective Time) and the number of Company Shares issued or deemed issued to holders
  of Pre-A Convertible Debt prior to the Merger in connection with the conversion of such Pre-A Convertible Debt. For the avoidance of
  doubt, “Company Outstanding Shares” does not include the Company Converting Debt Conversion Shares.

                     “Company Representations” means the representations and warranties of the Company expressly and specifically set
  forth in Article IV of this Agreement, as qualified by the Schedules. For the avoidance of doubt, the Company Representations are
  solely made by the Company.

                    “Company Share Letter of Transmittal” has the meaning specified in Section 3.03(a).

                   “Company Shareholder” means, except as set forth below, a holder of Company Shares. For avoidance of doubt, no
  Company Converting Debtholder shall be considered a Company Shareholder except to the extent such Person holds Company Shares.
  For purposes of Section 3.07, Company Shareholders do not include holders of the Company Converting Debt Conversion Shares, the
  Class A-1 Preferred Shares, the Class A-2 Preferred Shares, or the Class A-3 Preferred Shares.

                    “Company Shareholder Approval” has the meaning specified in Section 4.03(a).


                                                                      7




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                      13/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 15 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1097


                    “Company Shares” means, collectively, the Class A Ordinary Shares, the Class B Ordinary Shares, the Class A-1
  Preferred Shares, the Class A-2 Preferred Shares, the Class A-3 Preferred Shares, the Class B Preferred Shares and the Redeemable
  Preference Shares.

                     “Company Warrants” means the (i) Common Stock Purchase Warrant, issued on September 9, 2020 by the Company
  to FF Ventures SPV IX LLC; (ii) Common Stock Purchase Warrant, issued on January 13, 2021 by the Company to FF Ventures SPV
  IX LLC; (iii) Common Stock Purchase Warrant, issued on January 22, 2021 by the Company to FF Ventures SPV IX LLC; and (iv)
  Common Stock Purchase Warrant, issued on January 26, 2021 by the Company to FF Ventures SPV IX LLC (which for the avoidance
  of doubt is not a Company Option).

                    “Confidentiality Agreement” has the meaning specified in Section 11.09.

                    “Contracts” means any legally binding contracts, agreements, subcontracts, leases and purchase orders.

                    “COVID-19 Measures” has the meaning specified in Section 4.14(e).

                    “Debtholder Support Agreements” has the meaning specified in Section 3.08(b).

                    “DGCL” has the meaning specified in the Recitals hereto.

                    “Director Election Proposal” has the meaning specified in Section 8.02(c).

                     “Dissenting Shares” means Company Shares held as of the Effective Time by a holder who has given written notice
  of its decision to dissent in respect of the Merger and with respect to which appraisal shall have been duly demanded and perfected in
  accordance with Section 238 of the Companies Act and not effectively withdrawn or forfeited prior to the Effective Time.

                    “Earnout Period” has the meaning specified in Section 3.07(a).

                    “Earnout Shares” has the meaning specified in Section 3.07(a).

                    “Effect” means any change, effect, event, fact, development, occurrence or circumstance.

                    “Effective Time” has the meaning specified in Section 2.03.

                    “Environmental Laws” means any Laws relating to pollution or protection or preservation of the environment
  (including endangered or threatened species and other natural resources) or occupational health or safety, including those related to the
  use, storage, generation, handling, transportation, treatment, disposal, Release or threatened Release of, or exposure to, Hazardous
  Materials.

                    “Environmental Permits” means all Permits required under any Environmental Law.


                                                                      8




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                         14/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 16 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1098


                    “ERISA” has the meaning specified in Section 4.13(a).

                    “ERISA Affiliate” has the meaning specified in Section 4.13(a).

                    “Exchange Act” means the Securities Exchange Act of 1934, as amended.

                 “Exchange Ratio” means the quotient of (a) the Merger Closing Consideration divided by (b) the sum of the
  Company Outstanding Shares and the Company Converting Debt Conversion Shares.

                    “Exchanged Option” has the meaning specified in Section 3.05.

                    “Exchanged Warrant” has the meaning specified in Section 3.05.

                    “Export Control Laws” means (a) all applicable trade, export control, import, and antiboycott laws and regulations
  imposed, administered, or enforced by the U.S. government, including the Arms Export Control Act (22 U.S.C. § 2778), the
  International Emergency Economic Powers Act (50 U.S.C. §§ 1701–1706), Section 999 of the Internal Revenue Code, Title 19 of the
  U.S. Code, the International Traffic in Arms Regulations (22 C.F.R. Parts 120-130), the Export Administration Regulations (15 C.F.R.
  Parts 730-774), the Export Control Reform Act of 2018 (50 U.S.C. §§ 4801-4852), the U.S. customs regulations at 19 C.F.R. Chapter
  1, and the Foreign Trade Regulations (15 C.F.R. Part 30) and (b) all applicable trade, export control, import, and antiboycott laws and
  regulations imposed, administered or enforced by any other country, except to the extent inconsistent with U.S. law.

                    “Financial Derivative/Hedging Arrangement” means any transaction (including an agreement with respect thereto)
  which is a rate swap transaction, basis swap, forward rate transaction, commodity swap, commodity option, equity or equity index
  swap, equity or equity index option, bond option, interest rate option, foreign exchange transaction, cap transaction, floor transaction,
  collar transaction, currency swap transaction, cross-currency rate swap transaction, currency option or any combination of the
  foregoing transactions.

                    “Financial Statements” has the meaning specified in Section 4.07.

                    “Foreign Subsidiary” has the meaning specified in Section 4.15(n).

                “Form S-4” means the registration statement on Form S-4 of Acquiror with respect to registration of the shares of
  Acquiror Common Stock, the Exchanged Options and the Exchanged Warrants to be issued in connection with the Merger.

                     “Fraud” means, with respect to the Company, Acquiror or Merger Sub, an actual and intentional fraud solely and
  exclusively with respect to the making of the representations and warranties pursuant to Article IV or Article V (as applicable);
  provided, that such actual and intentional fraud of the Company, Acquiror or Merger Sub shall only be deemed to exist if any of the
  individuals identified in Section 1.03 (as applicable) had actual knowledge that any of the representations or warranties made by the
  Company, Acquiror or Merger Sub pursuant to, in the case of the Company, Article IV (as qualified by the Schedules) or the certificate
  delivered pursuant to Section 9.02(c), or in the case of Acquiror or Merger Sub, Article V (as qualified by the Schedules) or the
  certificate delivered pursuant to Section 9.03(i), were actually breached when made, with the intention that the other party to this
  Agreement rely thereon to its detriment.


                                                                      9




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                         15/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 17 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1099


                    “GAAP” means United States generally accepted accounting principles, consistently applied.

                     “Governmental Authority” means any federal, state, provincial, municipal, local or foreign government,
  governmental authority, regulatory or administrative agency, governmental commission, department, board, bureau, agency or
  instrumentality, court or tribunal.

                    “Governmental Order” means any order, judgment, injunction, decree, writ, stipulation, determination or award, in
  each case, entered by or with any Governmental Authority.

                    “Hazardous Material” means material, substance or waste that is listed, regulated or otherwise defined as
  “hazardous,” “toxic,” or “radioactive,” or as a “pollutant” or “contaminant” (or words of similar intent or meaning), under applicable
  Environmental Law, including petroleum, petroleum by-products, asbestos or asbestos-containing material, polychlorinated biphenyls,
  per- or polyfluoroalkyl substances or pesticides.

                   “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and the rules and
  regulations promulgated thereunder.

                     “Indebtedness” means, with respect to any Person, without duplication, any obligations (whether or not contingent)
  consisting of (a) the outstanding principal amount of and accrued and unpaid interest on, and other payment obligations for, borrowed
  money, or payment obligations issued or incurred in substitution or exchange for payment obligations for borrowed money, (b) the
  principal component of all obligations to pay the deferred purchase price for property or services which have been delivered or
  performed, including “earnout” payments, (c) payment obligations evidenced by any promissory note, bond, debenture, mortgage or
  other debt instrument or debt security, (d) commitments or obligations by which such Person assures a creditor against loss, including
  reimbursement obligations with respect to letters of credit (to the extent drawn), bankers’ acceptance or similar facilities, (e) the
  principal and interest components of capitalized lease obligations under GAAP, (f) obligations under any Financial Derivative/Hedging
  Arrangement, (g) guarantees, make-whole agreements, hold harmless agreements or other similar arrangements with respect to any
  amounts of a type described in clauses (a) through (f) above and (h) with respect to each of the foregoing, any unpaid interest, breakage
  costs, prepayment or redemption penalties or premiums, or other unpaid fees or obligations; provided, however, that Indebtedness shall
  include the Company Converting Debt and shall not include (A) solely for purposes of the definition of Merger Closing Consideration
  and Section 3.12, any interest accrued after December 31, 2020, (B) accounts payable to trade creditors and accrued expenses arising in
  the ordinary course of business consistent with past practice or (C) any obligations from the Company to one of its wholly-owned
  Subsidiaries.

                    “Information or Document Request” means any request or demand for the production, delivery or disclosure of
  documents or other evidence, or any request or demand for the production of witnesses for interviews or depositions or other oral or
  written testimony, by any Regulatory Consent Authority relating to the transactions contemplated hereby or by any third party
  challenging the transactions contemplated hereby, including any so called “second request” for additional information or documentary
  material or any civil investigative demand made or issued by the Antitrust Division of the United States Department of Justice or the
  United States Federal Trade Commission or any subpoena, interrogatory or deposition.


                                                                     10




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                         16/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 18 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1100


                   “Intellectual Property” means all intellectual property and rights thereto created, arising, or protected under
  applicable Law, including all (a) patents and patent applications, (b) trademarks, service marks and trade names, (c) copyrights, (d)
  internet domain names and (e) trade secrets.

                      “Intended Tax Treatment” has the meaning specified in the Recitals hereto.

                      “Interim Period” has the meaning specified in Section 6.01.

                      “Latest Balance Sheet Date” has the meaning specified in Section 4.07.

                 “Law” means any statute, law, act, ordinance, rule, regulation or Governmental Order, in each case, of any
  Governmental Authority.

                     “Leased Real Property” means all leasehold or subleasehold estates and other rights to use or occupy any land,
  buildings, structures, improvements, fixtures or other interest in real property held by the Company or any of its Subsidiaries.

                      “Lien” means any mortgage, deed of trust, pledge, hypothecation, encumbrance, security interest, license or other
  lien of any kind.

                      “LTIP” has the meaning specified in Section 7.09.

                     “Material Adverse Effect” means, with respect to the Company, any change, effect, circumstance or condition that
  has had or could reasonably be expected to have a material adverse effect on (i) the business, assets, liabilities, results of operations or
  financial condition of the Company and its Subsidiaries, taken as a whole or (ii) the ability of the Company to consummate the
  transactions contemplated hereby in accordance with the terms hereof; provided, however, that in no event would any of the following
  (or the effect of any of the following), alone or in combination, be deemed to constitute, or be taken into account in determining
  whether there has been or will be, a “Material Adverse Effect” under the foregoing clause (i): (a) any change in applicable Laws or
  GAAP; (b) any change in interest rates or economic, political, business, financial, commodity, currency or market conditions generally;
  (c) the announcement or the execution of this Agreement, the pendency or consummation of the Merger or the performance of this
  Agreement, including the impact thereof on relationships, contractual or otherwise, with customers, suppliers, licensors, distributors,
  partners, providers and employees (provided that the exceptions in this clause (c) shall not be deemed to apply to references to
  “Material Adverse Effect” in the representations and warranties set forth in Section 4.04 and, to the extent related thereto, the condition
  in Section 9.02(a)); (d) any change generally affecting any of the industries or markets in which the Company or its Subsidiaries
  operate or the economy as a whole; (e) the taking of any action required or contemplated by this Agreement or with the prior written
  consent of Acquiror; (f) any pandemic, epidemic, disease outbreak or other public health emergency (including COVID-19 or any
  similar or related disease caused by the SARS-CoV-2 virus or any mutation or evolution thereof), any earthquake, hurricane, tsunami,
  tornado, flood, mudslide, wild fire or other natural disaster or act of God; (g) any national or international political or social conditions
  in countries in which, or in the proximate geographic region of which, the Company or any of its Subsidiaries operates, including the
  engagement by the United States or such other countries in hostilities or the escalation thereof, whether or not pursuant to the
  declaration of a national emergency or war, or the occurrence or the escalation of any military or terrorist attack upon the United States
  or such other country, or any territories, possessions or diplomatic or consular offices of the United States or such other countries or
  upon any United States or such other country military installation, equipment or personnel; or (h) any failure of the Company and its
  Subsidiaries, taken as a whole, to meet any projections, forecasts or budgets (provided that this clause (h) shall not prevent or otherwise
  affect a determination that any change or effect underlying such failure to meet projections or forecasts has resulted in, or contributed
  to, or would reasonably be expected to result in or contribute to, a Material Adverse Effect (to the extent such change or effect is not
  otherwise excluded from this definition of Material Adverse Effect)), except in the case of clauses (a), (b), (d), (f) and (g) to the extent
  that such change or effect has a materially disproportionate impact on the Company and its Subsidiaries, taken as a whole, as compared
  to other industry participants.


                                                                       11




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                             17/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 19 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1101


                    “Material Permits” has the meaning specified in Section 4.23.

                    “Maximum Target” has the meaning specified in Section 3.07(a)(ii).

                    “Maximum Target Shares” has the meaning specified in Section 3.07(a)(ii).

                    “Merger” has the meaning specified in Section 2.01.

                    “Merger Closing Consideration” means the number of shares of Acquiror Common Stock equal to (i) the quotient of
  (A) the sum of (I) the Purchase Price, plus (II) Closing Date Cash, minus (III) the Closing Date Indebtedness, plus (IV) the Company
  Converting Debt, plus (V) the Additional Bridge Loan (which, for the avoidance of doubt, shall not include any Excess Bridge Loan
  Amount), divided by (B) $10.00, minus (ii) the Earnout Shares.

                    “Merger Sub” has the meaning specified in the preamble hereto.

                    “Merger Sub Shareholder Approval” has the meaning specified in Section 5.02(a).

                    “Minimum Target” has the meaning specified in Section 3.07(a)(i).

                    “Minimum Target Shares” has the meaning specified in Section 3.07(a)(i).

                    “Multiemployer Plan” has the meaning specified in Section 4.13(e).

                    “Nasdaq” means the Nasdaq Stock Market.

                    “Offer” has the meaning specified in the Recitals hereto.

                    “Open Source Software” means (i) any software that is generally available to the public under licenses substantially
  similar to those approved by the Open Source Initiative and listed at http://www.opensource.org/licenses, which licenses include the
  GNU General Public License (GPL), the GNU Library or Lesser General Public License (LGPL), the BSD License, the Mozilla Public
  License and the Apache License, or (ii) software that is made available under any other license that requires, as a condition of use,
  modification, conveyance and/or distribution of such software, that other software incorporated into or distributed or conveyed with
  such software be (a) disclosed or distributed in source code form, either mandatorily or upon request, (b) licensed for the purpose of
  making derivative works or (c) distributed at no charge.


                                                                     12




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                       18/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 20 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1102


                    “Outstanding Acquiror Expenses” has the meaning specified in Section 3.11(b).

                    “Outstanding Company Expenses” has the meaning specified in Section 3.11(a).

                    “Owned Software” has the meaning specified in Section 4.11(f).

                      “Per Share Merger Closing Consideration” means the number of shares of Acquiror Common Stock (in such class as
  set forth in the Allocation Schedule) equal to the Exchange Ratio.

                     “Permits” means all permits, licenses, certificates of authority, authorizations, approvals, registrations and other
  similar consents issued by or obtained from a Governmental Authority.

                     “Permitted Liens” means (i) statutory or common law Liens of mechanics, materialmen, warehousemen, landlords,
  carriers, repairmen or construction contractors and other similar Liens that arise in the ordinary course of business and that relate to
  amounts not yet delinquent or that are being contested in good faith through appropriate Actions, in each case, only to the extent
  reflected or reserved against in the unaudited consolidated balance sheet of the Company and its Subsidiaries as of September 30,
  2020, (ii) Liens arising under original purchase price conditional sales Contracts and equipment leases with third parties entered into in
  the ordinary course of business, (iii) Liens for Taxes not yet due and payable or which are being contested in good faith through
  appropriate Actions and for which appropriate reserves have been established in accordance with GAAP, (iv) Liens, encumbrances and
  restrictions on real property (including easements, defects or imperfections of title, encroachments, conditions, covenants, rights of way
  and similar restrictions of record) that (A) are matters of record, (B) would be disclosed by a current, accurate survey or physical
  inspection of such real property or (C) do not materially interfere with the present uses of such real property, (v) with respect to any
  Leased Real Property (A) the interests and rights of the respective lessors under the terms of the Real Estate Lease Documents with
  respect thereto, including any statutory landlord liens and any Lien thereon and (B) any Liens, encumbrances and restrictions on real
  property (including easements, defects or imperfections of title, encroachments, conditions, covenants, rights of way and similar
  restrictions of record) touching and concerning the land of which the Leased Real Property is a part that do not materially interfere with
  the present uses of such Leased Real Property, (vi) with respect to any Leased Real Property, zoning, building, entitlement and other
  land use and environmental regulations promulgated by any Governmental Authority that are not violated by the current use or
  occupancy of such Leased Real Property, (vii) nonexclusive licenses of Intellectual Property entered into in the ordinary course of
  business consistent with past practice, (viii) ordinary course purchase money Liens and Liens securing rental payments under operating
  or capital lease arrangements for amounts not yet due or payable, (ix) other Liens arising in the ordinary course of business and not
  incurred in connection with the borrowing of money and on a basis consistent with past practice in connection with workers’
  compensation, unemployment insurance or other types of social security and (x) Liens described on Schedule 1.01(a).


                                                                     13




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                          19/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 21 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1103


                   “Person” means any individual, firm, corporation, partnership, limited liability company, incorporated or
  unincorporated association, joint venture, joint stock company, governmental agency or instrumentality or other entity of any kind.

                    “PIPE Investment” means one or more equity investments in accordance with the consent requirements of Section
  8.08.

                    “Plan of Merger” has the meaning specified in Section 2.03.

                     “Pre-A Convertible Debt” means all of the issued and outstanding Indebtedness of the Company or any of its
  Subsidiaries set forth on the Allocation Schedule under the column “Pre-A Convertible Debt,” as updated pursuant to Section 3.12(a)
  including to account for any interest accrued thereon between the date of this Agreement and the Closing Date.

                    “Proposals” has the meaning specified in Section 8.02(c).

                   “Proxy Statement” means the proxy statement filed by Acquiror on Schedule 14A with respect to the Acquiror
  Meeting to approve the Proposals.

                      “Proxy Statement/Prospectus” means the consent solicitation statement/proxy statement/prospectus included in the
  Form S-4, including the Proxy Statement, relating to the transactions contemplated by this Agreement which shall constitute (i) a proxy
  statement of Acquiror to be used for the Acquiror Meeting to approve the Proposals (which shall also provide the Acquiror
  Stockholders with the opportunity to redeem their shares of Acquiror Pre-Transaction Common Stock in conjunction with a
  stockholder vote on the Business Combination), (ii) a prospectus with respect to the Acquiror Common Stock, the Exchanged Options
  and the Exchanged Warrants to be issued in connection with the Merger, in all cases in accordance with and as required by the
  Acquiror Organizational Documents, applicable Law and the rules and regulations of the Nasdaq and (iii) a proxy statement of the
  Company to be used for a Company shareholder meeting to approve Requisite Company Approval or a consent solicitation with
  respect to solicitation of the Requisite Company Approval.

                    “Purchase Price” means $2,716,000,000.

                    “Real Estate Lease Documents” has the meaning specified in Section 4.18(b).

                    “Redeemable Preference Shares” has the meaning specified in the Company Articles.

                   “Redeeming Stockholder” means an Acquiror Stockholder who validly demands that Acquiror redeem its Acquiror
  Pre-Transaction Common Stock for cash in connection with the transactions contemplated hereby and in accordance with the Acquiror
  Organizational Documents.

                    “Registered Intellectual Property” has the meaning specified in Section 4.11(a).


                                                                     14




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                       20/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 22 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1104


                    “Registration Rights Agreement” has the meaning specified in the Recitals hereto.

                   “Regulatory Consent Authorities” means the Antitrust Division of the United States Department of Justice or the
  United States Federal Trade Commission, as applicable.

                    “Release” means, with respect to Hazardous Materials, any release, spill, emission, leaking, pumping, pouring,
  injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching or migration into or through the indoor or outdoor
  environment.

                    “Representative” means, as to any Person, any of the officers, directors, managers, employees, counsel, accountants,
  financial advisors and consultants of such Person.

                    “Requisite Company Approval” means the passing of a Special Resolution by the holders of the Company Shares
  outstanding as of the record date for determining the shareholders of the Company entitled to approve this Agreement and the Merger.

                  “Sanctioned Country” means a country or territory which is itself the target of Sanctions Laws (at the time of this
  Agreement, Cuba, Iran, North Korea, Syria and the Crimea region of Ukraine).

                     “Sanctioned Persons” means any Person that is the target of Sanctions Laws, including (a) any Person listed in any
  list of designated Persons maintained by the U.S. Treasury Department’s Office of Foreign Assets Control or other U.S. or non-U.S.
  Governmental Authority under Sanctions Laws, (b) any Person organized or resident in a country or territory subject to comprehensive
  sanctions (currently Iran, Syria, Cuba, North Korea, and the Crimea region of Ukraine) or (c) any Person fifty percent (50%) or more
  owned or, where relevant under applicable Sanctions Laws, controlled by any such Person or Persons or acting for or on behalf of such
  Person or Persons.

                    “Sanctions Laws” means applicable economic or financial sanctions or trade embargoes imposed, administered, or
  enforced by the U.S. government through the U.S. Treasury Department’s Office of Foreign Assets Control or the U.S. Department of
  State, the European Union or its Member States, or Her Majesty’s Treasury of the United Kingdom.

                   “Schedules” means the disclosure schedules to this Agreement delivered by the Company to Acquiror or by Acquiror
  to the Company, as applicable, concurrently with execution and delivery of this Agreement.

                    “SEC” means the United States Securities and Exchange Commission.

                     “SEC Clearance Date” means the date on which the SEC has declared the Form S-4 effective and has confirmed that
  it has no further comments on the Proxy Statement/Prospectus.

                    “SEC Reports” has the meaning specified in Section 5.08(a).

                    “Securities Act” means the Securities Act of 1933, as amended.


                                                                     15




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                      21/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 23 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1105


                   “Securities Laws” means the securities laws of any state, federal or foreign entity and the rules and regulations
  promulgated thereunder.

                    “Shareholder Agreement” has the meaning specified in the Recitals hereto.

                    “Shareholder Support Agreements” has the meaning specified in Section 3.08(a).

                   “Software” means any and all computer programs, including any and all software or firmware implementation of
  algorithms, models and methodologies, whether in source code, object code or other form and all databases associated therewith.

                    “Special Resolution” has the meaning specified in the Company Articles.

                    “Specified Representations” has the meaning specified in Section 9.02(a)(i).

                    “Sponsor” means Property Solutions Acquisition Sponsor, LLC, a Delaware limited liability company.

                  “Sponsor Agreement” means that certain letter agreement, dated as of July 21, 2020, by and among the Sponsor,
  Acquiror and Graubard Miller, as amended or modified from time to time.

                    “Sponsor Support Agreement” has the meaning specified in Section 3.08(c).

                    “Sponsor Warrant” means an Acquiror Warrant held by the Sponsor as of immediately prior to the Effective Time.

                     “Subsidiary” means, with respect to a Person, any corporation or other organization (including a limited liability
  company or a partnership), whether incorporated or unincorporated, of which such Person directly or indirectly owns or controls a
  majority of the securities or other interests having by their terms ordinary voting power to elect a majority of the board of directors or
  others performing similar functions with respect to such corporation or other organization or any organization of which such Person or
  any of its Subsidiaries is, directly or indirectly, a general partner or managing member.

                    “Supporting Debtholders” has the meaning specified in Section 3.08(b).

                    “Supporting Shareholders” has the meaning specified in Section 3.08(a).

                    “Surviving Company” has the meaning specified in Section 2.01.

                    “Surviving Provisions” has the meaning specified in Section 10.02.

                    “Tax” means any U.S. federal, national, state, provincial, territorial, local, foreign and other net income tax,
  alternative or add-on minimum tax, franchise tax, gross income, adjusted gross income or gross receipts tax, employment related tax
  (including employee withholding or employer payroll tax, FICA or FUTA), ad valorem, transfer, franchise, license, excise, severance,
  stamp, occupation, premium, personal property, real property, capital stock, profits, disability, registration, value added, estimated,
  customs duties, and sales or use tax, or other tax, governmental fee or other like assessment or charge in the nature of a tax imposed by
  a Governmental Authority whether disputed or not, together with any interest, penalty, addition to tax or additional amount imposed
  with respect thereto by a Governmental Authority.


                                                                     16




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                          22/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 24 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1106


                  “Tax Return” means any return, report, statement, refund, claim, declaration, information return, statement, estimate
  or other document filed or required to be filed with respect to Taxes, including any schedule or attachment thereto and including any
  amendments thereof.

                    “Terminating Acquiror Breach” has the meaning specified in Section 10.01(c).

                    “Terminating Company Breach” has the meaning specified in Section 10.01(b).

                    “Termination Date” has the meaning specified in Section 10.01(b).

                    “Transactions” means the transactions contemplated by this Agreement to occur at the Closing, including the Merger.

                    “Treasury Regulations” means the regulations promulgated under the Code.

                    “Trust Account” has the meaning specified in Section 5.06(a).

                    “Trust Agreement” has the meaning specified in Section 5.06(a).

                    “Trustee” has the meaning specified in Section 5.06(a).

                    “Unaudited Financial Statements” has the meaning specified in Section 4.07.

                    “Vendor Trust” means that certain trust established pursuant to the Vendor Trust Agreement.

                     “Vendor Trust Agreement” means that certain trust agreement, entered into as of April 29, 2019, by and among
  Faraday&Future Inc., a California corporation, and certain affiliates of the Company and Force 10 Agency Services LLC, in its
  capacity as the trustee, as amended or amended and restated from time to time.

                    “Vendor Trustee” means Force 10 Agency Services LLC, in its capacity as trustee under the Vendor Trust
  Agreement.

           1.02 Construction.

                    (a) Unless the context of this Agreement otherwise requires, (i) words of any gender include each other gender, (ii)
           words using the singular or plural number also include the plural or singular number, respectively, (iii) the terms “hereof,”
           “herein,” “hereby,” “hereto” and derivative or similar words refer to this entire Agreement, (iv) the terms “Article”, “Section”,
           “Schedule”, “Exhibit” and “Annex” refer to the specified Article, Section, Schedule, Exhibit or Annex of or to this Agreement
           unless otherwise specified, (v) the word “including” shall mean “including without limitation” and (vi) the word “or” shall be
           disjunctive but not exclusive.


                                                                     17




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                          23/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 25 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1107


                   (b) Unless the context of this Agreement otherwise requires, references to agreements and other documents shall be
           deemed to include all subsequent amendments and other modifications thereto.

                    (c) Unless the context of this Agreement otherwise requires, references to statutes shall include all regulations
           promulgated thereunder and references to statutes or regulations shall be construed as including all statutory and regulatory
           provisions consolidating, amending or replacing the statute or regulation.

                    (d) The language used in this Agreement shall be deemed to be the language chosen by the parties hereto to express
           their mutual intent, and no rule of strict construction shall be applied against any party.

                   (e) Whenever this Agreement refers to a number of days, such number shall refer to calendar days unless Business
           Days are specified. If any action is to be taken or given on or by a particular calendar day, and such calendar day is not a
           Business Day, then such action may be deferred until the next Business Day.

                    (f) All accounting terms used herein and not expressly defined herein shall have the meanings given to them under
           GAAP.

                    (g) Currency amounts referenced herein are in U.S. Dollars.

                     (h) The phrases “provided to,” “furnished to,” “made available” and phrases of similar import when used herein,
           unless the context otherwise requires, means that a copy of the information or material referred to has been provided no later
           than two (2) days prior to the date hereof to the party to which such information or material is to be provided or furnished (i)
           in the virtual “data room” set up by the Company in connection with this Agreement or (ii) by delivery to such party or its
           legal counsel via electronic mail or hard copy form.

           1.03 Knowledge. As used herein, the phrase “to the knowledge” of any Person shall mean the actual knowledge, after
  reasonable inquiry of direct reports, of, in the case of the Company, Dr. Carsten Breitfeld, Jerry Wang, Yueting Jia, Prashant Gulati and
  Charles Hsieh, and, in the case of Acquiror, Jordan Vogel, Aaron Feldman, Stephen Vogel, D. James Carpenter, Robert S. Mancini,
  Philip Kassin, Wesley Sima and Andrew Smith.

           1.04 Equitable Adjustments. If, between the date of this Agreement and the Closing, the outstanding shares of Acquiror Pre-
  Transaction Common Stock or Company Shares shall have been changed into a different number of shares or a different class, by
  reason of any stock dividend, subdivision, reclassification, recapitalization, split, combination or exchange of shares, or any similar
  event shall have occurred, then any number, value (including dollar value) or amount contained herein that is based upon the number of
  shares of Acquiror Pre-Transaction Common Stock or Company Shares will be appropriately adjusted to provide to the Company
  Shareholders and the Acquiror Stockholders the same economic effect as contemplated by this Agreement prior to such event;
  provided, however, that this Section 1.04 shall not be construed to permit Acquiror, Merger Sub or the Company to take any action
  with respect to their respective securities that is prohibited by, or requires consent pursuant to, the terms and conditions of this
  Agreement.


                                                                     18




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                         24/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 26 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1108


                                                             ARTICLE II
                                                        THE MERGER; CLOSING

           2.01 Merger. Upon the terms and subject to the conditions set forth in this Agreement, at the Closing, Acquiror, Merger Sub
  and the Company shall cause Merger Sub to be merged with and into the Company (the “Merger”), with the Company continuing as
  the surviving company under the Companies Act (which is sometimes hereinafter referred to for the periods at and after the Effective
  Time as the “Surviving Company”) following the Merger, being a wholly-owned subsidiary of Acquiror and the separate corporate
  existence of Merger Sub shall cease. The Merger shall be consummated in accordance with this Agreement and the Companies Act.

            2.02 Effects of the Merger. Upon the Effective Time, (i) all property and rights to which the Company and Merger Sub were
  entitled immediately before the Effective Time will become the property and rights of the Surviving Company; (ii) the Surviving
  Company will become subject to all criminal and civil liabilities and all contracts, debts and other obligations, to which each of the
  Company and Merger Sub were subject immediately before the Effective Time; (iii) all actions and other legal proceedings which,
  immediately before the Effective Time, were pending by or against the Company and Merger Sub may be continued by or against the
  Surviving Company; and (iv) the Surviving Company shall remain as an exempted company with limited liability incorporated under
  the laws of the Cayman Islands, retain its name as “FF Intelligent Mobility Global Holdings Ltd.” and retain its registered address at
  Walkers Corporate Limited, Cayman Corporate Centre, 27 Hospital Road, George Town, Grand Cayman KY1-9008, Cayman Islands.

            2.03 Closing; Effective Time. Subject to the terms and conditions of this Agreement, the closing of the Merger (the “Closing”)
  shall take place electronically through the exchange of documents via e-mail or facsimile on the date which is three (3) Business Days
  after the date on which all conditions set forth in Article IX shall have been satisfied or waived (other than those conditions that by
  their terms are to be satisfied at the Closing, but subject to the satisfaction or waiver thereof) or such other time and place as Acquiror
  and the Company may mutually agree in writing. The date on which the Closing actually occurs is referred to in this Agreement as the
  “Closing Date.” Subject to the satisfaction or waiver of all of the conditions set forth in Article IX of this Agreement, and provided this
  Agreement has not theretofore been terminated pursuant to its terms, on the Closing Date, Acquiror, Merger Sub and the Company
  shall cause the Company and Merger Sub to execute and file with the Registrar of Companies of the Cayman Islands a plan of merger
  and related documentation, as required under the Companies Act, substantially in the form attached hereto as Exhibit D (with such
  changes as may be agreed by the Company and Acquiror) (the “Plan of Merger”). The Merger shall be effective at such time and date
  as specified in the Plan of Merger (the “Effective Time”).

            2.04 Directors and Officers of the Surviving Company. The officers of the Company immediately prior to the Effective Time
  shall be the officers of the Surviving Company, and the directors of the Surviving Company shall be those persons listed on Schedule
  2.04, in each case, serving until the earlier of their resignation or removal or until their respective successors are duly elected and
  qualified.


                                                                      19




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                           25/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 27 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1109


                                                          ARTICLE III
                                               EFFECTS OF THE MERGER; EARNOUT

           3.01 Conversion of Company Shares; Effects of the Merger. Subject to the provisions of this Agreement and upon the
  Effective Time:

                     (a) Acquiror will become the sole shareholder of the Company, as the Surviving Company, and each Company Share
           (other than any Dissenting Shares) then in issue will thereby be automatically cancelled and the holder of such Company
           Share shall be entitled to be issued for such Company Share a number of shares of Acquiror Common Stock of the class set
           forth on the Allocation Schedule (as updated pursuant to Section 3.12(a)), fully paid and free and clear of all Liens other than
           restrictions under applicable Securities Laws, equal to the Per Share Merger Closing Consideration, with any fraction of a
           share of Acquiror Common Stock in respect of each holder’s aggregate Company Shares rounded down to the nearest whole
           share of Acquiror Common Stock;

                     (b) one ordinary share in the capital of Merger Sub shall be automatically cancelled and converted into one validly
           issued, fully paid and non-assessable ordinary share in the capital of the Surviving Company;

                    (c) each Company Share held in the treasury of the Company immediately prior to the Effective Time shall be
           cancelled without any conversion thereof and no payment or distribution shall be made with respect thereto;

                   (d) the Company Articles shall be amended and restated in their entirety in the form attached hereto as Exhibit E, and
           as so amended and restated, shall be the articles of association of the Surviving Company until thereafter amended in
           accordance with their terms and as provided in the Companies Act; and

                    (e) no assets of the Company shall be distributed in the Merger.

           3.02 Company Shareholders’ Rights Upon the Merger. Upon consummation of the Merger, each Company Shareholder shall,
  subject to applicable Laws and this Agreement, cease to have any rights with respect to any share certificate evidencing such Company
  Shareholder’s title to one or more Company Shares, and to any Company Shares evidenced thereby, other than the right to receive such
  Company Shareholder’s Per Share Merger Closing Consideration.

           3.03 Delivery of Per Share Merger Closing Consideration.

                    (a) As promptly as reasonably practicable after the date of this Agreement, the Company shall cause to be mailed to
           each holder of record of Company Shares a letter of transmittal in substantially the form attached hereto as Exhibit F (the
           “Company Share Letter of Transmittal”) which shall (i) have customary representations and warranties as to title,
           authorization, execution and delivery and (ii) subject to Section 3.04, include instructions for the delivery to Acquiror (to the
           extent such Company Shares are certificated) all certificates representing Company Shares (each, a “Company Certificate”
           and, collectively, the “Company Certificates”), together with instructions thereto.


                                                                     20




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                          26/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 28 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1110


                     (b) Subject to Section 3.04 and except as set forth on Schedule 3.03, upon the receipt of a Company Share Letter of
           Transmittal (accompanied by all Company Certificates representing Company Shares of the holder of such shares, to the
           extent such shares are certificated) duly, completely and validly executed in accordance with the instructions thereto, (except
           with respect to the holders of Company Shares set forth on Schedule 3.03) a lock-up agreement in substantially the form set
           forth on Exhibit G, and such other documents as may reasonably be required by Acquiror, the holder of such Company Shares
           shall be entitled to receive in exchange therefor the aggregate Per Share Merger Closing Consideration (fully paid and free and
           clear of all Liens other than restrictions under applicable Securities Laws) into which such Company Shares have been
           converted pursuant to Section 3.01(a). Until surrendered as contemplated by this Section 3.03(b), each Company Share shall
           be deemed at any time from and after the Effective Time to represent only the right to receive upon such surrender the Per
           Share Merger Closing Consideration which the holders of shares of Company Shares were entitled to receive in respect of
           such shares pursuant to this Section 3.03(b).

            3.04 Lost Certificate. In the event any Company Certificate has been lost, stolen or destroyed, upon the making of an affidavit
  of that fact by the Person claiming such Company Certificate to be lost, stolen or destroyed and, if required by Acquiror, the provision
  by such Person of a customary indemnity against any claim that may be made against Acquiror with respect to such Company
  Certificate, and Acquiror shall issue in exchange for such lost, stolen or destroyed Company Certificate the Per Share Merger Closing
  Consideration, deliverable in respect thereof as determined in accordance with this Article III.

           3.05 Treatment of Outstanding Company Options and Company Warrant. Each Company Option and Company Warrant to
  purchase Company Shares that is outstanding immediately prior to the Effective Time (and by its terms will not terminate upon the
  Effective Time), whether vested or unvested, shall be converted into an option or warrant, as applicable, to purchase shares of Acquiror
  Class A Common Stock (each such option, an “Exchanged Option” and each such warrant, an “Exchanged Warrant”); provided, that
  the exercise price and the number of shares of Acquiror Class A Common Stock purchasable pursuant to such Exchanged Options and
  Exchanged Warrants shall be determined based on the Exchange Ratio and, with respect to the Exchanged Options, in a manner
  consistent with the requirements of Section 409A of the Code; provided, further, that in the case of any Exchanged Option to which
  Section 422 of the Code applies, the exercise price and the number of Acquiror Class A Common Stock purchasable pursuant to such
  option shall be determined in accordance with the foregoing, subject to such adjustments as are necessary in order to satisfy the
  requirements of Section 424(a) of the Code. Except as specifically provided above, following the Effective Time, each Exchanged
  Option and Exchanged Warrant shall continue to be governed by the same terms and conditions (including vesting and exercisability
  terms) as were applicable to the corresponding former Company Option or Company Warrant, as applicable, immediately prior to the
  Effective Time. At or prior to the Effective Time, the parties and their boards, as applicable, shall adopt any resolutions and use
  commercially reasonable efforts to take any actions that are necessary to effectuate the treatment of the Company Options and
  Company Warrant pursuant to this Section 3.05. Between the date of this Agreement and the Closing Date, the Company will use
  commercially reasonable efforts to obtain written confirmation from each holder of Company Warrant that such holder will
  acknowledge and accept the treatment of the Company Warrant contemplated by this Section 3.05.


                                                                     21




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                         27/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 29 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1111


           3.06 Company Converting Debt.

                   (a) Prior to the Effective Time, the holders of the Pre-A Convertible Debt to the extent set forth on the Allocation
           Schedule (as updated pursuant to Section 3.12(a)) shall be issued Company Shares in connection with the conversion of such
           Pre-A Convertible Debt and shall be treated as Company Shareholders for all purposes of this Agreement (other than Section
           3.07).

                    (b) At the Effective Time, by virtue of this Agreement and existing agreements between the Company and each
           Company Converting Debtholder (including without limitation the Vendor Trust), and without any further action on the part of
           any Company Converting Debtholder or any other person, all outstanding Company Converting Debt shall be deemed
           contributed to Acquiror and, subject to Section 3.06(d), represent the right to receive from Acquiror, for each Company
           Converting Debt Conversion Share, the Per Share Merger Closing Consideration (such right, in the case of the Vendor Trust,
           shall be allocated to the beneficiaries of the Vendor Trust in accordance with the terms of the Vendor Trust Agreement in
           exchange for and in satisfaction of such beneficiaries’ Interests (as defined in the Vendor Trust Agreement)).

                    (c) All of the Company Converting Debt shall no longer be outstanding and shall automatically be cancelled and
           shall cease to exist, and at the Effective Time each Company Converting Debtholder shall thereafter cease to have any rights
           with respect to the Company Converting Debt, except the right to receive the Per Share Merger Closing Consideration in
           respect of each of the Company Converting Debt Conversion Shares corresponding to the Company Converting Debt held by
           such Company Converting Debtholder, subject to Section 3.06(d).

                    (d) Notwithstanding the automatic contribution of the Company Converting Debt to Acquiror, no Company
           Converting Debtholder (including, with respect to the Vendor Trust, the beneficiaries of the Vendor Trust) shall receive shares
           of Acquiror Common Stock unless such Company Converting Debtholder (including without limitation the Vendor Trust on
           behalf of the beneficiaries thereof) has delivered a Converting Debt Letter of Transmittal (as defined below) and a lock-up
           agreement in substantially the form set forth on Exhibit G. The Company shall cause to be mailed to each holder of record of
           Company Converting Debt (including without limitation the Vendor Trust) a letter of transmittal in substantially the form
           attached hereto as Exhibit H (the “Converting Debt Letter of Transmittal”) which shall (i) have customary representations and
           warranties as to title, authorization, execution and delivery and (ii) acknowledge the treatment of the Company Converting
           Debt as set forth in this Agreement.


                                                                     22




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                        28/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 30 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1112


           3.07 Earnout.

                    (a) From and after the Closing until the fifth (5th) anniversary of the Closing Date (the “Earnout Period”), promptly
           (but in any event within five (5) Business Days) after the occurrence of any of the following (any one or more of which may
           occur at the same time), Acquiror shall issue, up to an additional 25,000,000 shares of Acquiror Common Stock in the
           aggregate (the “Earnout Shares”) to the Company Shareholders (allocated among them as set forth on the Allocation
           Schedule) as additional consideration for the Merger (and without the need for additional consideration from the Company
           Shareholders), fully paid and free and clear of all Liens other than restrictions under applicable Securities Laws:

                             (i) if the Acquiror Common Stock VWAP is greater than $13.50 (such share price as adjusted pursuant to
                    this Section 3.07, the “Minimum Target”) for any period of twenty (20) trading days out of thirty (30) consecutive
                    trading days, 12,500,000 shares of Acquiror Common Stock (the “Minimum Target Shares”); and

                              (ii) if the Acquiror Common Stock VWAP is greater than $15.50 (such share price as adjusted pursuant to
                    this Section 3.07, the “Maximum Target”) for any period of twenty (20) trading days out of thirty (30) consecutive
                    trading days, 12,500,000 shares of Acquiror Common Stock (the “Maximum Target Shares”) plus the Minimum
                    Target Shares, if not previously issued.

                     (b) Upon the first Change in Control to occur during the Earnout Period, Acquiror shall, no later than immediately
           prior to the consummation of such Change in Control, issue to the Company Shareholders (allocated among them as set forth
           on the Allocation Schedule) as additional consideration for the Merger (and without the need for additional consideration from
           the Company Shareholders), free and clear of all Liens other than restrictions under applicable Securities Laws, a number of
           Earnout Shares equal to the following:

                             (i) if the Change in Control Consideration paid or payable to the holders of shares of Acquiror Common
                    Stock in connection with such Change in Control is equal to or greater than the Minimum Target but less than the
                    Maximum Target, (A) the Minimum Target Shares minus (B) any shares of Acquiror Common Stock previously
                    issued pursuant to Section 3.07(a)(i); and

                             (ii) if the Change in Control Consideration paid or payable to the holders of shares of Acquiror Common
                    Stock in connection with such Change in Control is equal to or greater than the Maximum Target, (A) the Minimum
                    Target Shares plus (B) the Maximum Target Shares minus (C) any shares of Acquiror Common Stock previously
                    issued pursuant to Section 3.07(a)(i) and/or Section 3.07(a)(ii).

           For the avoidance of doubt, if the Change in Control Consideration paid or payable to the holders of shares of Acquiror
           Common Stock in connection with the first Change in Control to occur during the Earnout Period is less than the Minimum
           Target, then no Earnout Shares shall be issuable pursuant to this Section 3.07(b).


                                                                     23




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                        29/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 31 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1113


                     (c) At all times during the Earnout Period, Acquiror shall keep available for issuance a sufficient number of unissued
           shares of Acquiror Common Stock to permit Acquiror to satisfy its issuance obligations set forth in this Section 3.07 and shall
           take all actions required to increase the authorized number of shares of Acquiror Common Stock if at any time there shall be
           insufficient unissued shares of Acquiror Common Stock to permit such reservation.

                     (d) Acquiror shall take such actions as are reasonably requested by the Company Shareholders to evidence the
           issuances pursuant to this Section 3.07, including, if requested, through the delivery of duly and validly executed certificates
           (if the shares of Acquiror Common Stock are then certificated) or instruments representing the Earnout Shares.

                    (e) If Acquiror shall at any time during the Earnout Period pay any dividend on shares of Acquiror Common Stock by
           the issuance of additional shares of Acquiror Common Stock, or effect a subdivision or combination or consolidation of the
           outstanding shares of Acquiror Common Stock (by reclassification or otherwise) into a greater or lesser number of shares of
           Acquiror Common Stock, then, in each such case, (i) the number of Earnout Shares shall be adjusted by multiplying such
           amount by a fraction, the numerator of which is the number of shares of Acquiror Common Stock (including any other shares
           so reclassified as shares of Acquiror Common Stock) outstanding immediately after such event and the denominator of which
           is the number of shares of Acquiror Common Stock that were outstanding immediately prior to such event, and (ii) the
           Acquiror Common Stock VWAP values set forth in Sections 3.07(a)(i) and 3.07(a)(ii) shall be appropriately adjusted to
           provide to the Company Shareholders the same economic effect as contemplated by this Agreement prior to such event.

                    (f) During the Earnout Period, Acquiror shall use reasonable efforts for (i) Acquiror to remain listed as a public
           company on, and for the shares of Acquiror Common Stock (including, when issued, the Earnout Shares) to be tradable over,
           the Nasdaq and (ii) the Earnout Shares, when issued, to be approved for listing on the Nasdaq; provided, however, the
           foregoing shall not limit Acquiror from consummating a Change in Control or entering into a Contract that contemplates a
           Change in Control. Upon the consummation of any Change in Control during the Earnout Period, other than as set forth in
           Section 3.07(b) above, Acquiror shall have no further obligations pursuant to this Section 3.07(f).

                     (g) Any issuance of Earnout Shares to the Company Shareholders pursuant to this Section 3.07 shall be treated as an
           adjustment to the Per Share Merger Closing Consideration for U.S. federal and applicable state and local income Tax purposes
           to the extent permitted by applicable Law.

           3.08 Support Agreements.

                    (a) Concurrently with the execution of this Agreement, the Company Shareholders identified on Schedule 3.08(a)
           (the “Supporting Shareholders”) have entered into support agreements with Acquiror in the form attached hereto as Exhibit I
           (the “Shareholder Support Agreements”), pursuant to which each of the Supporting Shareholders has agreed, among other
           things, to vote all of the Company Shares legally and beneficially owned by such Supporting Shareholder in favor of the
           Transactions (including the Merger).


                                                                     24




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                         30/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 32 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1114


                    (b) Prior to or concurrently with the execution of this Agreement, the Company Converting Debtholders identified on
           Schedule 3.08(b) (the “Supporting Debtholders”) have entered into transaction support agreements with the Company in the
           forms provided Acquiror prior to the date hereof, which transaction support agreements have not been amended or modified
           since being provided to Acquiror (the “Debtholder Support Agreements”).

                     (c) Concurrently with the execution of this Agreement, the Sponsor, Acquiror and the Company have entered into a
           support agreement in the form attached hereto as Exhibit J (the “Sponsor Support Agreement”), pursuant to which Sponsor
           has agreed, among other things, to vote all of the Acquiror Common Stock legally and beneficially owned by the Sponsor in
           favor of the Transactions.

           3.09 Appraisal Rights.

                     (a) Notwithstanding anything to the contrary contained in this Agreement, Dissenting Shares shall not be converted
           into or represent the right to receive any consideration in accordance with Section 3.01(a) but shall be entitled only to such
           rights as are granted by the Appraisal Statute to a holder of Dissenting Shares.

                     (b) If any Dissenting Shares shall lose their status as such (through failure to perfect or otherwise), then, as of the
           later of the Effective Time or the date of loss of such status, such shares shall thereupon be deemed to have been converted as
           of the Effective Time into the right to receive the consideration otherwise payable in respect thereof pursuant to this
           Agreement, without interest thereon, upon surrender of the Company Certificate formerly representing such shares and shall
           not thereafter be deemed to be Dissenting Shares.

                    (c) The Company shall give Acquiror (i) prompt notice of any written demand for appraisal received by the Company
           pursuant to the Appraisal Statute, any withdrawal of any such demand and any other demand, notice or instrument delivered
           to the Company prior to the Effective Time pursuant to the Appraisal Statute that relates to such demand and (ii) the
           opportunity to participate in all negotiations and proceedings with respect to any such demand, notice or instrument. The
           Company shall not settle or make any payment or settlement offer prior to the Effective Time with respect to any such
           demand, notice or instrument unless Acquiror shall have given its written consent to such settlement, payment or settlement
           offer (which written consent shall not be unreasonably withheld, conditioned or delayed by Acquiror).

                   (d) In the event that any written notices of objection to the Merger are served by any shareholders of the Company
           pursuant to subsection 238(2) of the Appraisal Statute, the Company shall serve written notice of the authorization and
           approval of this Agreement, the Plan of Merger and the Transactions on such shareholders pursuant to subsection 238(4) of
           the Appraisal Statute within twenty (20) days of obtaining the Requisite Company Approval.


                                                                     25




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                          31/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 33 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1115


            3.10 Withholding. Each of Acquiror, Merger Sub, the Company, the Sponsor and each of their respective Affiliates shall be
  entitled to deduct and withhold from any cash amounts otherwise deliverable under this Agreement, and from any other consideration
  otherwise paid or delivered in connection with the transactions contemplated by this Agreement, such amounts that any such Person is
  required to deduct and withhold with respect to any of the deliveries and payments contemplated by this Agreement under the Code or
  any applicable provision of state, local or foreign Tax Law; provided, however, that (a) at least five (5) Business Days before making
  any such deduction or withholding (other than amounts in respect of compensatory withholding), such withholding party gives notice
  to the recipient of such payment of its intention to make such deduction or withholding (which notice shall include the basis of the
  proposed deduction or withholding), and (b) such withholding party shall use its commercially reasonable efforts to cooperate with the
  recipient of such payment to obtain reduction of or relief from such deduction or withholding to the extent permitted by applicable
  Law. To the extent that Acquiror, Merger Sub, the Company, the Sponsor or any of their respective Affiliates withholds such amounts
  with respect to any Person and properly remits such withheld amounts to the applicable Governmental Authority, such withheld
  amounts shall be treated as having been paid to or on behalf of such Person.

           3.11 Payment of Expenses and Indebtedness.

                     (a) At least two (2) Business Days prior to the Closing Date, the Company shall provide to Acquiror a written report
           setting forth (i) a list of all fees and expenses incurred by the Company and the Vendor Trust in connection with or in relation
           to the preparation, negotiation and execution of this Agreement and the consummation of the transactions contemplated
           hereby (together with written invoices and wire transfer instructions for the payment thereof), solely to the extent such fees
           and expenses will be incurred and unpaid as of the close of business on the Business Day immediately preceding the Closing
           Date, including, but not limited to, the (A) fees and disbursements of the Vendor Trustee and outside counsel to the Company,
           the Vendor Trust and Company management incurred in connection with the Transactions and any PIPE Investment and (B)
           fees and expenses of any other agents, advisors, consultants, experts, financial advisors, brokers, finders or investment bankers
           employed by the Company and the Vendor Trust in connection with the Transactions and any PIPE Investment (collectively,
           the “Outstanding Company Expenses”), and (ii) a sum sufficient to replenish the Expense Deposit (as defined in the Vendor
           Trust Agreement) to $200,000 (the “Vendor Trust Expense Deposit Replenishment”). On the Closing Date following the
           Closing, Acquiror shall pay or cause to be paid by wire transfer of immediately available funds the Outstanding Company
           Expenses and the Vendor Trustee Expense Deposit Replenishment. Nothing herein shall be deemed to impair, waive,
           discharge or negatively impact the priority payments or rights of the Vendor Trustee under the Vendor Trust Agreement, or
           any document, instruments or agreements ancillary to the Vendor Trust Agreement, each of which shall survive the
           consummation of the Merger and the termination of this Agreement until terminated in accordance with their respective terms.


                                                                     26




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                          32/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 34 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1116


                    (b) At least two (2) Business Days prior to the Closing Date, Acquiror shall provide to the Company a written report
           setting forth a list of all fees and disbursements of Acquiror and Merger Sub, including for outside counsel and fees and
           expenses of Acquiror for any other agents, advisors, consultants, experts, financial advisors, brokers, finders or investment
           bankers, in each case, in connection with the Transactions and any PIPE Investment (collectively, the “Outstanding Acquiror
           Expenses”). On the Closing Date, Acquiror shall pay or cause to be paid by wire transfer of immediately available funds the
           Outstanding Acquiror Expenses.

                     (c) In connection with the Closing, the Company shall execute and deliver, or shall cause to be delivered, proper
           documentation evidencing a full release and extinguishment of all secured Indebtedness set forth on Schedule 3.11(c), and a
           customary corresponding release and Lien discharge, evidencing the customary release of all Liens on the assets or equity
           interests of the Company and each of its Subsidiaries securing such Indebtedness, in each case excluding the surviving
           obligations set forth in the Contracts governing such Indebtedness and other customary surviving obligations in connection
           with payoff of such Indebtedness.

           3.12 Company Closing Statement.

                    (a) No more than ten (10), nor less than five (5), Business Days prior to the Closing, the Company shall deliver to
           Acquiror (i) a certificate (the “Closing Date Company Certificate”), duly executed and certified by an executive officer of the
           Company, which sets forth the Company’s good faith calculations of its estimates of (including supporting detail thereof) of
           (A) the Indebtedness of the Company as of 11:59 pm Pacific Time on the day immediately prior to the Closing Date,
           excluding any Pre-A Convertible Debt that has converted into Company Shares or, immediately prior to the Effective Time,
           will convert into Company Shares, and including any Excess Bridge Loan Amount used to pay down Indebtedness (the
           “Closing Date Indebtedness”), (B) the Company Cash as of 11:59 pm Pacific Time on the day immediately prior to the
           Closing Date, excluding cash proceeds from the Additional Bridge Loan (the “Closing Date Cash”) and (C) the resulting
           calculation of the Merger Closing Consideration, each as determined in accordance with the definitions set forth in this
           Agreement, and (ii) an updated Allocation Schedule containing an updated list of the Persons, amounts and figures described
           in Section 4.06(f) and reflecting the portion of such Merger Closing Consideration allocable to each Person listed thereon. The
           Closing Date Company Certificate shall be prepared in accordance with GAAP and using the accounting methods, practices
           and procedures used to prepare the Financial Statements.

                    (b) Acquiror and its Representatives shall have a reasonable opportunity to review and to discuss with the Company
           and its Representatives the Closing Date Company Certificate, and the Company and its Representatives shall reasonably
           assist Acquiror and its Representatives in their review of the Closing Date Company Certificate. The Company shall consider
           in good faith any comments or objections to any amounts set forth on the Closing Date Company Certificate notified to it by
           Acquiror prior to the Closing and if, prior to the Closing, the Company and Acquiror agree to make any modification to the
           Closing Date Company Certificate, then the Closing Date Company Certificate as so modified shall be deemed to be the
           Closing Date Company Certificate for purposes of calculating the Merger Closing Consideration.


                                                                     27




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                        33/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 35 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1117


            3.13 Acquiror Closing Statement. No more than five (5), nor less than three (3), Business Days prior to the Closing, Acquiror
  shall deliver to the Company a certificate, duly executed and certified by an executive officer of Acquiror, which sets forth Acquiror’s
  good faith calculation of the Available Closing Date Cash (including supporting detail thereof), determined in accordance with the
  definitions set forth in this Agreement (the “Acquiror Closing Statement”). The Company and its Representatives shall have a
  reasonable opportunity to review and to discuss with Acquiror and its Representatives the Acquiror Closing Statement, and the
  Acquiror and its Representatives shall reasonably assist the Company and its Representatives in their review of the Acquiror Closing
  Statement. Acquiror shall consider in good faith any comments or objections to any amounts set forth on the Acquiror Closing
  Statement notified to it by the Company prior to the Closing and if, prior to the Closing, the Company and Acquiror agree to make any
  modification to the Acquiror Closing Statement, then the Acquiror Closing Statement as so modified shall be deemed to be the
  Acquiror Closing Statement for purposes of this Agreement.

            3.14 No Liability. None of Acquiror, the Company or Merger Sub or any of their Affiliates shall be liable to any person in
  respect of any portion of the Merger Closing Consideration delivered to a public official pursuant to any applicable abandoned
  property, escheat or similar Law. Notwithstanding any other provision of this Agreement, any portion of the Merger Closing
  Consideration or any dividends or distributions to be paid in accordance with this Article III that remains undistributed to the holders of
  Company Shares or Company Converting Debt as of the sixth anniversary of the Closing (or immediately prior to such earlier date on
  which the Merger Closing Consideration or any such dividends or distributions would otherwise escheat to or become the property of
  any Governmental Entity), shall, to the extent permitted by applicable Law, become the property of the Surviving Company, free and
  clear of all claims or interest of any person previously entitled thereto.

                                                    ARTICLE IV
                                  REPRESENTATIONS AND WARRANTIES OF THE COMPANY

           Except as set forth in the Schedules to this Agreement (each of which qualifies (a) the correspondingly numbered
  representation, warranty or covenant if specified therein and (b) such other representations, warranties or covenants where its relevance
  as an exception to (or disclosure for purposes of) such other representation, warranty or covenant is reasonably apparent on the face of
  the disclosure in such Schedule), the Company represents and warrants to Acquiror and Merger Sub as follows:

           4.01 Corporate Organization of the Company.

                    (a) The Company is an entity duly incorporated, validly existing and in good standing under the laws of the Cayman
           Islands and has the requisite organizational power and authority to own, lease and operate its assets and properties and to
           conduct its business as it is now being conducted. The copies of the Company Articles and the Company’s memorandum of
           association (or similar governing documents) previously made available by the Company to Acquiror are true, correct and
           complete and are in effect as of the date of this Agreement.


                                                                      28




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                           34/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 36 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1118


                    (b) The Company is licensed or qualified and in good standing as a foreign company in each jurisdiction in which the
           ownership of its property or the character of its activities is such as to require it to be so licensed or qualified or in good
           standing, except where the failure to be so licensed or qualified has not had and would not reasonably be expected to have,
           individually or in the aggregate, a Material Adverse Effect.

           4.02 Subsidiaries.

                    (a) The Subsidiaries of the Company as of the date hereof are set forth on Schedule 4.02, including, as of such date, a
           description of the capitalization of each such Subsidiary and the names of the beneficial owners of all securities and other
           equity interests in each such Subsidiary. Each Subsidiary of the Company has been duly formed or organized and is validly
           existing under the Laws of its jurisdiction of incorporation or organization and has the requisite organizational power and
           authority to own, lease and operate its assets and properties and to conduct its business as it is now being conducted. Each
           Subsidiary of the Company is duly licensed or qualified and in good standing as a foreign corporation (or other entity, if
           applicable) in each jurisdiction in which its ownership of property or the character of its activities is such as to require it to be
           so licensed or qualified or in good standing, as applicable, except where the failure to be so licensed or qualified has not had
           and would not reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect.

                    (b) Except for the Company’s or any of its Subsidiaries’ ownership interest in such Subsidiaries, neither the
           Company nor any of its Subsidiaries owns any capital stock or any other equity interests in any other Person or has any right,
           option, warrant, conversion right, stock appreciation right, redemption right, repurchase right, agreement, arrangement or
           commitment of any character under which a Person is or may become obligated to issue or sell, or give any right to subscribe
           for or acquire, or in any way dispose of, any shares of the capital stock or other equity interests, or any securities or
           obligations exercisable or exchangeable for or convertible into any shares of the capital stock or other equity interests, of such
           Person.

           4.03 Due Authorization; Board Approval; Vote Required.

                     (a) The Company has all requisite organizational power and authority to execute, deliver and perform this Agreement
           and each ancillary agreement to this Agreement to which it is a party and (subject to the approvals described in Section 4.05)
           to perform its obligations hereunder and thereunder and, subject to obtaining the Requisite Company Approval, to
           consummate the transactions contemplated hereby and thereby. The execution, delivery and performance of this Agreement
           and such ancillary agreements and the consummation of the transactions contemplated hereby and thereby have been duly and
           validly authorized and approved by the board of directors of the Company, and, with the exception of the Requisite Company
           Approval, no other company proceeding on the part of the Company is necessary to authorize this Agreement or such
           ancillary agreements or the Company’s performance hereunder or thereunder. This Agreement has been, and each such
           ancillary agreement will be, duly and validly executed and delivered by the Company and, assuming due authorization and
           execution by each other party hereto and thereto, constitutes, or will constitute, as applicable, a legal, valid and binding
           obligation of the Company, enforceable against the Company in accordance with its terms, subject to applicable bankruptcy,
           insolvency, fraudulent conveyance, reorganization, moratorium and similar Laws affecting creditors’ rights generally and
           subject, as to enforceability, to general principles of equity.


                                                                       29




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                              35/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 37 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1119


                    (b) The Company Board, by unanimous written consent or at a meeting duly called and held on or prior to the date of
           this Agreement, duly adopted resolutions by which the Company Board: (i) approved and declared advisable this Agreement
           and the transactions contemplated hereby, including the Merger; (ii) determined that the Merger and the other transactions
           contemplated by this Agreement are in the best interests of the Company and the shareholders of the Company; (iii)
           authorized and approved the execution, delivery and performance of this Agreement and the Merger on the terms and subject
           to the conditions set forth herein; (iv) resolved to recommend that the Company Shareholders adopt this Agreement (such
           recommendation, the “Company Board Recommendation”); and (v) directed that this Agreement be submitted to the
           Company Shareholders for their adoption at a duly held meeting of such shareholders for such purpose (or by written
           resolutions, as permitted under the Company Articles). Subject to obtaining the Requisite Company Approval, no additional
           approval or vote from any holders of any class or series of share capital of the Company would then be necessary to adopt this
           Agreement and approve the Transactions.

           4.04 No Conflict. Subject to the receipt of the consents, approvals, authorizations and other requirements set forth in Section
  4.05 or on Schedule 4.05, the execution, delivery and performance of this Agreement and each ancillary agreement to this Agreement
  to which it is a party by the Company and the consummation of the transactions contemplated hereby and thereby do not and will not
  (a) conflict with or violate any provision of, or result in the breach of, the Company Articles or the memorandum or articles of
  association, bylaws or other organizational documents of the Company or any of its Subsidiaries, (b) conflict with or result in any
  violation of any provision of any Law, Permit or Governmental Order applicable to the Company or any of its Subsidiaries, or any of
  their respective properties or assets, (c) except as set forth on Schedule 4.04(c), violate, conflict with, result in a breach of any
  provision of or the loss of any benefit under, constitute a default (or an event which, with or without notice or lapse of time or both,
  would constitute a default) under, or result in the termination or acceleration of, or a right of termination, cancellation, modification,
  acceleration or amendment under, or accelerate the performance required by, or result in the acceleration or trigger of any payment,
  posting of collateral (or right to require the posting of collateral), time of payment, vesting or increase in the amount of any
  compensation or benefit payable pursuant to, any of the terms, conditions or provisions of any Contract of the type described in Section
  4.12(a), whether or not set forth on Schedule 4.12(a), to which the Company or any of its Subsidiaries is a party or by which any of
  them or any of their respective assets or properties may be bound or affected or (d) result in the creation of any Lien upon any of the
  properties, equity interests or assets of the Company or any of its Subsidiaries, except (in the case of clauses (b), (c) or (d) above) for
  such violations, conflicts, breaches or defaults which would not, individually or in the aggregate, reasonably be expected to have a
  Material Adverse Effect.


                                                                      30




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                           36/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 38 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1120


           4.05 Governmental Authorities; Consents. Assuming the truth and completeness of the representations and warranties of
  Acquiror contained in this Agreement, no consent, approval or authorization of, or designation, declaration or filing with, any
  Governmental Authority or notice, approval, consent waiver or authorization from any Governmental Authority is required on the part
  of the Company with respect to the Company’s execution, delivery or performance of this Agreement or the consummation of the
  transactions contemplated hereby, except for (a) applicable requirements of the HSR Act, (b) any consents, approvals, authorizations,
  designations, declarations, waivers or filings, the absence of which would not, individually or in the aggregate, reasonably be expected
  to have a Material Adverse Effect, (c) the filing of the Plan of Merger and related documentation, as required under the Companies Act,
  and (d) as otherwise disclosed on Schedule 4.05.

           4.06 Capitalization.

                    (a) As of the date hereof, the authorized share capital of the Company is US$ 20,163.1166 divided into (i)
           665,209,680 Class A Ordinary Shares, of nominal or par value of US$0.00001 each, of which 41,373,430 shares are issued
           and outstanding as of the date hereof, 87,617,555 Class A-1 Preferred Shares of a nominal or par value of US$0.00001 each,
           158,479,868 Class A-2 Preferred Shares of a nominal or par value of US$0.00001 each, 1,475,147 Class A-3 Preferred Shares
           of a nominal or par value of US$0.00001 each (ii) 180,000,000 Class B Ordinary Shares, of nominal or par value of
           US$0.00001 each, of which 150,052,834 are issued and outstanding as of the date hereof, (iii) 452,941,177 Class B Preferred
           Shares, of nominal or par value of US$0.00001 each, of which 452,941,177 are issued and outstanding as of the date hereof,
           and (iv) 470,588,235 Redeemable Preference Shares, of nominal or par value of US$0.00001 each, of which 470,588,235 are
           issued and outstanding as of the date hereof. Set forth on Schedule 4.06(a) is a true, correct and complete list of each holder of
           Company Shares or other equity interests of the Company (other than Company Options) and the number of shares or other
           equity interests held by each such holder as of the date hereof. Except as set forth on Schedule 4.06(a), as of the date hereof,
           there are no other ordinary shares, preferred shares or other equity interests of the Company authorized, reserved, issued or
           outstanding.

                   (b) With respect to each Company Option and Company Warrant, Schedule 4.06(b) sets forth, as of the date hereof,
           the name of the holder of such Company Option or Company Warrant, the number of vested and unvested Company Shares
           covered by such Company Option or Company Warrant, the date of grant, the cash exercise price per share of such Company
           Option or Company Warrant and the applicable expiration date.

                     (c) Except as set forth on Schedule 4.06(b), there are (i) no subscriptions, calls, options, warrants, rights or other
           securities convertible into or exchangeable or exercisable for Company Shares or other equity interests of the Company, or
           any other Contracts to which the Company is a party or by which the Company is bound obligating the Company to issue or
           sell any shares of, other equity interests in or debt securities of, the Company and (ii) no equity equivalents, share appreciation
           rights, phantom share ownership interests or similar rights in the Company. There are no outstanding contractual obligations
           of the Company to repurchase, redeem or otherwise acquire any securities or equity interests of the Company. Except as set
           forth on Schedule 4.06(c), there are no outstanding bonds, debentures, notes or other Indebtedness of the Company having the
           right to vote (or convertible into, or exchangeable for, securities having the right to vote) on any matter for which the
           Company Shareholders may vote. As of the date hereof, the Company is not party to any stockholders agreement, voting
           agreement or registration rights agreement relating to its equity interests.


                                                                      31




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                            37/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 39 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1121


                     (d) Except as set forth on Schedule 4.06(d), the outstanding shares or other equity interests of the Company’s
           Subsidiaries (i) have been duly authorized and validly issued and are fully paid and nonassessable, (ii) were issued in
           compliance in all material respects with applicable Law and (iii) were not issued in breach or violation of any preemptive
           rights or Contract. As of the date hereof, there are (A) no subscriptions, calls, rights or other securities convertible into or
           exchangeable or exercisable for the equity interests of any of the Company’s Subsidiaries (including any convertible preferred
           equity certificates), or any other Contracts to which any of the Company’s Subsidiaries is a party or by which any of the
           Company’s Subsidiaries is bound obligating such Subsidiaries to issue or sell any shares of capital stock of, other equity
           interests in or debt securities of, such Subsidiaries, and (B) no equity equivalents, stock appreciation rights, phantom stock
           ownership interests or similar rights in any of the Company’s Subsidiaries. As of the date hereof, there are no outstanding
           contractual obligations of any of the Company’s Subsidiaries to repurchase, redeem or otherwise acquire any securities or
           equity interests of any of the Company’s Subsidiaries. Except as set forth on Schedule 4.06(d), there are no outstanding bonds,
           debentures, notes or other Indebtedness of any of the Company’s Subsidiaries having the right to vote (or convertible into, or
           exchangeable for, securities having the right to vote) on any matter for which such Subsidiaries’ shareholders may vote.
           Except as forth on Schedule 4.06(d), none of the Company’s Subsidiaries is party to any shareholders agreement, voting
           agreement or registration rights agreement relating to the equity interests of any of the Company’s Subsidiaries.

                    (e) The Company is the direct or indirect owner of, and has good and marketable direct or indirect title to, all the
           issued and outstanding shares or other equity interests of its Subsidiaries, free and clear of all Liens, other than Permitted
           Liens. There are no options or warrants convertible into or exchangeable or exercisable for the equity interests of any of the
           Company’s Subsidiaries.

                   (f) Schedule 4.06(f) (the “Allocation Schedule”) sets forth, as of the date hereof, a true and complete list of (i) all
           Company Shareholders (including, for the avoidance of doubt, holders of Pre-A Convertible Debt), Company Converting
           Debtholders, holders of Company Options and holder of the Company Warrant, (ii) the class and number of Company Shares
           held by each Company Shareholder, (iii) the outstanding amount of the Company Converting Debt held by each Company
           Converting Debtholder and the number of Company Converting Debt Conversion Shares with respect to each Company
           Converting Debtholder, (iv) the class of shares of Acquiror Common Stock to be received in the Merger by each Company
           Shareholder and Company Converting Debtholder, (v) the number of Minimum Target Shares allocable to each Company
           Shareholder, if and when payable pursuant to Section 3.07, (vi) the number of Maximum Target Shares allocable to each
           Company Shareholder, if and when payable pursuant to Section 3.07, and (vii) the portion of the total Merger Closing
           Consideration allocable to each such Person based on the estimated Merger Closing Consideration set forth therein.


                                                                     32




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                         38/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 40 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1122


            4.07 Financial Statements. Attached as Schedule 4.07 are (i) the audited consolidated balance sheets of the Company and its
  Subsidiaries as of December 31, 2017 and December 31, 2018 and the audited consolidated statements of operations and
  comprehensive loss, statements of preferred shares and shareholders’ deficit and statements of cash flows of the Company and its
  Subsidiaries for the years ended December 31, 2017 and December 31, 2018, together with the auditor’s reports thereon (collectively,
  the “Audited Financial Statements”), and (ii) the unaudited consolidated balance sheet of the Company and its Subsidiaries as of
  December 31, 2019 (the “Latest Balance Sheet Date”) and September 30, 2020 and the unaudited consolidated statement of operations
  and comprehensive loss, statement of preferred stock and stockholders’ deficit and statement of cash flows of the Company and its
  Subsidiaries for the twelve (12)-month period ended December 31, 2019 and the nine (9)-month period ended September 30, 2020
  (collectively, the “Unaudited Financial Statements” and, together with the Audited Financial Statements, the “Financial Statements”).
  The Financial Statements present fairly, in all material respects, the consolidated financial position, results of operations,
  comprehensive loss, changes in preferred stock and stockholders’ deficit and cash flows of the Company and its Subsidiaries as of the
  dates and for the periods indicated in such Financial Statements in conformity with GAAP consistently applied and in accordance with
  past practice and were derived from (except the Unaudited Financial Statements do not have the footnotes required by GAAP), and
  accurately reflect in all material respects, the books and records of the Company and its Subsidiaries. The Financial Statements will be
  audited in accordance with the Public Company Accounting Oversight Board’s standards applicable to SEC registrants as of the filing
  of the Form S-4 to the extent such Financial Statements are included in the Form S-4.

             4.08 Undisclosed Liabilities. There is no liability, debt or obligation of or against the Company or any of its Subsidiaries
  (including, for the avoidance of doubt, with regard to the Indebtedness) of a type required to be recorded or reflected on or reserved for
  or disclosed in a consolidated balance sheet of the Company and its Subsidiaries, including the notes thereto, under GAAP, except for
  liabilities and obligations (a) reflected or reserved for on the Financial Statements or disclosed in the notes thereto, (b) that have arisen
  since the Latest Balance Sheet Date in the ordinary course of the operation of business of the Company and its Subsidiaries (excluding
  any such liabilities arising from the breach of any Contracts to which the Company or any of its Subsidiaries is a party), (c) disclosed in
  the Schedules, (d) arising under this Agreement and/or the performance by the Company of its obligations hereunder or (e) that,
  individually or in the aggregate, would reasonably be expected to have a Material Adverse Effect.

           4.09 Litigation and Proceedings. Except as set forth on Schedule 4.09, there are no, and since January 1, 2018 there have been
  no, Actions pending or threatened in writing or, to the knowledge of the Company, threatened orally against the Company or any of its
  Subsidiaries, or otherwise affecting the Company or any of its Subsidiaries or any of their respective assets, including any
  condemnation or similar proceedings, that, individually or in the aggregate, would reasonably be expected to have a Material Adverse
  Effect. Except as set forth on Schedule 4.09, neither the Company nor any of its Subsidiaries or any property, asset or business of the
  Company or any of its Subsidiaries is subject to any Governmental Order or, to the knowledge of the Company, any continuing
  investigation by any Governmental Authority, in each case that, individually or in the aggregate, would reasonably be expected to have
  a Material Adverse Effect. Except as set forth on Schedule 4.09, there is no unsatisfied judgment or any open injunction binding upon
  the Company or any of its Subsidiaries that would, individually or in the aggregate, reasonably be expected to have a material adverse
  effect on the ability of the Company or any of its Subsidiaries to enter into and perform its obligations under this Agreement.


                                                                       33




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                             39/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 41 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1123


           4.10 Compliance with Laws.

                     (a) Except (i) compliance with Environmental Laws (as to which certain representations and warranties are made
           pursuant to Section 4.19), (ii) compliance with Tax Laws (as to which certain representations and warranties are made
           pursuant to Section 4.13 and Section 4.15), (iii) as set forth on Schedule 4.10(a) and Schedule 4.14(b) (iv) where the failure to
           be, or to have been, in compliance with such Laws would not, individually or in the aggregate, reasonably be expected to have
           a Material Adverse Effect, the Company and its Subsidiaries are, and since January 1, 2018 have been, in compliance with all
           applicable Laws and, to the knowledge of the Company, the Leased Real Property is in compliance with all applicable Laws.
           Except as set forth on Schedule 4.10(a), neither of the Company nor any of its Subsidiaries has received any written notice
           from any Governmental Authority of a violation of any applicable Law by the Company or any of its Subsidiaries at any time
           since January 1, 2018, or any violation with respect to the Leased Real Property, in each case, which violation would be
           material to the Company and its Subsidiaries, taken as a whole.

                     (b) During the five (5) years prior to the date of this Agreement, (i) there has been no action taken by the Company,
           any of its Subsidiaries or any officer, director, manager, employee or, to the knowledge of the Company, any agent,
           representative or sales intermediary of the Company or any of its Subsidiaries, in each case, acting on behalf of the Company
           or its Subsidiaries, in violation of any applicable Anti-Corruption Law, (ii) neither the Company nor any of its Subsidiaries
           has been convicted of violating any Anti-Corruption Laws or subjected to any investigation by a Governmental Authority for
           violation of any applicable Anti-Corruption Laws, (iii) neither the Company nor any of its Subsidiaries has conducted or
           initiated any internal investigation or made a voluntary, directed or involuntary disclosure to any Governmental Authority
           regarding any alleged act or omission arising under or relating to any noncompliance with any Anti-Corruption Law and (iv)
           neither the Company nor any of its Subsidiaries has received any written notice or citation from a Governmental Authority for
           any actual or potential noncompliance with any applicable Anti-Corruption Law.

                    (c) During the five (5) years prior to the date of this Agreement, the Company and its Subsidiaries have (i) complied
           in all materials respects with applicable Export Control Laws and Sanctions Laws; (ii) not engaged in any transactions or
           dealings, directly or knowingly indirectly, with or relating to a Sanctioned Country or Sanctioned Person; (iii) to the
           knowledge of the Company, not been the subject of or otherwise involved in investigations or enforcement actions by any
           Governmental Authority or other legal proceedings with respect to any actual or alleged violations of Export Control Laws or
           Sanctions Laws, and have not been notified of any such pending or threatened actions; (iv) maintained in place and
           implemented controls and systems to comply with Export Control Laws and Sanctions Laws. Neither the Company nor any of
           its Subsidiaries nor any directors, officers or, to the knowledge of the Company, employees of the Company or any of its
           Subsidiaries is a Sanctioned Person or is subject to debarment or any list-based designations under the Export Control Laws.


                                                                     34




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                          40/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 42 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1124


           4.11 Intellectual Property.

                     (a) Schedule 4.11(a) sets forth, as of the date hereof, a complete and accurate list, including record (and, if different,
           beneficial) owner, jurisdiction (except for domain name registrations) and serial/application numbers, of all issued patents,
           registered copyrights, registered trademarks, domain name registrations and all pending applications for any of the foregoing,
           in each case, that are owned or purported to be owned by the Company or any of its Subsidiaries (collectively, the “Registered
           Intellectual Property”) identifying in each case the current status of each such item. Except as described on Schedule 4.11(a),
           all of the registrations and issuances set forth on Schedule 4.11(a) are subsisting, valid and in full force and effect and, to the
           knowledge of the Company, all applications set forth on Schedule 4.11(a) are pending and in good standing. Except (i) as set
           forth on Schedule 4.11(a) or (ii) as provided in any Contract set forth on Schedule 4.12(a), a Subsidiary of the Company is the
           sole and exclusive owner of all Registered Intellectual Property and any other Intellectual Property owned or purported to be
           owned by the Company, free and clear of all Liens, other than Permitted Liens.

                     (b) Except (i) as set forth on Schedule 4.11(b) or (ii) as would not reasonably be expected to be material to the
           Company or any of its Subsidiaries as of the date hereof, no Actions are pending against the Company or any of its
           Subsidiaries by any Person claiming infringement, misappropriation, dilution or other violation by the Company or any of its
           Subsidiaries of any Intellectual Property of any Person. Except as set forth on Schedule 4.11(b), as of the date hereof and for
           the three (3) years preceding the date hereof, neither the Company nor any of its Subsidiaries has been a party to any pending
           Action or received any threat (including unsolicited offers to license patents) in writing claiming infringement,
           misappropriation, dilution or other violation of the Intellectual Property of any Person or challenging the scope, ownership,
           validity or enforceability of any Intellectual Property owned or purported to be owned by the Company or its Subsidiaries.
           Except as set forth on Schedule 4.11(b), to the Company’s knowledge, the current and proposed future conduct of the business
           of the Company and its Subsidiaries (including the manufacture, use or sale of any of their planned products, including the
           FF91, FF81 and FF71 Series vehicles) as currently contemplated by the Company has not infringed, misappropriated, diluted
           or otherwise violated, and will not infringe, misappropriate, dilute or otherwise violate, the Intellectual Property of any
           Person. To the knowledge of the Company, no Person is infringing, misappropriating, diluting or otherwise violating any
           Intellectual Property owned by the Company or any of its Subsidiaries. To the knowledge of the Company, the Company
           and/or its Subsidiaries, as the case may be, either own(s), has a valid license to use or otherwise has the lawful right to use all
           of the Intellectual Property and Software used in the conduct of its business as currently conducted, except for such
           Intellectual Property and Software with respect to which the lack of such ownership, license or right to use would not
           reasonably be expected to be material to the Company and its Subsidiaries, taken as a whole. No founder or current or former
           officer, executive, director or shareholder of the Company or any of its Subsidiaries, nor any Person that is or was previously
           an Affiliate of the Company or any of its Subsidiary (other than any Person that is currently a Subsidiary of the Company)
           owns any material Intellectual Property used in the conduct of the businesses of the Company and its Subsidiaries, except
           where such Intellectual Property is subject to a valid written license agreement. Except (i) for any Permitted Lien or as set
           forth on Schedule 4.11(a) or (ii) as provided in any Contract set forth on Schedule 4.12(a), all Intellectual Property owned by
           the Company or any of its Subsidiaries is fully transferable and licensable without restriction and without payment of any kind
           to any other Person and without approval of any other Person. No funding, facilities or personnel of any educational
           institution or Governmental Authority were used, directly or indirectly, to develop or create, in whole or in part, any
           Intellectual Property owned by the Company or any of its Subsidiaries.


                                                                       35




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                             41/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 43 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1125


                     (c) The Company and its Subsidiaries have undertaken commercially reasonable efforts to protect the confidentiality
           of any material trade secrets or material proprietary information acquired or developed by them in the course of conducting
           their businesses or which are the subject of confidentiality obligations owed to other Person. To the knowledge of the
           Company, except as set forth on Schedule 4.11(c), no current or former employee of the Company or any of its Subsidiaries
           has misappropriated or improperly disclosed the trade secrets or confidential information of any other Person in the course of
           the employment with the Company or any of its Subsidiaries. Each current and former employee, officer, consultant and
           contractor who is or has been involved in the development (alone or with others) of any material Intellectual Property at the
           direction or on behalf of the Company or any of its Subsidiaries has executed and delivered to the Company or one of its
           Subsidiaries an agreement that assigns to Company or one of its Subsidiaries, without an obligation of payment (other than
           salaries or other payments payable to employees, consultants and independent contractors that are not contingent on or related
           to use of their work product), all right, title and interest in and to any such Intellectual Property (other than consultants or
           contractors that have executed and delivered to Company or one of its Subsidiaries an agreement granting the Company or
           any of its Subsidiaries a perpetual, royalty-free license to such Intellectual Property).

                     (d) Except as set forth in Schedule 4.11(d), to the knowledge of the Company, there have been no material
           unauthorized intrusions or breaches of the security of the information technology systems currently used by the Company
           and/or any of its Subsidiaries in the conduct of their business as it is currently conducted (the “IT Systems”) or instances of
           disclosure, acquisition, destruction, damage, loss, corruption, alteration, use or misuse of any data, including personal
           information or trade secrets stored on the IT Systems that, pursuant to any Law, would require the Company or any of its
           Subsidiaries to notify individuals of such breach or intrusion or that was or would reasonably be expected to be material to the
           Company or any of its Subsidiaries. The Company and its Subsidiaries have in place disaster recovery plans and procedures
           for the IT Systems that the Company reasonably considers to be adequate.


                                                                     36




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                         42/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 44 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1126


                    (e) The Company and its Subsidiaries have policies and procedures in place regarding the collection, use, disclosure,
           storage and dissemination of personal information in connection with their businesses to comply with, (i) any of their
           published privacy policies or (ii) any applicable Laws concerning the privacy and/or security of personally identifiable
           information or any applicable mandatory standards to which the Company is required to comply in the industries in which the
           Company and/or its Subsidiaries operate that concern privacy, data protection, confidentiality or information security, other
           than any violation that, individually or in the aggregate, has not been and would not reasonably be expected to be material to
           the Company and its Subsidiaries, taken as a whole.

                    (f) Schedule 4.11(f) sets forth, as of the date hereof, each material proprietary Software program owned by the
           Company or any of its Subsidiaries (the “Owned Software”). The Company and its Subsidiaries are in compliance, in all
           material respects, with the applicable terms of the licenses that govern the use, modification and distribution of any Open
           Source Software incorporated in or linked by the Owned Software and, to the knowledge of the Company, neither the
           Company nor any of its Subsidiaries has used or is required to use any Open Source Software in a manner that would require
           the Company or any of its Subsidiaries to disclose or distribute any proprietary source code of or license or make available at
           no charge any Owned Software to any Person, except as has not been and would not reasonably be expected to be material to
           the Company and its Subsidiaries, taken as a whole.

           4.12 Contracts; No Defaults.

                    (a) Schedule 4.12(a) contains a listing of all Contracts described in clauses (i) through (xiii) below to which, as of the
           date hereof, the Company or one or more of its Subsidiaries is a party or by which any of their respective assets or properties
           are bound. True, correct and complete copies of the Contracts listed or required to be listed on Schedule 4.12(a) have been
           provided to or made available to Acquiror or its Representatives.

                             (i) any Contract with an employee or independent contractor of the Company or any of its Subsidiaries who
                    resides primarily in the United States which, upon the consummation of the transactions contemplated by this
                    Agreement, will (either alone or upon the occurrence of any additional acts or events) result in any material payment
                    or benefits (whether of severance pay or otherwise) becoming due, or the acceleration or vesting of any rights to any
                    material payment or benefits, from the Company or any of its Subsidiaries;

                              (ii) each employment, severance, retention, change in control or other Contract (excluding customary form
                    offer letters and other standard form agreements entered into in the ordinary course of business and agreements
                    granting Company Options) with any employee or other individual independent contractor of the Company or any of
                    its Subsidiaries who receives annual base cash salary of $250,000 or more;

                             (iii) each collective bargaining agreement;


                                                                      37




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                            43/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 45 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1127


                             (iv) any Contract pursuant to which the Company or any of its Subsidiaries licenses material Intellectual
                    Property owned by the Company or any of its Subsidiaries to any Person or licenses Intellectual Property from any
                    Person that is material to the business of the Company and its Subsidiaries, taken as a whole, in each case, other than
                    (A) click-wrap, shrink-wrap or similar licenses, (B) any other licenses for Software that is commercially available on
                    reasonable terms to the public generally with license, maintenance, support and other fees of less than $25,000 per
                    year and (C) non-exclusive licenses granted by the Company or any of its Subsidiaries in the ordinary course of
                    business;

                               (v) any Contract that restricts in any material respect, or contains any material limitations on, the ability of
                    the Company or any of its Subsidiaries to compete in any line of business or with any Person or in any geographic
                    territory;

                             (vi) any Contract under which the Company or any of its Subsidiaries has (A) created, incurred, assumed or
                    guaranteed (or may create, incur, assume or guarantee) Indebtedness, (B) granted a Lien on its assets, whether
                    tangible or intangible, to secure any Indebtedness or (C) extended credit to any Person (other than (1) intercompany
                    loans and advances and (2) customer payment terms in the ordinary course of business), in each case in clauses (A)
                    through (C), in an amount in excess of $1,000,000;

                             (vii) each Contract entered into in connection with a completed material acquisition or disposition by the
                    Company or any of its Subsidiaries since January 1, 2018 of any Person or any business organization, division or
                    business of any Person (including through merger or consolidation or the purchase of a controlling equity interest in
                    or substantially all of the assets of such Person, division or business or by any other manner);

                              (viii) any Contract with outstanding obligations for the sale or purchase of personal property, fixed assets or
                    real estate having a value individually, with respect to all sales or purchases thereunder, in excess of $1,000,000 or,
                    together with all related Contracts, in excess of $5,000,000, in each case, other than (A) sales or purchases in the
                    ordinary course of business consistent with past practice and (B) sales of obsolete equipment;

                             (ix) any Contract not made in the ordinary course of business and not disclosed pursuant to any other clause
                    under this Section 4.12(a) and expected to result in revenue or require expenditures in excess of $1,000,000 in any
                    calendar year or which resulted in revenue or expenditures during the fiscal year ended December 31, 2019 in excess
                    of $1,000,000;

                              (x) other than any offer letter or employment agreement set forth on Schedule 4.13(a), any Contract between
                    the Company or any of its Subsidiaries, on the one hand, and any of Company Shareholders, on the other hand, that
                    will not be terminated at or prior to the Closing;


                                                                      38




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                             44/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 46 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1128


                             (xi) any Contract related to or in connection with the Vendor Trust;

                             (xii) any Contract with a Top Supplier; and

                             (xiii) any Contract establishing any joint venture, partnership, strategic alliance or other similar
                    collaboration.

                    (b) Except as set forth on Schedule 4.12(b) or for any Contract that has terminated or will terminate upon the
           expiration of the stated term thereof prior to the Closing Date, with respect to any Contract of any of the types described in
           Section 4.12(a), whether or not set forth on Schedule 4.12(a), and except as would not reasonably be expected to have a
           Material Adverse Effect, (i) such Contracts are in full force and effect and represent the legal, valid and binding obligations of
           the Company or its Subsidiaries party thereto and, to the knowledge of the Company, represent the legal, valid and binding
           obligations of the other parties thereto, and, to the knowledge of the Company, are enforceable by the Company or its
           Subsidiaries to the extent a party thereto in accordance with their terms, subject in all respects to the effects of bankruptcy,
           insolvency, fraudulent conveyance, reorganization, moratorium and other laws relating to or affecting creditors’ rights
           generally and general equitable principles (whether considered in a proceeding in equity or at law), (ii) none of the Company,
           its Subsidiaries or, to the knowledge of the Company, any other party thereto is in material breach of or material default under
           (or would be in material breach of or material default under but for the existence of a cure period) any such Contract, (iii)
           during the last twelve (12) months, neither the Company nor any of its Subsidiaries has received any written or, to the
           knowledge of the Company, oral claim or notice of material breach of or material default under any such Contract, (iv) to the
           knowledge of the Company, no event has occurred that, individually or together with other events, would reasonably be
           expected to result in a material breach of or a material default under any such Contract by the Company or any of its
           Subsidiaries or, to the knowledge of the Company, any other party thereto (in each case, with or without notice or lapse of
           time or both) and (v) during the last twelve (12) months, neither the Company nor any of its Subsidiaries has received written
           notice from any other party to any such Contract that such party intends to terminate or not renew any such Contract.

           4.13 Company Benefit Plans.

                     (a) Schedule 4.13(a) sets forth a complete list of each material Company Benefit Plan. “Company Benefit Plan”
           means any “employee benefit plan” as defined in Section 3(3) of the Employee Retirement Income Security Act of 1974, as
           amended (“ERISA”), and any other material written plan, policy, program, arrangement or agreement (other than standard
           employment agreements or offer letters that can be terminated at any time without severance or termination pay and upon
           notice of not more than sixty (60) days or such longer period as may be required by applicable Law) providing compensation
           or benefits to any current or former director, officer, employee, natural person independent contractor or other natural person
           service provider, in each case that is maintained, sponsored or contributed to by the Company or its ERISA Affiliates or under
           which the Company or its ERISA Affiliates has or would reasonably be expected to have any material obligation or liability,
           including all incentive, bonus, deferred compensation, vacation, holiday, cafeteria, medical, disability, stock purchase, stock
           option, stock appreciation, phantom stock, restricted stock or other stock-based compensation plans, policies, programs,
           practices or arrangements. “ERISA Affiliate” shall mean any entity (whether or not incorporated) other than the Company
           that, together with the Company, is considered under common control and treated as one employer under Section 414(b), (c),
           (m) or (o) of the Code.


                                                                      39




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                           45/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 47 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1129


                    (b) With respect to each Company Benefit Plan, the Company has delivered or made available to Acquiror correct
           and complete copies of, if applicable (i) the current plan document and any trust agreement, (ii) the most recent summary plan
           description, (iii) the most recent annual report on Form 5500 filed with the Department of Labor (or, with respect to non-U.S.
           Company Benefit Plans, any comparable annual or periodic report), (iv) the most recent actuarial valuation, (v) the most
           recent determination or opinion letter issued by the Internal Revenue Service (or applicable comparable Governmental
           Authority), and (vi) all non-routine filings made with any Governmental Authorities since January 1, 2018 for which a
           material liability remains outstanding.

                     (c) Except as would not, individually or in the aggregate, result in a material liability to the Company and its
           Subsidiaries, taken as a whole, each Company Benefit Plan has been administered in material compliance with its terms and
           all applicable Laws, including ERISA and the Code, and all contributions required to be made under the terms of any
           Company Benefit Plan as of the date this representation is made have been timely made or, if not yet due, have been properly
           reflected in the balance sheet included in the Financial Statements as of the Latest Balance Sheet Date, except as would not
           result in a material liability to the Company.

                      (d) Each Company Benefit Plan that is intended to be qualified within the meaning of Section 401(a) of the Code: (i)
           has received a favorable determination or opinion letter from the Internal Revenue Service as to its qualification as to form,
           (ii) has been established under a pre-approved plan for which a current favorable Internal Revenue Service advisory letter or
           opinion letter has been obtained by the plan sponsor and is valid as to the adopting employer, or (iii) has time remaining under
           applicable Laws to apply for a determination or opinion letter or to make any amendments necessary to obtain a favorable
           determination or opinion letter, and to the knowledge of the Company, no event has occurred that would reasonably be
           expected to result in the loss of the tax-qualified status of such Company Benefit Plan. Each Company Benefit Plan
           maintained outside of the United States that is intended to be qualified or registered under applicable Law has been so
           qualified or registered and, to the knowledge of the Company, no event has occurred that would reasonably be expected to
           result in the loss of such qualification or registration, except as would not be reasonably expected to result in a material
           liability to the Company and its Subsidiaries, taken as a whole.

                    (e) Neither the Company nor any of its ERISA Affiliates sponsored or was required to contribute to, at any point
           during the six (6)-year period prior to the date hereof, a “multiemployer pension plan” (as defined in Section 3(37) of ERISA)
           (a “Multiemployer Plan”) or other pension plan, in each case, that is subject to Title IV of ERISA.


                                                                     40




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                         46/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 48 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1130


                    (f) Except as would not be reasonably expected to result in material liability to the Company and its Subsidiaries,
           taken as a whole, (i) no event has occurred and no condition exists that would subject the Company or any of its Subsidiaries
           to any tax, fine, lien, or penalty imposed by ERISA or the Code with respect to any Company Benefit Plan and (ii) no
           nonexempt “prohibited transaction” (as such term is defined in Section 406 of ERISA and Section 4975 of the Code) has
           occurred with respect to any Company Benefit Plan.

                   (g) Except as would not, individually or in the aggregate, be material to the Company and its Subsidiaries, taken as a
           whole, with respect to the Company Benefit Plans, no administrative investigation, audit or other administrative proceeding
           by the Department of Labor, the PBGC, the Internal Revenue Services or other Governmental Authorities are pending, or, to
           the knowledge of the Company, threatened in writing.

                     (h) Neither the execution and delivery of this Agreement by the Company nor the consummation of the Transactions
           (either alone or in combination with another event) will result in the acceleration, vesting or creation of any rights of any
           director, officer or employee of the Company or its Subsidiaries to payments or benefits or increases in any existing payments
           or benefits or any loan forgiveness, in each case, from the Company or any of its Subsidiaries.

                    (i) No amount or benefit that could be, or has been, received (whether in cash or property or the vesting of property
           or the cancellation of indebtedness) by any current or former employee, officer or director of the Company or any Subsidiary
           of the Company who is a “disqualified individual” within the meaning of Section 280G of the Code could reasonably be
           expected to be characterized as an “excess parachute payment” (as defined in Section 280G(b)(1) of the Code) as a result of
           the consummation of the transactions contemplated by this Agreement.

                    (j) Except as would not be reasonably expected to result in material liability to the Company and its Subsidiaries,
           taken as a whole, each Company Benefit Plan that is a “nonqualified deferred compensation plan” within the meaning of
           Section 409A(d)(1) of the Code and any award thereunder, in each case, that is nonqualified deferred compensation subject to
           Section 409A of the Code has been operated and documented in compliance with Section 409A of the Code.

                    (k) No Company Benefit Plan provides for the gross-up of any Taxes imposed by Section 4999 or 409A of the Code.

                    (l) The Company and its Subsidiaries have not elected to defer and do not have any present intention of deferring any
           employment or payroll taxes as permitted under Section 2302(a) of the Coronavirus Aid, Relief, and Economic Security Act
           or any similar applicable federal, state or local Law (collectively, the “CARES Act”).

                    (m) Except as would not be reasonably expected to result in material liability to the Company and its Subsidiaries,
           taken as a whole, each Company Benefit Plan for the benefit of employees or dependents thereof who reside and perform
           services or who are employed outside of the United States (a “Non-U.S. Plan”) (i) is in compliance with its terms and the
           applicable provisions of laws and regulations regarding employee benefits, mandatory contributions and retirement plans of
           each jurisdiction applicable to such Non-U.S. Plan, (ii) if it is intended to qualify for special Tax treatment, meets all
           requirements for such treatment, and (iii) if it is intended to be funded and/or book-reserved, is funded or book reserved, as
           appropriate, based upon reasonable actuarial or accounting assumptions that comply with all applicable Laws.


                                                                     41




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                       47/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 49 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1131


                    (n) Schedule 4.13(n) sets forth (i) a true and complete list of all deferred salary, bonus or other compensation
           amounts that are outstanding or have been promised (whether or not pursuant to legally binding agreements) to employees and
           other service providers of the Company as of the Closing Date, including all transaction, retention, stay and similar bonuses or
           other compensatory payments (including deferred salary amounts) that will become payable in connection with the
           Transactions and (ii) the aggregate amount of all other retention and milestone related bonuses that may be payable in the
           future to Company employees and other service providers under agreements entered into prior to the Closing (the aggregate
           amount of all amounts in clauses (i) and (ii), the “Aggregate Bonus Amount”).

           4.14 Labor Matters.

                     (a) (i) Neither the Company nor its Subsidiaries is a party to or bound by any collective bargaining agreement or any
           other labor-related Contract with any labor union, labor organization or works council and no such Contracts are currently
           being negotiated by the Company or its Subsidiaries, (ii) no labor union, labor organization or works council has made a
           written pending demand for recognition or certification since January 1, 2018, and (iii) there are no representation or
           certification proceedings or petitions seeking a representation proceeding pending or, to the knowledge of the Company,
           threatened in writing to be brought or filed with the National Labor Relations Board or any other applicable labor relations
           Governmental Authority.

                    (b) Except as set forth on Schedule 4.14(b) or would not be material, individually or in the aggregate, to the
           Company and its Subsidiaries, taken as a whole, each of the Company and its Subsidiaries (i) is in compliance with all
           applicable Laws regarding employment and employment practices, including all Laws respecting terms and conditions of
           employment, health and safety, employee classification, non-discrimination, wages and hours, immigration, disability rights or
           benefits, equal opportunity, plant closures and layoffs, workers’ compensation, labor relations, employee leave issues, and
           unemployment insurance, (ii) has not committed any unfair labor practice as defined by the National Labor Relations Act or
           received written notice of any unfair labor practice complaint against it pending before the National Labor Relations Board
           that remains unresolved, and (iii) since January 1, 2018, has not experienced any actual or, to the knowledge of the Company,
           threatened material labor disputes, strikes, lockouts, picketing, hand billing, slow-downs or work stoppages against or
           affecting the Company or its Subsidiaries.


                                                                     42




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                         48/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 50 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1132


                    (c) Except as would not, individually or in the aggregate, be material to the Company and its Subsidiaries, taken as a
           whole, the Company and its Subsidiaries are not delinquent in payments to any employees or former employees for any
           services or amounts required to be reimbursed or otherwise paid.

                    (d) To the knowledge of the Company, no employee of the Company or its Subsidiaries is in any material respect in
           violation of any term of any employment agreement, nondisclosure agreement, non-competition agreement, restrictive
           covenant or other obligation: (i) to the Company or its Subsidiaries or (ii) to a former employer of any such employee relating
           (A) to the right of any such employee to be employed by the Company or its Subsidiaries or (B) to the knowledge or use of
           trade secrets or proprietary information.

                     (e) The Company has not had, nor to the knowledge of the Company are there any facts that would give rise to, any
           material workforce changes resulting from disruptions due to the 2019 novel coronavirus, any economic effect thereof or
           COVID-19 Measures (as defined below), whether directly or indirectly, including any actual or expected group terminations,
           layoffs, furlough or shutdowns (whether voluntary or by Law), or any material changes to benefit or compensation programs,
           nor are any such changes currently contemplated. “COVID-19 Measures” means any quarantine, “shelter in place,” “stay at
           home,” workforce reduction, social distancing, shut down, closure, sequester or any other Law, or directive, by any
           Governmental Authority in connection with or in response to the 2019 novel coronavirus, including, but not limited to, the
           CARES Act or any similar applicable federal, state or local Law. Except as set forth on Schedule 4.14(e), since January 1,
           2020, the Company has not materially reduced the compensation or benefits of any of its employees or otherwise reduced the
           working schedule of any of its employees, in each case, for any reason relating to the 2019 novel coronavirus. Except as set
           forth on Schedule 4.14(e), the Company has not applied for or received any “Paycheck Protection Program” payments or other
           loans in connection with the CARES Act, and has not claimed any employee retention credit under the CARES Act.

                    (f) As of the date hereof, to the knowledge of the Company, no current member of the executive management team of
           the Company or its Subsidiaries presently intends to terminate his or her employment prior to the six (6) month anniversary of
           the Closing Date.

           4.15 Taxes.

                     (a) All material Tax Returns required by Law to be filed by the Company or its Subsidiaries have been timely filed,
           and all such Tax Returns are true, correct and complete in all material respects. The Financial Statements accrue in accordance
           with GAAP all material liabilities for Taxes with respect to all periods through the date thereof.

                    (b) All material amounts of Taxes due and owing by the Company and its Subsidiaries have been paid, and since the
           Latest Balance Sheet Date neither the Company nor any of its Subsidiaries has incurred any material Tax liability outside the
           ordinary course of business.


                                                                     43




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                        49/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 51 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1133


                     (c) Each of the Company and its Subsidiaries has (i) withheld all material amounts required to have been withheld by
           it in connection with amounts paid or owed to any employee, independent contractor, creditor, shareholder or any other third
           party, (ii) remitted, or will remit on a timely basis, such amounts to the appropriate Governmental Authority; and (iii)
           complied in all material respects with applicable Law with respect to Tax withholding.

                    (d) Except as set forth on Schedule 4.15(d), neither the Company nor its Subsidiaries is engaged in any material audit
           or other administrative proceeding with a taxing authority or any judicial proceeding with respect to Taxes. Neither the
           Company nor its Subsidiaries has received since January 1, 2015 any written notice from a taxing authority of a dispute or
           claim with respect to a material amount of Taxes, other than disputes or claims that have since been resolved, and to the
           knowledge of the Company, no such claims have been threatened.

                    (e) Since January 1, 2015, no written claim has been made, and to the knowledge of the Company, no oral claim has
           been made by any Governmental Authority in a jurisdiction where the Company or any of its Subsidiaries does not file a Tax
           Return that such entity is or may be subject to Taxes by that jurisdiction in respect of Taxes that would be the subject of such
           Tax Return.

                    (f) Except as set forth on Schedule 4.15(f), there are no outstanding agreements extending or waiving the statutory
           period of limitations applicable to any claim for, or the period for the collection or assessment or reassessment of, material
           Taxes of the Company or its Subsidiaries and no written request for any such waiver or extension is currently pending.

                     (g) Except as set forth on Schedule 4.15(g), neither the Company nor any of its Subsidiaries has requested or entered
           into a closing agreement, private letter ruling, technical advice memorandum, advance pricing agreement or similar agreement
           with any taxing authority that could reasonably be expected to affect the Taxes of the Company or any of its Subsidiaries after
           the Closing Date. Neither the Company nor any of its Subsidiaries will be subject to any recapture, clawback, termination or
           similar adverse consequence with respect to any Tax incentive, holiday, credits or other Tax reduction, deferral or abatement
           arrangement (excluding, for the avoidance of doubt, any net operating loss) as a result of the Merger.

                    (h) Neither the Company nor its Subsidiaries (or any predecessor thereof) has constituted either a “distributing
           corporation” or a “controlled corporation” in a distribution of stock qualifying for tax-free treatment under Section 355 of the
           Code (or so much of Section 356 of the Code as relates to Section 355 of the Code) in the prior two years.

                   (i) Neither the Company nor its Subsidiaries has been a party to any “reportable transaction” within the meaning of
           Treasury Regulation Section 1.6011-4(b).


                                                                     44




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                         50/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 52 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1134


                     (j) Neither the Company nor its Subsidiaries will be required to include any material item of income in, or exclude
           any material item of deduction from, taxable income for any taxable period (or portion thereof) ending after the Closing Date
           as a result of any: (i) change in method of accounting for a taxable period (or portion thereof) ending on or prior to the Closing
           Date and made prior to the Closing or use of an improper method of accounting prior to the Closing; (ii) any written
           agreement with a Governmental Authority executed prior to the Closing; (iii) installment sale or open transaction disposition
           made prior to the Closing; (iv) prepaid amount received prior to the Closing outside of the ordinary course of business; or (v)
           intercompany transactions, or excess loss accounts, described in the Treasury Regulations promulgated under Section 1502 of
           the Code (or any corresponding or similar provision of state, local or foreign income Tax Law) that existed prior to the
           Closing.

                   (k) There are no Liens with respect to Taxes on any of the assets of the Company or its Subsidiaries, other than
           Permitted Liens.

                    (l) Neither the Company nor any of its Subsidiaries (i) has been a member of an affiliated, consolidated, combined or
           unitary group filing for U.S. federal, state or local income Tax purposes, other than a group the common parent of which was
           and is the Company or any of its Subsidiaries or (ii) except pursuant to an agreement entered into in the ordinary course of
           business the principal purpose of which does not relate to Taxes (each, a “Commercial Contract”), has any liability for the
           Taxes of any Person (other than the Company or its Subsidiaries) under Treasury Regulation Section 1.1502-6 (or any similar
           provision of state, local or foreign Law) or as a transferee or successor, by Contract or otherwise.

                    (m) Neither the Company nor any of its Subsidiaries is a party to, or bound by, or has any obligation to any
           Governmental Authority or other Person under any Tax allocation, Tax sharing, or Tax indemnification agreements, other than
           pursuant to a Commercial Contract. Neither the Company nor its Subsidiaries has granted a power of attorney which is
           currently in force with respect to any material Taxes or material Tax Returns.

                    (n) None of the Company’s Subsidiaries that are organized under the Laws of a country other than the United States
           (a “Foreign Subsidiary”) (i) has an investment in U.S. property within the meaning of Section 956 of the Code, (ii) is engaged
           in a U.S. trade or business for U.S. federal income Tax purposes, (iii) is, to the Company’s knowledge, a “passive foreign
           investment company” within the meaning of Section 1297 of the Code, (iv) is a “surrogate foreign corporation” within the
           meaning of Section 7874(a)(2)(B) of the Code or is treated as a U.S. corporation under Section 7874(b) of the Code or (v) has
           elected under Section 897(i) of the Code to be treated as a domestic corporation.

                    (o) Neither the Acquiror nor any of its Affiliates would be required to (i) include a material amount in gross income
           with respect to any Foreign Subsidiary pursuant to Sections 951 or 951A of the Code if the taxable year of such Foreign
           Subsidiary were deemed to end on the day after the Closing Date or (ii) pay any Taxes pursuant to Section 965 of the Code in
           any taxable period (or portion thereof) beginning after the Closing Date.


                                                                      45




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                           51/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 53 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1135


                 (p) Any entity classification elections made on Form 8832 (Entity Classification Election) with respect to the
           Company or its Subsidiaries are set forth on Schedule 4.15(p).

                     (q) All material charges for amounts payable or amounts receivable among the Company or any of its Subsidiaries
           that is not a Foreign Subsidiary, on the one hand, and any Foreign Subsidiary, on the other hand, have been made at arm’s
           length for fair value and the Company and all of its Subsidiaries have maintained all material documentation required to
           support the pricing of any such charges under Section 482 of the Code and the Treasury Regulation promulgated thereunder
           and any similar or comparable provision under state, local or foreign Law.

                    (r) Neither the Company nor any of its Subsidiaries has taken or agreed to take any action not contemplated by this
           Agreement and/or any related ancillary documents that could reasonably be expected to prevent the Merger from qualifying
           for the Intended Tax Treatment. Neither the Company nor any of its Subsidiaries has any knowledge of any fact or
           circumstance that could reasonably be expected to prevent the Merger from qualifying for the Intended Tax Treatment.

           4.16 Brokers’ Fees. Except as set forth on Schedule 4.16, no broker, finder, investment banker or other Person is entitled to
  any brokerage fee, finders’ fee or other commission in connection with the transactions contemplated by this Agreement based upon
  arrangements made by the Company, any of its Subsidiaries or any of their Affiliates for which the Company or any of its Subsidiaries
  has any obligation.

            4.17 Insurance. Schedule 4.17 contains a list of all material policies or programs of self-insurance of property, fire and
  casualty, product liability, workers’ compensation and other forms of insurance held by, or for the benefit of, the Company or any of its
  Subsidiaries as of the date hereof. True, correct and complete copies or comprehensive summaries of such insurance policies have been
  made available to Acquiror. With respect to each such insurance policy required to be listed on Schedule 4.17, except as would not,
  individually or in the aggregate, be material to the Company and its Subsidiaries, taken as a whole: (i) all premiums due have been
  paid; (ii) the policy is legal, valid, binding and enforceable in accordance with its terms and, except for policies that have expired under
  their terms in the ordinary course, is in full force and effect; (iii) neither the Company nor any of its Subsidiaries is in breach or default
  (including any such breach or default with respect to the payment of premiums or the giving of notice), and, to the knowledge of the
  Company, no event has occurred that, with or without notice or lapse of time or both, would constitute such a breach or default, or
  permit termination or modification, under the policy, and, to the knowledge of the Company, no such action has been threatened; and
  (iv) as of the date hereof, no written notice of cancellation, non-renewal, disallowance or reduction in coverage or claim or termination
  has been received other than in connection with ordinary renewals.

           4.18 Real Property; Assets.

                    (a) Neither the Company nor any of its Subsidiaries owns any real property, and, except as set forth in the Real Estate
           Lease Documents for the Gardena, California Leased Real Property and the Hanford, California Leased Real Property, neither
           the Company nor any of its Subsidiaries is a party to any presently effective agreement, obligation or option to purchase any
           real property or interest therein.


                                                                       46




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                              52/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 54 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1136


                    (b) Schedule 4.18(b) contains a true, correct and complete list of all Leased Real Property. The Company has made
           available to Acquiror true, correct and complete copies of the material leases, subleases and occupancy agreements (including
           all modifications, amendments, supplements, waivers and side letters thereto, if any) for the Leased Real Property to which
           the Company or any of its Subsidiaries is a party (the “Real Estate Lease Documents”), and such deliverables comprise all
           Real Estate Lease Documents relating to the Leased Real Property.

                    (c) Each Real Estate Lease Document (i) is a legal, valid, binding and enforceable obligation of the Company or its
           Subsidiaries, as applicable, subject to applicable bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium
           and similar Laws affecting creditors’ rights generally and subject, as to enforceability, to general principles of equity, and each
           such lease is in full force and effect, (ii) has not been amended or modified except as reflected in the modifications,
           amendments, supplements, waivers and side letters thereto made available to Acquiror and (iii) subject to securing the
           consents or approvals, if any, required under the Real Estate Lease Documents to be obtained from any landlord, or lender to
           landlord (as applicable), in connection with the execution and delivery of this Agreement by the Company or the
           consummation of the transaction contemplated hereby by the Company, upon the consummation of the transactions
           contemplated by this Agreement, will entitle the Company (or its Subsidiaries) to the use, occupancy and possession, in each
           case, subject to the terms of the respective Real Estate Lease Documents in effect with respect to the Leased Real Property, of
           the premises specified in the Real Estate Lease Documents for the purpose specified in the Real Estate Lease Documents.

                     (d) Except as set forth on Schedule 4.18(d), (i) neither the Company nor any of its Subsidiaries has given or received
           written notice of material default under any Real Estate Lease Document which default has not been cured or waived prior to
           the date hereof and (ii) to the knowledge of the Company, no event has occurred that, and no condition exists that, with or
           without notice or lapse of time or both, would constitute a material default under any Real Estate Lease Document by the
           Company or any of its Subsidiaries (as tenant, subtenant or sub-subtenant, as applicable) or by the other parties thereto.
           Neither the Company nor any of its Subsidiaries has subleased or otherwise granted any Person other than another Subsidiary
           of the Company the right to use or occupy any Leased Real Property, which sublease or right is still in effect. Except for the
           Permitted Liens, neither the Company nor any of its Subsidiaries has collaterally assigned or granted any other security
           interest in the Leased Real Property or any interest therein which is still in effect. Except for the Permitted Liens, there exist
           no Liens affecting the Leased Real Property created by, through or under the Company or any of its Subsidiaries.


                                                                      47




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                            53/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 55 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1137


                    (e) Except as set forth on Schedule 4.18(d), with respect to each Real Estate Lease Document:

                                      (i) since January 1, 2018, to the knowledge of the Company, no security deposit or portion thereof
                    deposited by the Company or any of its Subsidiaries under such Real Estate Lease Document has been applied in
                    respect of a breach or default under such Real Estate Lease Document that has not (A) if and as required by the
                    applicable landlord, been redeposited in full, or (B) been disclosed to Acquiror in writing; and

                                       (ii) neither the Company nor any of its Subsidiaries owes any brokerage commissions or finder’s
                    fees with respect to such Real Estate Lease Document that has not been paid in full.

                    (f) Neither the Company nor any of its Subsidiaries has received any written notice that remains outstanding as of the
           date hereof that the current use and occupancy by the Company or any of its Subsidiaries of the Leased Real Property and the
           improvements thereon (i) are prohibited by any Lien or Law or (ii) are in material violation of any of the recorded covenants,
           conditions, restrictions, reservations, easements or agreements applicable to such Leased Real Property.

           4.19 Environmental Matters.

                    (a) Except as would not, individually or in the aggregate, reasonably be expected to have a Material Adverse Effect:

                           (i) the Company and its Subsidiaries are and, during the last three years, have been in compliance with all
                    Environmental Laws;

                            (ii) the FF91 vehicle has been designed to comply with all Environmental Laws and, to the knowledge of
                    the Company, there are no currently existing facts, conditions or circumstances that would prevent the FF91 from
                    complying with such Environmental Laws;

                            (iii) the Company and its Subsidiaries have obtained, and are, and during the past three (3) years have been
                    in compliance with, all Environmental Permits required to conduct their respective operations and businesses;

                             (iv) with respect to the Company’s facility in Hanford, California, the Company and its Subsidiaries have
                    received all Environmental Permits required for the Company and its Subsidiaries to manufacture 10,000 vehicles
                    annually in 2021 and up to 30,000 vehicles annually starting in 2022, all such Environmental Permits are in full force
                    and effect and not subject to challenge, opposition, modification or termination through any pending or threatened
                    Action or as a result of the Transactions, and, to the knowledge of the Company, there are no currently existing facts,
                    conditions or circumstances that would prevent the Company and its Subsidiaries from complying with such
                    Environmental Permits in the event they manufacture up to 10,000 and up to 20,000 vehicles in, respectively, in 2021
                    and 2022;


                                                                     48




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                         54/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 56 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1138


                             (v) there has been no Release or threatened Release of any Hazardous Materials (x) by the Company or any
                    of its Subsidiaries or, to the knowledge of the Company, any third party at, in, on or under or from any Leased Real
                    Property or, to the knowledge of the Company, any other property or location formerly owned, leased or operated by
                    the Company or any of its Subsidiaries or their respective predecessors or (y) by or on behalf of the Company or any
                    of its Subsidiaries at any other location, including any location where the Company or any of its Subsidiaries has
                    transported Hazardous Materials or arranged for their disposal;

                            (vi) neither the Company nor any of its Subsidiaries is subject to any current Governmental Order relating to
                    the Company’s or any of its Subsidiaries’ compliance with Environmental Laws or the investigation, sampling,
                    monitoring, treatment, remediation, removal or cleanup of Hazardous Materials;

                             (vii) no Action is pending or, to the knowledge of the Company, threatened with respect to the Company’s or
                    its Subsidiaries’ compliance with or liability under Environmental Law or the investigation, sampling, monitoring,
                    treatment, remediation, removal or cleanup of Hazardous Materials; and

                            (viii) neither the Company nor any of its Subsidiaries has retained or assumed, by contract or operation of
                    Law, any material liabilities or material obligations of any other Person arising under Environmental Law.

                    (b) The Company has made available to Acquiror copies of all material written environmental reports, audits,
           assessments, liability analyses, memoranda and studies in the possession of or conducted by the Company or its Subsidiaries
           with respect to the Company’s or any of its Subsidiaries’ compliance with, or liabilities arising under, Environmental Law,
           including with respect to the compliance of the FF91 vehicle with Environmental Laws.

           4.20 Absence of Changes.

                    (a) Since the Latest Balance Sheet Date, there has not been a Material Adverse Effect.

                    (b) From the Latest Balance Sheet Date, the Company and its Subsidiaries (i) have, in all material respects,
           conducted their businesses and operated their properties in the ordinary course of business consistent with past practice, other
           than due to any COVID-19 Measures and (ii) have not taken any action that would require the consent of Acquiror pursuant to
           Section 6.01 if such action had been taken after the date hereof.

           4.21 Affiliate Agreements

            . Except as set forth on Schedule 4.21 and other than (i) any Company Benefit Plan (including any employment or option
  agreements entered into in the ordinary course of business by the Company or its Subsidiaries) or standard employment agreements or
  offer letters and (ii) any Contract or business arrangement solely among the Company and its Subsidiaries, none of the Affiliates,
  stockholders, officers or directors of the Company or any of its Subsidiaries is a party to any Contract or business arrangement with the
  Company or its Subsidiaries (each such Contract or business arrangement, an “Affiliate Agreement”).


                                                                     49




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                         55/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 57 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1139


           4.22 Internal Controls. The Company maintains a system of internal accounting controls designed to provide reasonable
  assurance that: (a) transactions are executed in accordance with management’s general or specific authorizations; (b) transactions are
  recorded as necessary to permit preparation of financial statements in conformity with GAAP and to maintain asset accountability; (c)
  access to assets is permitted only in accordance with management’s general or specific authorization; and (d) the recorded
  accountability for assets is compared with the existing assets at reasonable intervals and appropriate action is taken with respect to any
  differences. Except as set forth on Schedule 4.22, to the knowledge of the Company, there are no deficiencies with such systems that
  would reasonably be expected to be material to Acquiror and its Subsidiaries (including, after the Closing, the Company and its
  Subsidiaries), taken as a whole, after the Closing; provided that, as of the date hereof, to the knowledge of the Company, any such
  material deficiencies set forth on Schedule 4.22 have been resolved or remedied.

            4.23 Permits. Each of the Company and its Subsidiaries has all material Permits (the “Material Permits”) that are required to
  own, lease or operate its properties and assets and to conduct its business as currently conducted, except where the failure to obtain the
  same would not, individually or in the aggregate, reasonably be expected to be material to (i) such ownership, lease, operation or
  conduct or (ii) the Company and its Subsidiaries, taken as a whole. Except as would not, individually or in the aggregate, be expected
  to be material to the Company and its Subsidiaries, taken as a whole, (a) each Material Permit is in full force and effect in accordance
  with its terms, (b) no outstanding written notice of revocation, cancellation or termination of any Material Permit has been received by
  the Company or any of its Subsidiaries, (c) to the knowledge of the Company, none of such Permits upon its termination or expiration
  in the ordinary due course will not be renewed or reissued in the ordinary course of business upon terms and conditions substantially
  similar to its existing terms and conditions, (d) there are no Actions pending or, to the knowledge of the Company, threatened that seek
  the revocation, cancellation, limitation, restriction or termination of any Material Permit and (e) each of the Company and its
  Subsidiaries is in compliance with all Material Permits applicable to the Company or any of its Subsidiaries.

            4.24 Top Suppliers. Schedule 4.24 sets forth a complete and accurate list of the ten (10) largest suppliers of the Company and
  its Subsidiaries, taken as a whole, based on dollar amount of expenditures for the twelve (12)-month period ending on the date hereof
  (collectively, the “Top Suppliers”). Other than in the ordinary course of business, none of the Top Suppliers has terminated, or given
  written or, to the knowledge of the Company, oral notice that it intends to terminate any of its business relationship with the Company
  or any of its Subsidiaries. There has been no material dispute or controversy or, to the knowledge of the Company, threatened material
  dispute or controversy between the Company or any of its Subsidiaries, on the one hand, and any Top Supplier, on the other hand.

           4.25 Vehicle Certification and Manufacturing.

                    (a) Except as set forth on Schedule 4.25(a) or would not reasonably be expected to have a Material Adverse Effect,
           the FF91 vehicle developed by the Company and its Subsidiaries complies with applicable Law, including the standards
           regulations, certifications, testing and licensing requirements imposed by governments and regulatory agencies in the United
           States and China, such as, for example, the Federal Motor Vehicle Safety Standards (“FMVSS”) promulgated by the National
           Highway Traffic Safety Administration of the U.S. Department of Transportation.


                                                                     50




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                          56/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 58 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1140


                    (b) Except as set forth on Schedule 4.25(b) or would not reasonably be expected to have a Material Adverse Effect,
           the Company and its Subsidiaries have made the necessary contractual arrangements with reputable contractors to complete
           the construction of the Company’s facility in Hanford, California by 2021.

           4.26 Proxy Statement/Prospectus. None of the information relating to the Company or any of its Subsidiaries supplied by the
  Company, or by any other Person acting on behalf of the Company, in writing specifically for inclusion in the Proxy
  Statement/Prospectus will, as of the date the Proxy Statement/Prospectus (or any amendment or supplement thereto) is first mailed to
  Acquiror’s stockholders, at the time of the Acquiror Meeting or at the Effective Time, contain any untrue statement of a material fact or
  omit to state a material fact necessary to make the statements therein, in light of the circumstances under which they were made, not
  misleading; provided that, notwithstanding the foregoing provisions of this Section 4.26, no representation or warranty is made by the
  Company with respect to information or statements made or incorporated by reference in the Proxy Statement/Prospectus that were not
  supplied by or on behalf of the Company for use therein.

            4.27 No Additional Representations and Warranties. Except as provided in this Article IV, neither the Company nor any of its
  Affiliates, nor any of their respective directors, managers, officers, employees, equityholders, partners, members or representatives, has
  made, or is making, any representation or warranty whatsoever to Acquiror, Merger Sub or their Affiliates, and no such party shall be
  liable in respect of the accuracy or completeness of any information provided to Acquiror, Merger Sub or their Affiliates.

                                                 ARTICLE V
                         REPRESENTATIONS AND WARRANTIES OF ACQUIROR AND MERGER SUB

           Except as set forth in the Schedules to this Agreement (each of which qualifies (a) the correspondingly numbered
  representation, warranty or covenant if specified therein and (b) such other representations, warranties or covenants where its relevance
  as an exception to (or disclosure for purposes of) such other representation, warranty or covenant is reasonably apparent on the face of
  the disclosure in such Schedule) or in the SEC Reports filed or furnished by Acquiror prior to the date hereof (excluding (x) any
  disclosures in such SEC Reports under the headings “Risk Factors,” “Forward-Looking Statements” or “Qualitative Disclosures About
  Market Risk” and other disclosures that are predictive, cautionary or forward-looking in nature and (y) any exhibits or other documents
  appended thereto) (it being acknowledged that nothing disclosed in such a SEC Report will be deemed to modify or qualify the
  representations and warranties set forth in Section 5.04 (Litigation and Proceedings), Section 5.06 (Financial Ability; Trust Account),
  Section 5.12 (Tax Matters) or Section 5.13 (Capitalization)), Acquiror and Merger Sub represent and warrant to the Company as
  follows:


                                                                     51




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                          57/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 59 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1141


            5.01 Corporate Organization. Each of Acquiror and Merger Sub has been duly incorporated and is validly existing as a
  corporation in good standing under the Laws of the State of Delaware and the Cayman Islands, respectively, and has the requisite
  corporate power and authority to own, lease or operate its assets and properties and to conduct its business as it is now being
  conducted. The copies of the organizational documents of each of Acquiror and Merger Sub, respectively, previously delivered by
  Acquiror to the Company are true, correct and complete and are in effect as of the date of this Agreement. Each of Acquiror and
  Merger Sub is, and at all times has been, in compliance in all material respects with all restrictions, covenants, terms and provisions set
  forth in its respective organizational documents. Each of Acquiror and Merger Sub is duly licensed or qualified and in good standing as
  a foreign corporation in all jurisdictions in which its ownership of property or the character of its activities is such as to require it to be
  so licensed or qualified, except where failure to be so licensed or qualified has not and would not, individually or in the aggregate,
  reasonably be expected to have a material adverse effect on the ability of Acquiror or Merger Sub to enter into this Agreement or
  consummate the transactions contemplated hereby. All of the equity interests of Merger Sub are held directly by Acquiror.

           5.02 Due Authorization.

                    (a) Each of Acquiror and Merger Sub has all requisite corporate power and authority to execute, deliver and perform
           this Agreement and each ancillary agreement to this Agreement to which it is a party and, upon receipt of the Acquiror
           Stockholder Approval, to perform its obligations hereunder and thereunder and to consummate the transactions contemplated
           hereby and thereby. The execution, delivery and performance of this Agreement and such ancillary agreements and the
           consummation of the transactions contemplated hereby and thereby have been duly, validly and unanimously authorized and
           approved by the respective boards of directors of Acquiror and Merger Sub and, except for the Acquiror Stockholder
           Approval and, as required in relation to the Merger under the Companies Law, the requisite shareholder approval of Acquiror,
           as the sole shareholder of Merger Sub (such approval being obtained by written resolution or as otherwise permitted under
           Merger Sub’s articles of association, prior to the Closing Date) (the “Merger Sub Shareholder Approval”), which Merger Sub
           Shareholder Approval shall be obtained by Merger Sub immediately following execution of this Agreement, no other
           corporate proceeding on the part of Acquiror or Merger Sub is necessary to authorize this Agreement or such ancillary
           agreements or Acquiror’s performance hereunder or thereunder. This Agreement has been, and each such ancillary agreement
           will be, duly and validly executed and delivered by each of Acquiror and Merger Sub and, assuming due authorization and
           execution by each other party hereto and thereto, this Agreement constitutes, and each such ancillary agreement will
           constitute, a legal, valid and binding obligation of each of Acquiror and Merger Sub, enforceable against Acquiror and Merger
           Sub in accordance with its terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
           moratorium and similar Laws affecting creditors’ rights generally and subject, as to enforceability, to general principles of
           equity.

                     (b) The affirmative vote of holders of a majority of the outstanding shares of Acquiror Pre-Transaction Common
           Stock entitled to vote at the Acquiror Meeting shall be required to approve each of the Transaction Proposal, the Issuance
           Proposal, the Director Election Proposal, the Amendment Proposal and the Equity Plan Proposal, in each case, assuming a
           quorum is present, and such votes are the only votes of any of Acquiror’s capital stock necessary in connection with the entry
           into this Agreement by Acquiror, and the consummation of the transactions contemplated hereby, including the Closing (the
           approval by Acquiror Stockholders of all of the foregoing, collectively, the “Acquiror Stockholder Approval”).


                                                                        52




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                               58/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 60 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1142


                    (c) At a meeting duly called and held, the Acquiror Board has unanimously: (i) determined that this Agreement and
           the transactions contemplated hereby are fair to and in the best interests of Acquiror’s stockholders; (ii) determined that the
           fair market value of the Company is equal to at least eighty percent (80%) of the amount held in the Trust Account (less any
           deferred underwriting commissions and taxes payable on interest earned) as of the date hereof; (iii) approved the transactions
           contemplated by this Agreement as a Business Combination; and (iv) subject to Section 8.04, resolved to recommend to the
           Acquiror Stockholders approval of the transactions contemplated by this Agreement (such recommendation, the “Acquiror
           Board Recommendation”).

            5.03 No Conflict. The execution, delivery and performance of this Agreement by Acquiror and Merger Sub and, upon receipt
  of the Acquiror Stockholder Approval, the consummation of the transactions contemplated hereby do not and will not (a) conflict with
  or violate any provision of, or result in the breach of the Acquiror Organizational Documents or any organizational documents of any
  Subsidiaries of Acquiror (including Merger Sub), (b) conflict with or result in any violation of any provision of any Law, Permit or
  Governmental Order applicable to Acquiror or Merger Sub or any of their respective properties or assets, (c) violate, conflict with,
  result in a breach of any provision of or the loss of any benefit under, constitute a default (or an event which, with or without notice or
  lapse of time or both, would constitute a default) under, or result in the termination or acceleration of, or a right of termination,
  cancellation, modification, acceleration or amendment under, or accelerate the performance required by, or result in the acceleration or
  trigger of any payment, posting of collateral (or right to require the posting of collateral), time of payment, vesting or increase in the
  amount of any compensation or benefit payable pursuant to, any of the terms, conditions or provisions of any Contract to which
  Acquiror or any of its Subsidiaries (including Merger Sub) is a party or by which any of them or any of their respective assets or
  properties may be bound or affected or (d) result in the creation of any Lien upon any of the properties or assets of Acquiror or any of
  its Subsidiaries (including Merger Sub), except (in the case of clauses (b), (c) or (d) above) for such violations, conflicts, breaches or
  defaults which would not, individually or in the aggregate, reasonably be expected to have a material adverse effect on the ability of
  Acquiror or Merger Sub to enter into and perform their respective obligations under this Agreement.

            5.04 Litigation and Proceedings. There are no pending or, to the knowledge of Acquiror, threatened Actions against Acquiror
  or Merger Sub, or, to the knowledge of Acquiror, any of their respective directors, managers, officers or employees (in their capacity as
  such) or otherwise affecting Acquiror or Merger Sub or their respective assets, including any condemnation or similar proceedings,
  that, if determined adversely, would, individually or in the aggregate, reasonably be expected to have a material adverse effect on the
  ability of Acquiror or Merger Sub to enter into and perform their respective obligations under this Agreement. There is no unsatisfied
  judgment or open injunction binding upon Acquiror or Merger Sub that would, individually or in the aggregate, reasonably be expected
  to have a material adverse effect on the ability of Acquiror or Merger Sub to enter into and perform their respective obligations under
  this Agreement.


                                                                      53




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                           59/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 61 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1143


           5.05 Governmental Authorities; Consents. Subject to receipt of the Acquiror Stockholder Approval, no consent, approval or
  authorization of, or designation, declaration or filing with, any Governmental Authority is required on the part of Acquiror or Merger
  Sub with respect to Acquiror’s or Merger Sub’s execution or delivery of this Agreement or the consummation of the transactions
  contemplated hereby, except for applicable requirements of the HSR Act, Securities Laws, the Companies Law and the Nasdaq.

           5.06 Financial Ability; Trust Account.

                     (a) As of July 27, 2020, there was at least $200,000,000 invested in a trust account at Morgan Stanley (the “Trust
           Account”), maintained by Continental Stock Transfer & Trust Company, a New York limited liability trust company, acting as
           trustee (the “Trustee”), pursuant to the Investment Management Trust Agreement, dated July 21, 2020, by and between
           Acquiror and the Trustee (the “Trust Agreement”). Prior to the Closing, none of the funds held in the Trust Account may be
           released except in accordance with the Trust Agreement, the Acquiror Organizational Documents and Acquiror’s final
           prospectus dated July 22, 2020. Amounts in the Trust Account are invested in United States Government securities or in
           money market funds meeting certain conditions under Rule 2a-7 promulgated under the Investment Company Act of 1940, as
           amended. Acquiror has performed all material obligations required to be performed by it to date under, and is not in material
           default or breach under or materially delinquent in performance or any other respect (claimed or actual) in connection with,
           the Trust Agreement, and no event has occurred that, with or without notice or lapse of time or both, would constitute such a
           default or breach thereunder. As of the date hereof, there are no claims or proceedings pending with respect to the Trust
           Account. Since July 21, 2020 through the date hereof, Acquiror has not released any money from the Trust Account (other
           than interest income earned on the principal held in the Trust Account as permitted by the Trust Agreement). As of the
           Effective Time, the obligations of Acquiror to dissolve or liquidate pursuant to the Acquiror Organizational Documents shall
           terminate, and as of the Effective Time, Acquiror shall have no obligation whatsoever pursuant to the Acquiror Organizational
           Documents to dissolve and liquidate the assets of Acquiror by reason of the consummation of the transactions contemplated
           hereby. To Acquiror’s knowledge, as of the date hereof, following the Effective Time, no Acquiror Stockholder shall be
           entitled to receive any amount from the Trust Account except to the extent such Acquiror Stockholder is a Redeeming
           Stockholder. There are no separate Contracts, side letters or other arrangements or understandings (whether written or
           unwritten, express or implied) that would cause the description of the Trust Agreement in the SEC Reports to be inaccurate or
           that would entitle any Person (other than a shareholder of Acquiror holding Acquiror Pre-Transaction Common Stock
           originally sold in Acquiror’s initial public offering who shall have elected to redeem their shares of Acquiror Pre-Transaction
           Common Stock pursuant to the Acquiror Organizational Documents and the underwriters of Acquiror’s initial public offering
           with respect to deferred underwriting commissions) to any portion of the proceeds in the Trust Account.


                                                                     54




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                        60/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 62 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1144


                    (b) As of the date hereof, assuming the accuracy of the representations and warranties of the Company contained
           herein and the compliance by the Company with its obligations hereunder, neither Acquiror nor Merger Sub has any reason to
           believe that any of the conditions to the use of funds in the Trust Account will not be satisfied or funds available in the Trust
           Account will not be available to Acquiror and Merger Sub on the Closing Date.

                    (c) As of the date hereof, neither Acquiror nor Merger Sub has, or has any present intention, agreement, arrangement
           or understanding to enter into or incur, any obligations with respect to or under any Indebtedness.

            5.07 Brokers’ Fees. Except fees described on Schedule 5.07 (including the amounts owed with respect thereto), no broker,
  finder, investment banker or other Person is entitled to any brokerage fee, finders’ fee or other commission in connection with the
  transactions contemplated by this Agreement based upon arrangements made by Acquiror, Merger Sub or any of their respective
  Affiliates, including the Sponsor.

           5.08 SEC Reports; Financial Statements; Sarbanes-Oxley Act; Undisclosed Liabilities.

                    (a) Acquiror has filed in a timely manner all required registration statements, reports, schedules, forms, statements
           and other documents required to be filed by it with the SEC since July 21, 2020 (collectively, as they have been amended
           since the time of their filing and including all exhibits thereto, the “SEC Reports”). None of the SEC Reports, as of their
           respective dates (or, if amended or superseded by a filing prior to the date of this Agreement or the Closing Date, then on the
           date of such filing), contained any untrue statement of a material fact or omitted to state a material fact required to be stated
           therein or necessary in order to make the statements made therein, in light of the circumstances under which they were made,
           not misleading. The audited financial statements and unaudited interim financial statements (including, in each case, the notes
           and schedules thereto) included in the SEC Reports complied as to form in all material respects with the published rules and
           regulations of the SEC with respect thereto, were prepared in accordance with GAAP applied on a consistent basis during the
           periods involved (except as may be indicated therein or in the notes thereto and except with respect to unaudited statements as
           permitted by Form 10-Q of the SEC) and fairly present (subject, in the case of the unaudited interim financial statements
           included therein, to normal year-end adjustments and the absence of complete footnotes) in all material respects the financial
           position of Acquiror as of the respective dates thereof and the results of its operations and cash flows for the respective
           periods then ended.

                    (b) Acquiror has established and maintains disclosure controls and procedures (as defined in Rule 13a-15 under the
           Exchange Act). Such disclosure controls and procedures are designed to ensure that material information relating to Acquiror
           is made known to Acquiror’s principal executive officer and its principal financial officer, particularly during the periods in
           which the periodic reports required under the Exchange Act are being prepared. To the knowledge of Acquiror, such
           disclosure controls and procedures are effective in timely alerting Acquiror’s principal executive officer and principal
           financial officer to material information required to be included in Acquiror’s periodic reports required under the Exchange
           Act.


                                                                     55




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                          61/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 63 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1145


                    (c) Acquiror has established and maintained a system of internal controls. Such internal controls are sufficient to
           provide reasonable assurance regarding the reliability of Acquiror’s financial reporting and the preparation of Acquiror’s
           financial statements for external purposes in accordance with GAAP.

                    (d) There are no outstanding loans or other extensions of credit made by Acquiror to any executive officer (as defined
           in Rule 3b-7 under the Exchange Act) or director of Acquiror. Acquiror has not taken any action prohibited by Section 402 of
           the Sarbanes-Oxley Act.

                    (e) Neither Acquiror (including any employee thereof) nor Acquiror’s independent auditors has identified or been
           made aware of (i) any significant deficiency or material weakness in the system of internal accounting controls utilized by
           Acquiror, (ii) any fraud, whether or not material, that involves Acquiror’s management or other employees who have a role in
           the preparation of financial statements or the internal accounting controls utilized by Acquiror or (iii) any claim or allegation
           regarding any of the foregoing.

                    (f) As of the date hereof, there are no outstanding SEC comments from the SEC with respect to the SEC Reports. To
           the knowledge of Acquiror, none of the SEC Reports filed on or prior to the date hereof is subject to ongoing SEC review or
           investigation as of the date hereof.

           5.09 Business Activities; Absence of Changes.

                    (a) Since its respective incorporation, neither Acquiror nor Merger Sub has conducted any business activities other
           than activities directed toward the accomplishment of a Business Combination. Except as set forth in the Acquiror
           Organizational Documents, there is no agreement, commitment or Governmental Order binding upon Acquiror or Merger Sub
           or to which Acquiror or Merger Sub is a party that has or would reasonably be expected to have the effect of prohibiting or
           impairing any business practice of Acquiror or Merger Sub or any acquisition of property by Acquiror or Merger Sub or the
           conduct of business by Acquiror or Merger Sub as currently conducted or as contemplated to be conducted as of the Closing,
           other than such effects, individually or in the aggregate, which have not had and would not reasonably be expected to have a
           material adverse effect on the ability of Acquiror or Merger Sub to enter into and perform their respective obligations under
           this Agreement.

                    (b) Except for Merger Sub, Acquiror does not own or have a right to acquire, directly or indirectly, any interest or
           investment (whether equity or debt) in any corporation, partnership, joint venture, business, trust or other entity. Except for
           this Agreement, the Contracts expressly contemplated hereby and the Transactions, Acquiror has no interests, rights,
           obligations or liabilities with respect to, and is not party to or bound by, and does not have its assets or property subject to, in
           each case, whether directly or indirectly, any Contract or transaction that is, or could reasonably be interpreted as constituting,
           a Business Combination. Except for the transactions contemplated herein, Merger Sub does not own or have a right to acquire,
           directly or indirectly, any interest or investment (whether equity or debt) in any corporation, partnership, joint venture,
           business, trust or other entity.


                                                                       56




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                             62/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 64 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1146


                   (c) Merger Sub was formed solely for the purpose of effecting the transactions contemplated by this Agreement and
           has not engaged in any business activities or conducted any operations other than in connection with the transactions
           contemplated hereby and has no, and at all times prior to the Effective Time except as expressly contemplated by this
           Agreement will have no, assets, liabilities or obligations of any kind or nature whatsoever other than those incident to its
           formation.

                    (d) As of the date hereof and except for this Agreement and the Contracts expressly contemplated hereby or as set
           forth on Schedule 5.09(d), neither Acquiror nor Merger Sub is party to any Contract with any other Person that would require
           payments by Acquiror or any of its Subsidiaries after the date hereof in excess of $50,000 in the aggregate with respect to any
           individual Contract (other than this Agreement and the Contracts expressly contemplated hereby and Contracts set forth on
           Schedule 5.09(d)).

                     (e) As of the date hereof, there is no liability, debt or obligation of Acquiror or Merger Sub that would be required to
           be set forth or reserved for on a consolidated balance sheet of Acquiror and Merger Sub (and the notes thereto) prepared in
           accordance with GAAP consistently applied and in accordance with past practice, except for liabilities, debts or obligations
           (i) reflected or reserved for on Acquiror’s consolidated balance sheet as of July 24, 2020 as reported on Form 8-K or disclosed
           in the notes thereto (other than any such liabilities not reflected, reserved or disclosed as are not and would not be, in the
           aggregate, material to Acquiror and its Subsidiaries, taken as a whole), (ii) that have arisen since the date of Acquiror’s
           consolidated balance sheet as of July 24, 2020 as reported on Form 8-K in the ordinary course of the operation of business of
           Acquiror and its Subsidiaries, (iii) disclosed in the Schedules, including Schedule 5.09(d) and Schedule 5.09(e), or (iv) for
           professional fees and other Outstanding Acquiror Expenses, including with respect to legal and accounting advisors incurred
           by the Acquiror or its Subsidiaries in connection with the Transactions.

                    (f) Neither Acquiror nor Merger Sub has any material Indebtedness.

                    (g) Since the incorporation of Acquiror, there has not been any event or occurrence that has had, or would not
           reasonably be expected to have, individually or in the aggregate, a material adverse effect on the ability of Acquiror or Merger
           Sub to enter into and perform their obligations under this Agreement.

           5.10 Form S-4 and Proxy Statement/Prospectus. On the SEC Clearance Date, the Form S-4, and when first filed in accordance
  with Rule 424(b) and/or filed pursuant to Section 14A of the Exchange Act, the Proxy Statement/Prospectus (or any amendment or
  supplement thereto), shall comply in all material respects with the applicable requirements of the Securities Act and the Exchange Act.
  On the SEC Clearance Date, the Form S-4 will not contain any untrue statement of a material fact or omit to state any material fact
  required to be stated therein or necessary in order to make the statements therein not misleading. On the date of any filing pursuant to
  Rule 424(b), on the date the Proxy Statement/Prospectus is first mailed to Acquiror’s stockholders, and at the time of the Acquiror
  Meeting, the Proxy Statement/Prospectus (together with any amendments or supplements thereto) will not include any untrue statement
  of a material fact or omit to state a material fact necessary in order to make the statements therein, in the light of the circumstances
  under which they were made, not misleading; provided, however, that Acquiror makes no representations or warranties as to the
  information contained in or omitted from the Form S-4 or the Proxy Statement/Prospectus in reliance upon and in conformity with
  information furnished in writing to Acquiror by or on behalf of the Company specifically for inclusion in the Form S-4 or the Proxy
  Statement/Prospectus.


                                                                      57




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                           63/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 65 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1147


            5.11 No Outside Reliance. Notwithstanding anything contained in this Article V or any other provision hereof, each of
  Acquiror and Merger Sub, and each of their respective directors, officers, employees, stockholders, partners, members and
  representatives, acknowledges and agrees that each of Acquiror and Merger Sub has made its own investigation of the Company and
  that neither the Company nor any of its Affiliates, agents or representatives is making any representation or warranty whatsoever,
  express or implied, beyond those expressly given by the Company in Article IV, including any implied warranty or representation as to
  condition, merchantability, suitability or fitness for a particular purpose or trade as to any of the assets of the Company or its
  Subsidiaries. Without limiting the generality of the foregoing, it is understood that any cost estimates, financial or other projections or
  other predictions that may be contained or referred to in the Schedules or elsewhere, as well as any information, documents or other
  materials (including any such materials contained in any “data room” (whether or not accessed by Acquiror or its representatives) or
  reviewed by Acquiror pursuant to the Confidentiality Agreement) or management presentations that have been or shall hereafter be
  provided to Acquiror or any of its Affiliates, agents or representatives are not and will not be deemed to be representations or
  warranties of the Company, and no representation or warranty is made as to the accuracy or completeness of any of the foregoing
  except as may be expressly set forth in Article IV of this Agreement. Except as otherwise expressly set forth in this Agreement, each of
  Acquiror and Merger Sub understands and agrees that any assets, properties and business of the Company and its Subsidiaries are
  furnished “as is”, “where is” and, except as otherwise provided in the representations and warranties contained in Article IV or any
  certificate delivered in accordance with Section 9.02(c), with all faults and without any other representation or warranty of any nature
  whatsoever.

           5.12 Tax Matters.

                    (a) All material Tax Returns required by Law to be filed by Acquiror and its Subsidiaries have been timely filed, and
           all such Tax Returns are true, correct and complete in all material respects.

                    (b) All material amounts of Taxes due and owing by Acquiror and its Subsidiaries have been paid.

                     (c) Each of Acquiror and its Subsidiaries has (i) withheld all material amounts required to have been withheld by it in
           connection with amounts paid or owed to any employee, independent contractor, creditor, shareholder or any other third party,
           (ii) remitted, or will remit on a timely basis, such amounts to the appropriate Governmental Authority and (iii) complied in all
           material respects with applicable Law with respect to Tax withholding.


                                                                      58




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                           64/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 66 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1148


                    (d) There are no material written Tax deficiencies outstanding, proposed or assessed against Acquiror or any of its
           Subsidiaries, nor has Acquiror or any of its Subsidiaries executed any agreements extending or waiving the statute of
           limitations on or extending or waiving the period for the assessment or collection of any material Tax, and no written request
           for any such waiver or extension is currently pending.

                    (e) Neither Acquiror nor its Subsidiaries is engaged in any material audit or other administrative proceeding with a
           taxing authority or any judicial proceeding with respect to Taxes. Neither Acquiror nor its Subsidiaries has received any
           written notice from a taxing authority of a dispute or claim with respect to a material amount of Taxes, other than disputes or
           claims that have since been resolved, and to the knowledge of Acquiror, no such claims have been threatened.

                     (f) Neither Acquiror nor any of its Subsidiaries has requested or entered into a closing agreement, private letter
           ruling, technical advice memorandum, advance pricing agreement or similar agreement with any taxing authority that could
           reasonably be expected to affect the Taxes of Acquiror or any of its Subsidiaries after the Closing Date. Neither the Acquiror
           nor any of its Subsidiaries will be subject to any recapture, clawback, termination or similar adverse consequence with respect
           to any Tax incentive, holiday, credits or other Tax reduction, deferral or abatement arrangement (excluding, for the avoidance
           of doubt, any net operating loss) as a result of the Merger.

                    (g) Neither Acquiror nor its Subsidiaries (or any predecessor thereof) has constituted either a “distributing
           corporation” or a “controlled corporation” in a distribution of stock qualifying for tax-free treatment under Section 355 of the
           Code (or so much of Section 356 of the Code as relates to Section 355 of the Code) in the prior two years.

                    (h) There are no Liens with respect to Taxes on any of the assets of Acquiror or its Subsidiaries, other than Permitted
           Liens.

                   (i) Neither Acquiror nor its Subsidiaries has been a party to any “reportable transaction” within the meaning of
           Treasury Regulation Section 1.6011-4(b).

                    (j) No written claim has been made, and to the knowledge of Acquiror, no oral claim has been made by any
           Governmental Authority in a jurisdiction where Acquiror or any of its Subsidiaries does not file a Tax Return that such entity
           is or may be subject to Taxes by that jurisdiction in respect of Taxes that would be the subject of such Tax Return.

                     (k) Neither Acquiror nor its Subsidiaries will be required to include any material item of income in, or exclude any
           material item of deduction from, taxable income for any taxable period (or portion thereof) ending after the Closing Date as a
           result of any: (i) change in method of accounting for a taxable period (or portion thereof) ending on or prior to the Closing
           Date and made prior to the Closing or use of an improper method of accounting prior to the Closing; (ii) any written
           agreement with a Governmental Authority executed prior to the Closing; (iii) installment sale or open transaction disposition
           made prior to the Closing; or (iv) prepaid amount received prior to the Closing outside of the ordinary course of business.


                                                                     59




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                          65/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 67 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1149


                    (l) Neither Acquiror nor any of its Subsidiaries (i) has been a member of an affiliated, consolidated, combined or
           unitary group filing for U.S. federal, state or local income Tax purposes, other than a group the common parent of which was
           and is the Acquiror or any of its Subsidiaries or (ii) except pursuant to customary commercial provisions in a Commercial
           Contract, has any liability for the Taxes of any Person (other than the Company or its Subsidiaries) under Treasury Regulation
           Section 1.1502-6 (or any similar provision of state, local or foreign Law) or as a transferee or successor, by Contract or
           otherwise.

                    (m) Neither Acquiror nor any of its Subsidiaries is a party to, or bound by, or has any obligation to any Governmental
           Authority or other Person under any Tax allocation, Tax sharing, or Tax indemnification agreements, other than pursuant to
           customary commercial provisions in a Commercial Contract. Neither the Acquiror nor its Subsidiaries has granted a power of
           attorney which is currently in force with respect to any material Taxes or material Tax Returns.

                    (n) No amount or benefit that could be, or has been, received (whether in cash or property or the vesting of property
           or the cancellation of indebtedness) by any current or former employee, officer or director of Acquiror or any Subsidiary of
           Acquiror who is a “disqualified individual” within the meaning of Section 280G of the Code could reasonably be expected to
           be characterized as an “excess parachute payment” (as defined in Section 280G(b)(1) of the Code) as a result of the
           consummation of the transactions contemplated by this Agreement.

                     (o) Neither Acquiror nor any of its Subsidiaries has taken or agreed to take any action not contemplated by this
           Agreement and/or any related ancillary documents that could reasonably be expected to prevent the Merger from qualifying
           for the Intended Tax Treatment. Neither Acquiror nor any of its Subsidiaries has any knowledge of any fact or circumstance
           that could reasonably be expected to prevent the Merger from qualifying for the Intended Tax Treatment.

           5.13 Capitalization.

                    (a) The authorized capital stock of Acquiror consists of (i) 1,000,000 shares of preferred stock, of which no shares
           are issued and outstanding as of the date hereof, (ii) 50,000,000 shares of Acquiror Pre-Transaction Common Stock, of which
           29,516,511 shares are issued and outstanding as of the date hereof, (iii) 22,977,568 Acquiror Warrants issued and outstanding
           as of the date hereof and (iv) 594,551 Sponsor Warrants issued and outstanding as of the date hereof. All of the issued and
           outstanding shares of Acquiror Pre-Transaction Common Stock and all of the issued and outstanding Acquiror Warrants and
           Sponsor Warrants (i) have been duly authorized and validly issued and are fully paid and nonassessable, (ii) were issued in
           compliance in all material respects with applicable Law, (iii) were not issued in breach or violation of any preemptive rights or
           Contract and (iv) are fully vested and not otherwise subject to a substantial risk of forfeiture within the meaning of Code
           Section 83, except as disclosed in the SEC Reports with respect to certain Acquiror Pre-Transaction Common Stock held by
           the Sponsor.


                                                                     60




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                          66/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 68 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1150


                     (b) Except for the Acquiror Warrants, as of the date hereof, there are (i) no subscriptions, calls, options, warrants,
           rights or other securities convertible into or exchangeable or exercisable for shares of Acquiror Pre-Transaction Common
           Stock or the equity interests of Acquiror, or any other Contracts to which Acquiror is a party or by which Acquiror is bound
           obligating Acquiror to issue or sell any shares of capital stock of, other equity interests in or debt securities of, Acquiror, and
           (ii) no equity equivalents, stock appreciation rights, phantom stock ownership interests or similar rights in Acquiror. Except as
           disclosed in the SEC Reports or in the Acquiror Organizational Documents, there are no outstanding contractual obligations of
           Acquiror to repurchase, redeem or otherwise acquire any securities or equity interests of Acquiror. There are no outstanding
           bonds, debentures, notes or other Indebtedness of Acquiror having the right to vote (or convertible into, or exchangeable for,
           securities having the right to vote) on any matter for which the Acquiror Stockholders may vote. Except as disclosed in the
           SEC Reports, Acquiror is not a party to any stockholders agreement, voting agreement or registration rights agreement
           relating to Acquiror Pre-Transaction Common Stock or any other equity interests of Acquiror.

                     (c) The authorized equity interests of Merger Sub consist of 50,000 ordinary shares, with a nominal or par value of
           US$1.00 each, of which one share is issued and outstanding and owned by Acquiror as of the date of this Agreement. Such
           issued and outstanding share (i) has been duly authorized and validly issued and is fully paid and nonassessable, (ii) was
           issued in compliance in all material respects with applicable Law and (iii) was not issued in breach or violation of any
           preemptive rights or Contract. Except for this Agreement and the Transactions, there are (A) no subscriptions, calls, options,
           warrants, rights or other securities convertible into or exchangeable or exercisable for equity interests of Merger Sub, or any
           other Contracts to which Merger Sub is a party or by which Merger Sub is bound obligating Merger Sub to issue or sell any
           shares of capital stock of, other equity interests in or debt securities of, Merger Sub, and (B) no equity equivalents, stock
           appreciation rights, phantom stock ownership interests or similar rights in Merger Sub. There are no outstanding contractual
           obligations of Merger Sub to repurchase, redeem or otherwise acquire any securities or equity interests of Merger Sub. There
           are no outstanding bonds, debentures, notes or other indebtedness of Merger Sub having the right to vote (or convertible into,
           or exchangeable for, securities having the right to vote) on any matter for which Merger Sub’s stockholders may vote. Except
           for this Agreement and the transactions contemplated hereby, Merger Sub is not a party to any stockholders agreement, voting
           agreement or registration rights agreement relating to the common stock or any other equity interests of Merger Sub.

           5.14 Nasdaq Stock Market Quotation. The issued and outstanding shares of Acquiror Pre-Transaction Common Stock are
  registered pursuant to Section 12(b) of the Exchange Act and are listed for trading on the Nasdaq under the symbol “PSAC”. The
  issued and outstanding Acquiror Warrants are registered pursuant to Section 12(b) of the Exchange Act and are listed for trading on the
  Nasdaq under the symbol “PSACW”. The issued and outstanding Acquiror Units are registered pursuant to Section 12(b) of the
  Exchange Act and are listed for trading on the Nasdaq under the symbol “PSACU”. Except as set forth on Schedule 5.14, Acquiror is
  in compliance with the rules of the Nasdaq and there is no action or proceeding pending or, to the knowledge of Acquiror, threatened
  against Acquiror by the Nasdaq or the SEC with respect to any intention by such entity to deregister the Acquiror Pre-Transaction
  Common Stock, Acquiror Warrants or Acquiror Units or terminate the listing of Acquiror Pre-Transaction Common Stock, Acquiror
  Warrants or Acquiror Units on the Nasdaq. None of Acquiror, Merger Sub or their respective Affiliates has taken any action in an
  attempt to terminate the registration of the Acquiror Pre-Transaction Common Stock, Acquiror Warrants or Acquiror Units under the
  Exchange Act except as contemplated by this Agreement.


                                                                      61




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                            67/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 69 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1151


                                                           ARTICLE VI
                                                    COVENANTS OF THE COMPANY

           6.01 Conduct of Business. From the date of this Agreement until the earlier of the Closing Date and the termination of this
  Agreement in accordance with its terms (the “Interim Period”), the Company shall, and shall cause its Subsidiaries to, except as
  expressly contemplated by this Agreement, as consented to by Acquiror in writing (which consent shall not be unreasonably
  conditioned, withheld, delayed or denied), or as required by applicable Laws or to comply with any applicable COVID-19 Measures,
  use commercially reasonable efforts to operate its business in the ordinary course consistent with past practice, to preserve the goodwill
  and present business relationships (contractual or otherwise) with all customers, suppliers and others having material business
  relationships with it and to keep available the services of its current officers and key employees. Without limiting the generality of the
  foregoing, except as set forth on Schedule 6.01, as consented to by Acquiror in writing (which consent shall not be unreasonably
  conditioned, withheld, delayed or denied) or as required by applicable Law or to comply with any COVID-19 Measures, the Company
  shall not, and the Company shall cause its Subsidiaries not to, during the Interim Period, except as otherwise contemplated by this
  Agreement:

                  (a) change or amend the articles of association, memorandum of association, bylaws or other organizational
           documents of the Company or any of its Subsidiaries, other than immaterial changes;

                     (b) (i) make, declare or pay any dividend or distribution to the Company Shareholders, (ii) effect any recapitalization,
           reclassification, split or other change in its capitalization, (iii) authorize for issuance, issue, sell, transfer, pledge, encumber,
           dispose of or deliver any additional share capital or securities convertible into or exchangeable for share capital, or issue, sell,
           transfer, pledge, encumber or grant any right, option or other commitment for the issuance of shares, or split, combine or
           reclassify any shares, other than pursuant to the exercise or granting of Company Options in the ordinary course of business
           consistent with past practice or pursuant to the exercise of Company Warrants or in connection with the conversion of Pre-A
           Convertible Debt, or (iv) repurchase, redeem or otherwise acquire, or offer to repurchase, redeem or otherwise acquire, any
           shares or other equity interests other than repurchases of shares pursuant to the terms of the Company’s Equity Incentive Plan
           or Special Talent Incentive Plan;


                                                                       62




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                              68/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 70 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1152


                    (c) enter into, assume, assign, partially or completely amend or modify any material term of or terminate (excluding
           any expiration in accordance with its terms) any Contract of a type required to be listed on Schedule 4.12(a), any Real Estate
           Lease Document (excluding the exercise of any extension options as, and pursuant to the terms, set forth therein) or any
           collective bargaining or similar agreement (including agreements with works councils and trade unions and side letters) to
           which the Company or any of its Subsidiaries is a party or by which it is bound, other than entry into such agreements in the
           ordinary course of business consistent with past practice or as required by Law;

                     (d) sell, transfer, lease, license, pledge or otherwise encumber, abandon, cancel or convey or dispose of any assets,
           properties or business of the Company or any of its Subsidiaries, except for sales or dispositions of obsolete or worthless
           assets or sales of items or materials in an amount not in excess of $1,000,000 in the aggregate, other than sales or leases of
           assets to customers in the ordinary course of business or as set forth in clauses (f)(A)-(C) below;

                    (e) (I) except as otherwise required by Law or existing Company Benefit Plans, policies or Contracts of the Company
           or its Subsidiaries in effect on the date of this Agreement, (i) grant any material increase in compensation, benefits or
           severance to any employee or manager of the Company or its Subsidiaries, except in the ordinary course of business
           consistent with past practice for any employee of the Company with annual base compensation less than $250,000 or in
           connection with promotion of an employee in the ordinary course, (ii) adopt, enter into or materially amend any Company
           Benefit Plan other than in the ordinary course of business with respect to annual renewals, (iii) grant or provide any material
           bonus, severance or termination payments or benefits to any employee or director of the Company or its Subsidiaries, except
           in connection with the promotion, hiring or firing of any employee (to the extent permitted by clause (iv) of this paragraph) in
           the ordinary course of business consistent with past practice, or (iv) hire any employee of the Company or its Subsidiaries or
           any other individual who is providing or will provide services to the Company or its Subsidiaries other than any employee or
           other service provider with annual base compensation of less than $250,000 in the ordinary course of business consistent with
           past practice or (II) enter into any Contract or take any action that would cause an increase to the Aggregate Bonus Amount;

                     (f) (i) fail to maintain its existence, (ii) acquire by merger or consolidation with, or merge or consolidate with, or
           purchase substantially all of the assets of or a controlling equity interest in, any corporation, partnership, association, joint
           venture or other business organization or division thereof, (iii) make any acquisition of any assets, business, equity interests or
           other properties in excess of $1,000,000 individually or $5,000,000 in the aggregate, (iv) sell, transfer, license, assign, fail to
           maintain or otherwise dispose of or encumber any of the material assets or Intellectual Property pertaining to the business of
           the Company or any of its Subsidiaries with a value in excess of $1,000,000, or acquire any assets in excess of $1,000,000,
           other than (A) non-exclusive licenses of Intellectual Property granted in the ordinary course of business, (B) assignments of
           Intellectual Property developed in the course of providing engineering, development or similar services to any Subsidiary or
           customer of the Company and (C) the expiration of Intellectual Property in accordance with the applicable statutory term, or
           (v) adopt or enter into a plan of complete or partial liquidation, dissolution, merger, consolidation, restructuring,
           recapitalization or other reorganization of the Company or any of its Subsidiaries (other than the Transactions);


                                                                      63




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                            69/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 71 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1153


                    (g) make any capital expenditures (or commitment to make any capital expenditures) that in the aggregate exceed
           $4,000,000, other than any capital expenditure (or series of related capital expenditures) consistent in all material respects
           with the Company’s annual capital expenditure budget for periods following the date hereof, made available to Acquiror;

                     (h) make any loans or advances to any Person, except for advances to employees or officers of the Company or any
           of its Subsidiaries in the ordinary course of business consistent with past practice;

                    (i) make or change any material Tax election or adopt or change any material Tax accounting method, file any
           amendment to any income Tax Return or other material Tax Return, enter into any agreement with a Governmental Authority
           with respect to Taxes, settle or compromise any claim or assessment in respect of material Taxes, consent to any extension or
           waiver of the statutory period of limitations applicable to any claim or assessment in respect of a material amount of Taxes, or
           enter into any Tax sharing or similar agreement, in each case if such election, change, amendment, agreement, settlement,
           consent or other action could, individually or in the aggregate, have the effect of materially increasing the present or future
           Tax liability or materially decreasing any present or future Tax asset of Acquiror and its Affiliates (including the Company
           and its Subsidiaries) after the Closing;

                   (j) take any action, or knowingly fail to take any action, which action or failure to act prevents or impedes, or could
           reasonably be expected to prevent or impede, the Intended Tax Treatment;

                   (k) enter into any agreement that materially restricts the ability of the Company or any of its Subsidiaries to engage
           or compete in any line of business, or enter into any agreement that materially restricts the ability of the Company or any of its
           Subsidiaries to enter into a new line of business;

                    (l) enter into, renew or amend in any material respect any Affiliate Agreement;

                      (m) waive, release, compromise, settle or satisfy any pending or threatened Action or compromise or settle any
           liability, other than in the ordinary course of business or that otherwise do not exceed $1,000,000 individually or $4,000,000
           in the aggregate;

                     (n) (i) incur, guarantee or otherwise become liable for (whether directly, contingently or otherwise) any Indebtedness
           exceeding $5,000,000 in the aggregate (other than the Additional Bridge Loan), (ii) amend, restate or modify any terms of or
           any agreement with respect to any outstanding Indebtedness except with respect to any Company Converting Debtholder or
           (iii) repay any Indebtedness with funds received from any Additional Bridge Loan;


                                                                      64




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                           70/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 72 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1154


                    (o) make any change in financial accounting methods, principles or practices materially affecting the reported
           consolidated assets, liabilities or results of operations of the Company and its Subsidiaries, except insofar as may have been
           required by a change in GAAP or Law;

                     (p) voluntarily fail to maintain, cancel or materially change coverage under any insurance policy in form and amount
           equivalent in all material respects to the insurance coverage maintained with respect to the Company and its Subsidiaries and
           their assets and properties as of the date hereof;

                    (q) except as required by Law, take any action that would reasonably be expected to materially impair, materially
           delay or prevent the Transactions; and

                    (r) enter into any agreement to do any action prohibited under this Section 6.01.

            6.02 Inspection. Subject to confidentiality obligations and similar restrictions that may be applicable to information furnished
  to the Company or its Subsidiaries by third parties that may be in the Company’s or its Subsidiaries’ possession from time to time,
  subject to applicable Law or to comply with COVID-19 Measures, and except for any information that would be reasonably likely to
  result in the loss of attorney-client privilege or other privilege from disclosure, the Company shall, and shall cause its Subsidiaries to,
  afford to Acquiror and its Representatives reasonable access during the Interim Period, during normal business hours and with
  reasonable advance notice, in such manner as to not interfere with the normal operation of the Company and its Subsidiaries, to all of
  their respective properties, books, Contracts, commitments, Tax Returns, records and appropriate officers and employees of the
  Company and its Subsidiaries, and shall furnish such Representatives with all financial and operating data and other information
  concerning the affairs of the Company and its Subsidiaries that are in the possession of the Company or its Subsidiaries as such
  Representatives may reasonably request. The parties hereto shall use commercially reasonable efforts to make alternative arrangements
  for such disclosure where the restrictions in the preceding sentence apply. All information obtained by Acquiror and Merger Sub under
  this Agreement shall be subject to the Confidentiality Agreement prior to the Effective Time.

           6.03 HSR Act and Regulatory Approvals. In connection with the transactions contemplated by this Agreement, the Company
  shall (and, to the extent required, shall cause its Affiliates to) comply promptly, but in no event later than ten (10) Business Days after
  the date hereof, with the notification and reporting requirements of the HSR Act. The Company shall (i) substantially comply with any
  Information or Document Requests and (ii) request early termination of any waiting period under the HSR Act. The Company shall
  promptly furnish to Acquiror copies of any notices or written communications received by the Company or any of its Affiliates from
  any third party or any Governmental Authority with respect to the transactions contemplated by this Agreement, and the Company
  shall permit counsel to Acquiror an opportunity to review in advance, and the Company shall consider in good faith the views of such
  counsel in connection with, any proposed written communications by the Company and/or its Affiliates to any Governmental Authority
  concerning the transactions contemplated by this Agreement; provided, that the Company shall not extend any waiting period or
  comparable period under the HSR Act or enter into any agreement with any Governmental Authority without the written consent of
  Acquiror. The Company agrees to provide, to the extent permitted by the applicable Governmental Authority, Acquiror and its counsel
  the opportunity, on reasonable advance notice, to participate in any substantive meetings or discussions, either in person or by
  telephone, between the Company and/or any of its Affiliates, agents or advisors, on the one hand, and any Governmental Authority, on
  the other hand, concerning or in connection with the transactions contemplated hereby.


                                                                      65




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                           71/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 73 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1155


           6.04 No Acquiror Pre-Transaction Common Stock Transactions. From and after the date hereof until the Effective Time,
  except as otherwise contemplated by this Agreement, none of the Company, any of its Subsidiaries or controlling Affiliates shall,
  directly or indirectly, engage in any transactions involving the securities of Acquiror without the prior consent of Acquiror. The
  Company shall use commercially reasonable efforts to require each of its Subsidiaries and controlling Affiliates to comply with the
  foregoing sentence.

            6.05 No Claim Against the Trust Account. The Company acknowledges that it has read Acquiror’s final prospectus, dated July
  21, 2020, and other SEC Reports, the Acquiror Organizational Documents and the Trust Agreement and understands that Acquiror has
  established the Trust Account described therein for the benefit of Acquiror’s public stockholders and that disbursements from the Trust
  Account are available only in the limited circumstances set forth therein. The Company further acknowledges that, if the transactions
  contemplated by this Agreement or, in the event of termination of this Agreement, another Business Combination are not consummated
  by April 24, 2022 or such later date as approved by the shareholders of Acquiror to complete a Business Combination, Acquiror will be
  obligated to return to its stockholders the amounts being held in the Trust Account. Accordingly, the Company, on behalf of itself and
  its Affiliates, hereby waives any past, present or future claim of any kind against, and any right to access, the Trust Account, any
  trustee of the Trust Account and Acquiror to collect from the Trust Account any monies that may be owed to them by Acquiror or any
  of its Affiliates for any reason whatsoever, and will not seek recourse against the Trust Account at any time for any reason whatsoever.
  This Section 6.05 shall survive the termination of this Agreement for any reason.

           6.06 Proxy Solicitation; Other Actions.

                     (a) The Company agrees to use commercially reasonable efforts to promptly provide Acquiror with such unaudited
           interim period financial information and audited financial statement information as is required to be included in the Proxy
           Statement/Prospectus. The Company shall be available to, and the Company and its Subsidiaries shall use reasonable best
           efforts to make their officers and employees available to, in each case, during normal business hours and upon reasonable
           advance notice, Acquiror and its counsel in connection with the drafting of the Proxy Statement/Prospectus and responding in
           a timely manner to comments on the Proxy Statement/Prospectus from the SEC. Without limiting the generality of the
           foregoing, the Company shall reasonably cooperate with Acquiror in connection with the preparation for inclusion in the
           Proxy Statement/Prospectus of any required pro forma financial statements in compliance with the requirements of Regulation
           S-X under the rules and regulations of the SEC (as interpreted by the staff of the SEC).


                                                                     66




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                        72/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 74 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1156


                     (b) From and after the date on which the Proxy Statement/Prospectus is mailed to Acquiror’s stockholders, the
           Company will give Acquiror prompt written notice of any action taken or not taken by the Company or any of its Subsidiaries
           or of any development regarding the Company or any of its Subsidiaries, in any such case that is known by the Company, that
           would cause the Proxy Statement/Prospectus to contain an untrue statement of a material fact or omit to state a material fact
           necessary in order to make the statements, in light of the circumstances under which they were made, not misleading;
           provided that if any such action shall be taken or fail to be taken or such development shall otherwise occur, Acquiror and the
           Company shall cooperate fully to cause to promptly be made an amendment or supplement to the Proxy Statement/Prospectus
           or, to the extent required by Securities Laws, a post-effective amendment to the Form S-4, such that the Form S-4 and the
           Proxy Statement/Prospectus no longer contain an untrue statement of a material fact or omit to state to state a material fact
           necessary in order to make the statements, in light of the circumstances under which they were made, not misleading;
           provided further, however, that no information received by Acquiror pursuant to this Section 6.06 shall operate as a waiver or
           otherwise affect any representation, warranty or agreement given or made by the party who disclosed such information, and
           no such information shall be deemed to change, supplement or amend the Schedules.

           Foreign Persons. No “foreign person” who, immediately prior to the execution of this Agreement, is not currently a direct or
           indirect shareholder of the Company will, as a result of the transactions contemplated by this Agreement, (a) have access to
           any “material non-public technical information”; (b) have the right to appoint any director or observer to the board of the
           Company, the Company’s parent entities, or any of its U.S. subsidiaries; (c) “control” the Company, the Company’s parent
           entities, or any of its U.S. subsidiaries; or (d) otherwise have any “involvement” in any “substantive decision-making” of the
           Company, the Company’s parent entities, or any of its U.S. subsidiaries regarding (i) the use, development, acquisition,
           safekeeping, or release of “sensitive personal data” of U.S. citizens maintained or collected the Company, the Company’s
           parent entities, or any of its U.S. subsidiaries; (ii) the use, development, acquisition, or release of “critical technologies”; or
           (iii) the management, operation, manufacture, or supply of “covered investment critical infrastructure” by the Company, the
           Company’s parent entities, or any of its U.S. subsidiaries. For purposes of this subparagraph, all terms in quotation marks
           shall be defined in accordance with the definitions in 31 C.F.R. Part 800, as may be amended from time to time.

                                                       ARTICLE VII
                                          COVENANTS OF ACQUIROR AND MERGER SUB

           7.01 HSR Act and Regulatory Approvals.

                     (a) In connection with the transactions contemplated by this Agreement, Acquiror shall (and, to the extent required,
           shall cause its Affiliates to) comply promptly, but in no event later than ten (10) Business Days after the date hereof, with the
           notification and reporting requirements of the HSR Act. Acquiror shall substantially comply with any Information or
           Document Requests.


                                                                      67




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                            73/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 75 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1157


                     (b) Acquiror shall request early termination of any waiting period under the HSR Act and exercise its reasonable best
           efforts to (i) obtain termination or expiration of the waiting period under the HSR Act, (ii) prevent the entry in any Action
           brought by a Regulatory Consent Authority or any other Person of any Governmental Order that would prohibit, make
           unlawful or delay the consummation of the transactions contemplated by this Agreement and (iii) if any such Governmental
           Order is issued in any such Action, cause such Governmental Order to be lifted.

                     (c) Acquiror shall cooperate in good faith with the Regulatory Consent Authorities and undertake promptly any and
           all action required to complete lawfully the transactions contemplated by this Agreement as soon as practicable (but in any
           event prior to the Termination Date) and any and all action reasonably necessary or advisable to avoid, prevent, eliminate or
           remove the actual or threatened commencement of any proceeding in any forum by or on behalf of any Regulatory Consent
           Authority or the issuance of any Governmental Order that would delay, enjoin, prevent, restrain or otherwise prohibit the
           consummation of the Merger.

                    (d) Acquiror shall promptly furnish to the Company copies of any notices or written communications received by
           Acquiror or any of its Affiliates from any third party or any Governmental Authority with respect to the transactions
           contemplated by this Agreement, and Acquiror shall permit counsel to the Company an opportunity to review in advance, and
           Acquiror shall consider in good faith the views of such counsel in connection with, any proposed written communications by
           Acquiror and/or its Affiliates to any Governmental Authority concerning the transactions contemplated by this Agreement;
           provided, that Acquiror shall not extend any waiting period or comparable period under the HSR Act or enter into any
           agreement with any Governmental Authority without the written consent of the Company. Acquiror agrees to provide the
           Company and its counsel the opportunity, on reasonable advance notice, to participate in any substantive meetings or
           discussions, either in person or by telephone, between Acquiror and/or any of its Affiliates, agents or advisors, on the one
           hand, and any Governmental Authority, on the other hand, concerning or in connection with the transactions contemplated
           hereby.

                     (e) Subject to Section 3.11, the Acquiror shall pay all filing fees payable to the Regulatory Consent Authorities in
           connection with the transactions contemplated by this Agreement; provided that, in the event that Acquiror pays any such
           filing fees and the Closing does not occur, the Company shall pay to the Acquiror an amount equal to fifty percent (50%) of
           all such filing fees actually paid by Acquiror unless this Agreement has been terminated pursuant to Section 12.01(c) or
           Section 12.01(e).


                                                                     68




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                        74/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 76 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1158


           7.02 Indemnification and Insurance.

                     (a) From and after the Effective Time, Acquiror and the Surviving Company agree that they shall indemnify and hold
           harmless each present and former director and officer of the Company and Acquiror and each of their respective Subsidiaries
           against any costs or expenses (including reasonable attorneys’ fees), judgments, fines, losses, claims, damages or liabilities
           incurred in connection with any Action, whether civil, criminal, administrative or investigative, arising out of or pertaining to
           matters existing or occurring at or prior to the Effective Time, whether asserted or claimed prior to, at or after the Effective
           Time, to the fullest extent that the Company, Acquiror or their respective Subsidiaries, as the case may be, would have been
           permitted under applicable Law and its respective certificate of incorporation, certificate of formation, bylaws, limited liability
           company agreement or other organizational documents in effect on the date hereof to indemnify such Person (including the
           advancing of expenses as incurred to the fullest extent permitted under applicable Law). Without limiting the foregoing,
           Acquiror shall, and shall cause the Surviving Company and its Subsidiaries to, (i) maintain for a period of not less than six (6)
           years from the Effective Time provisions in its certificate of incorporation, certificate of formation, bylaws, limited liability
           company agreement or other organizational documents concerning the indemnification and exoneration (including provisions
           relating to expense advancement) of the Surviving Company’s and its Subsidiaries’ current and former officers and directors
           that are no less favorable to those Persons than the provisions of the certificate of incorporation, certificate of formation,
           bylaws, limited liability company agreement or other organizational documents of the Company, Acquiror or their respective
           Subsidiaries, as applicable, in each case, as of the date hereof and (ii) not amend, repeal or otherwise modify such provisions
           in any respect that would adversely affect the rights of those Persons thereunder, in each case, except as required by Law.
           Acquiror shall assume, and be liable for, and shall cause the Surviving Company and its Subsidiaries to honor, each of the
           covenants in this Section 7.02.

                    (b) For a period of six (6) years from the Effective Time, Acquiror shall, or shall cause one or more of its
           Subsidiaries to, maintain in effect directors’ and officers’ liability insurance covering those Persons who are currently covered
           by the Company’s or its Subsidiaries’ directors’ and officers’ liability insurance policies (true, correct and complete copies of
           which have been heretofore made available to Acquiror or its Representatives) on terms not less favorable than the terms of
           such current insurance coverage, except that in no event shall Acquiror or its Subsidiaries be required to pay an annual
           premium for such insurance in excess of three hundred percent (300%) of the aggregate of the last annual premiums paid or
           payable by the Company and its Subsidiaries for such insurance policies; provided, however, that (i) Acquiror may cause
           coverage to be extended under such current directors’ and officers’ liability insurance by obtaining a six (6)-year “tail” policy
           containing terms not materially less favorable than the terms of such current insurance coverage with respect to claims
           existing or occurring at or prior to the Effective Time and (ii) if any claim is asserted or made within such six (6)-year period,
           any insurance required to be maintained under this Section 7.02 shall be continued in respect of such claim until the final
           disposition thereof.

                    (c) Notwithstanding anything contained in this Agreement to the contrary, this Section 7.02 shall survive the
           consummation of the Merger indefinitely and shall be binding, jointly and severally, on Acquiror and the Surviving Company
           and all successors and assigns of Acquiror and the Surviving Company. In the event that Acquiror or the Surviving Company
           or any of their respective successors or assigns consolidates with or merges into any other Person and shall not be the
           continuing or surviving corporation or entity of such consolidation or merger or transfers or conveys all or substantially all of
           its properties and assets to any Person, then, and in each such case, Acquiror and the Surviving Company shall ensure that
           proper provision shall be made so that the successors and assigns of Acquiror or the Surviving Company, as the case may be,
           shall succeed to the obligations set forth in this Section 7.02.


                                                                      69




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                            75/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 77 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1159


           7.03 Conduct of Acquiror During the Interim Period.

                    (a) During the Interim Period, except as set forth on Schedule 7.03 or as contemplated by this Agreement or as
           consented to by the Company in writing (which consent shall not be unreasonably conditioned, withheld, delayed or denied),
           each of Acquiror and Merger Sub shall not, and each shall not permit any of its Subsidiaries to:

                           (i) change, modify or amend the Trust Agreement, the Acquiror Organizational Documents or the
                    memorandum of association or the articles of association of Merger Sub;

                              (ii) (A) declare, set aside or pay any dividends on, or make any other distribution in respect of any
                    outstanding capital stock of, or other equity interests in, Acquiror or Merger Sub; (B) split, combine or reclassify any
                    capital stock of, or other equity interests in, Acquiror or Merger Sub; or (C) other than in connection with the Offer or
                    as otherwise required by Acquiror’s Organizational Documents in order to consummate the transactions
                    contemplated hereby, repurchase, redeem or otherwise acquire, or offer to repurchase, redeem or otherwise acquire,
                    any capital stock of, or other equity interests in, Acquiror or Merger Sub;

                              (iii) make or change any material Tax election or adopt or change any material Tax accounting method, file
                    any amendment to any income Tax Return or other material Tax Return, enter into any agreement with a
                    Governmental Authority with respect to Taxes, settle or compromise any claim or assessment in respect of material
                    Taxes, consent to any extension or waiver of the statutory period of limitations applicable to any claim or assessment
                    in respect of a material amount of Taxes, or enter into any Tax sharing or similar agreement, in each case if such
                    election, change, amendment, agreement, settlement, consent or other action could, individually or in the aggregate,
                    have the effect of materially increasing the present or future Tax liability or materially decreasing any present or
                    future Tax asset of Acquiror, the Company, the Surviving Company or their respective Affiliates and Subsidiaries
                    after the Closing;

                             (iv) take any action, or knowingly fail to take any action, which action or failure to act prevents or impedes,
                    or could reasonably be expected to prevent or impede, the Intended Tax Treatment;

                             (v) other than in connection with any PIPE Investment, enter into, renew or amend in any material respect
                    any transaction or Contract with an Affiliate of Acquiror or Merger Sub (including, for the avoidance of doubt, (x)
                    the Sponsor and (y) any Person in which the Sponsor has a direct or indirect legal, contractual or beneficial
                    ownership interest of five percent (5%) or greater);

                              (vi) waive, release, compromise, settle or satisfy any pending or threatened material Action or compromise
                    or settle any material liability;


                                                                     70




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                           76/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 78 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1160


                            (vii) incur, guarantee or otherwise become liable for (whether directly, contingently or otherwise) any
                    Indebtedness;

                             (viii) incur, guarantee or otherwise become liable for (whether directly, contingently or otherwise) any
                    material liabilities, debts or obligations, other than such material liabilities, debts or obligations as are (A) expressly
                    contemplated by this Agreement, including those incurred or arising under the Contracts set forth on Schedule 5.07
                    or Schedule 5.09(d), or (B) incurred in support of the Transactions;

                              (ix) other than in connection with any PIPE Investment or as may be contemplated by Section 8.08, (A)
                    offer, issue, deliver, grant or sell, or authorize or propose to offer, issue, deliver, grant or sell, any capital stock of, or
                    other equity interests in, Acquiror or Merger Sub or any securities convertible into, or any rights, warrants or options
                    to acquire, any such capital stock or equity interests, other than in connection with the exercise of any Acquiror
                    Warrants outstanding on the date hereof or (B) amend, modify or waive any of the terms or rights set forth in, any
                    Acquiror Warrant or the Acquiror Warrant Agreement, including any amendment, modification or reduction of the
                    warrant price set forth therein; or

                             (x) except as required by Law, take any action that would reasonably be expected to materially impair,
                    materially delay or prevent the Transactions.

                    (b) During the Interim Period, each of Acquiror and Merger Sub shall, and shall cause its Subsidiaries to, comply
           with and continue performing under, as applicable, the Acquiror Organizational Documents, the Trust Agreement, the
           organizational documents of Merger Sub and all other agreements or Contracts to which Acquiror, Merger Sub or their
           respective Subsidiaries may be a party.

           7.04 Trust Account and Other Closing Payments. Prior to or at the Closing (subject to the satisfaction or waiver of the
  conditions set forth in Article IX), Acquiror shall make appropriate arrangements to cause the funds in the Trust Account to be
  disbursed in accordance with the Trust Agreement and the net proceeds of any PIPE Investment, if any, to be applied, in each case, for
  the following: (a) the redemption of any shares of Acquiror Pre-Transaction Common Stock in connection with the Offer; (b) the
  payment of the Outstanding Company Expenses, Vendor Trust Expense Deposit Replacement and Outstanding Acquiror Expenses
  pursuant to Section 3.11; and (c) the balance of the assets in the Trust Account and net proceeds of any PIPE Investment, if any, after
  payment of the amounts required under the foregoing clauses (a) and (b), to be disbursed to Acquiror or the Surviving Company.

           7.05 Director and Officer Appointments. Except as otherwise agreed in writing by the Company and Acquiror prior to the
  Closing, and conditioned upon the occurrence of the Closing, Acquiror shall take all actions necessary or appropriate to cause (a) all of
  the members of the Acquiror Board to resign effective as of the Closing, unless such member of the Acquiror Board is included on
  Schedule 7.05(a), (b) the number of directors constituting the Acquiror Board to be such number as is specified on Schedule 7.05(b)
  and (c) the individuals set forth on Schedule 7.05(c) to be elected as members of the Acquiror Board, effective as of the Closing.
  Except as otherwise specified in writing by the Company to Acquiror prior to the Closing, and conditioned upon the occurrence of the
  Closing, Acquiror and the Acquiror Board shall take all actions necessary or appropriate to cause (i) all of the officers of Acquiror to
  resign effective as of the Closing and (ii) the individuals set forth on Schedule 7.05(d) to have been appointed as the officers of
  Acquiror in the positions specified opposite such individual’s names on Schedule 7.05(d), effective as of the Closing. On the Closing
  Date, Acquiror shall enter into customary indemnification agreements reasonably satisfactory to the Company with the individuals set
  forth on Schedule 7.05(c) and Schedule 7.05(d), which indemnification agreements shall continue to be effective following the
  Closing.


                                                                        71




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                                 77/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 79 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1161


            7.06 Inspection. Subject to confidentiality obligations and similar restrictions that may be applicable to information furnished
  to Acquiror or any of its Subsidiaries by third parties that may be in Acquiror’s or its Subsidiaries’ possession from time to time, and
  except for any information that in the opinion of legal counsel of Acquiror would result in the loss of attorney-client privilege or other
  privilege from disclosure, Acquiror and Merger Sub shall, and shall cause their Subsidiaries to, afford to the Company and its
  Representatives reasonable access during the Interim Period, during normal business hours and with reasonable advance notice, to all
  of their respective properties, books, Contracts, commitments, Tax Returns, records and appropriate officers and employees of
  Acquiror and Merger Sub and shall furnish such Representatives with all financial and operating data and other information concerning
  the affairs of Acquiror and Merger Sub that are in the possession of Acquiror or Merger Sub, as such Representatives may reasonably
  request. The parties hereto shall use commercially reasonable efforts to make alternative arrangements for such disclosure where the
  restrictions in the preceding sentence apply. All information obtained by the Company and its Representatives under this Agreement
  shall be subject to the Confidentiality Agreement prior to the Effective Time.

          7.07 Stock Exchange Listing. From the date hereof through the Closing, Acquiror shall use reasonable best efforts to ensure
  that Acquiror remains listed as a public company on, and for shares of Acquiror Pre-Transaction Common Stock and Acquiror
  Warrants to be listed on, the Nasdaq. From the date hereof through the Closing, Acquiror shall use reasonable best efforts to cause the
  Acquiror Common Stock to be issued in connection with the Merger and the Acquiror Common Stock underlying the Exchanged
  Options and Exchanged Warrants to be approved for listing on the Nasdaq as of the Closing Date.

           7.08 Acquiror Public Filings. From the date hereof through the Closing, Acquiror will keep current and timely file all reports
  required to be filed or furnished with the SEC and otherwise comply in all material respects with its reporting obligations under
  applicable Securities Laws.

           7.09 Incentive Equity Plan. Prior to the Closing Date, Acquiror shall approve and adopt a management incentive equity plan
  in such form as may be reasonably agreed by Acquiror and the Company substantially on the terms set forth on Exhibit K (the “LTIP”),
  and which plan shall (i) replace the Company Option Plans (such that no new awards will be granted under the Company Option Plans
  from and after the Closing Date, provided that the Company Option Plans will continue to govern the pre-Closing Date awards granted
  thereunder) and (ii) provide for an aggregate share reserve thereunder equal to twelve percent (12%) of the number of shares of
  Acquiror Common Stock on a fully diluted basis at the Closing Date.


                                                                     72




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                          78/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 80 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1162


            7.10 Amendments to Acquiror Organizational Documents. On the Closing Date, Acquiror shall amend and restate, effective as
  of immediately prior to the Effective Time, its amended and restated certificate of incorporation and bylaws, respectively, in the forms
  of (a) the Second Amended and Restated Certificate of Incorporation of Acquiror, substantially in the form attached hereto as Exhibit
  L-1 (the “Acquiror Second A&R Certificate of Incorporation”), which provides, among other things, (i) two classes of Acquiror
  Common Stock; (ii) an increase in the number of Acquiror’s authorized shares of Acquiror Common Stock; and (iii) the
  reclassification of each then issued and outstanding share of Acquiror Pre-Transaction Common Stock into one share of Acquiror Class
  A Common Stock, and (b) the Amended and Restated Bylaws of Acquiror, substantially in the form attached hereto as Exhibit L-2 (the
  “Acquiror A&R Bylaws”).

           7.11 Section 16 Matters. Prior to the Closing, the Acquiror Board, or an appropriate committee of “non-employee directors”
  (as defined in Rule 16b-3 of the Exchange Act) thereof, shall adopt a resolution consistent with the interpretive guidance of the SEC so
  that the acquisition of Acquiror Common Stock pursuant to this Agreement and the other agreements contemplated hereby by any
  person owning securities of the Company who is expected to become a director or officer (as defined under Rule 16a-1(f) under the
  Exchange Act) of Acquiror following the Closing shall be an exempt transaction for purposes of Section 16(b) of the Exchange Act
  pursuant to Rule 16b-3 thereunder.

                                                            ARTICLE VIII
                                                          JOINT COVENANTS

           8.01 Support of Transaction. Without limiting any covenant contained in Article VI or Article VII, including the obligations of
  the Company and Acquiror with respect to the notifications, filings, reaffirmations and applications described in Section 6.03 and
  Section 7.01, respectively, which obligations shall control to the extent of any conflict with the succeeding provisions of this Section
  8.01, Acquiror and the Company shall each, and shall each cause their respective Subsidiaries to: (a) use reasonable best efforts to
  assemble, prepare and file any information (and, as needed, to supplement such information) as may be reasonably necessary to obtain
  as promptly as practicable all governmental and regulatory consents required to be obtained in connection with the Transactions;
  (b) use reasonable best efforts to obtain all material consents and approvals of third parties that any of Acquiror, the Company or their
  respective Affiliates are required to obtain in order to consummate the Transactions, including any required approvals of parties to
  material Contracts with the Company or its Subsidiaries; and (c) take such other action as may reasonably be necessary or as another
  party hereto may reasonably request to satisfy the conditions of Article IX or otherwise to comply with this Agreement and to
  consummate the Transactions as soon as practicable. Notwithstanding the foregoing, in no event shall Acquiror, Merger Sub, the
  Company or the Company’s Subsidiaries be obligated to bear any expense or pay any fee or grant any concession in connection with
  obtaining any consents, authorizations or approvals pursuant to the terms of any Contract to which the Company or any of its
  Subsidiaries is a party or otherwise in connection with the consummation of the Transactions.


                                                                     73




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                         79/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 81 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1163


           8.02 Preparation of Form S-4 & Proxy Statement/Prospectus; Acquiror Meeting; Company Shareholders’ Approval.

                    (a) As promptly as practicable following the execution and delivery of this Agreement, Acquiror and the Company
           shall use reasonable best efforts to prepare and mutually agree upon (such agreement not to be unreasonably withheld or
           delayed), and Acquiror shall use reasonable best efforts to file, or cause to be filed, with the SEC, the Form S-4 (it being
           understood that the Form S-4 shall include the Proxy Statement/Prospectus, which will be included therein as a prospectus and
           which will be used as a proxy statement for the Acquiror Meeting with respect to the Proposals (as defined below) and a
           consent solicitation statement with respect to the solicitation of the Requisite Company Approval). Each of Acquiror and the
           Company shall furnish all information concerning it as may reasonably be requested by the other party in connection with
           such actions and the preparation of the Form S-4 and the Proxy Statement/Prospectus. Promptly after the Form S-4 is declared
           effective under the Securities Act, Acquiror will cause the Proxy Statement/Prospectus to be mailed to Acquiror Stockholders.

                    (b) Each of Acquiror and the Company shall cooperate and mutually agree upon (such agreement not to be
           unreasonably withheld or delayed) any response to comments of the SEC or its staff with respect to the Form S-4 or Proxy
           Statement/Prospectus and any amendment to the Form S-4 or Proxy Statement filed in response thereto. If Acquiror or the
           Company becomes aware that any information contained in the Form S-4 or Proxy Statement/Prospectus shall have become
           false or misleading in any material respect or that the Form S-4 or Proxy Statement/Prospectus is required to be amended in
           order to comply with applicable Law, then (i) such party shall promptly inform the other party and (ii) Acquiror and the
           Company shall cooperate and mutually agree upon (such agreement not to be unreasonably withheld or delayed) an
           amendment or supplement to the Form S-4 and Proxy Statement/Prospectus. Acquiror and the Company shall use reasonable
           best efforts to cause the Proxy Statement/Prospectus, as so amended or supplemented, to be filed with the SEC and to be
           disseminated to the holders of shares of Acquiror Pre-Transaction Common Stock, as applicable, in each case, pursuant to
           applicable Law and subject to the terms and conditions of this Agreement and the Acquiror Organizational Documents. Each
           of the Company and Acquiror shall provide the other party with copies of any written comments, and shall inform such other
           party of any oral comments, that Acquiror receives from the SEC or its staff with respect to the Form S-4 or Proxy
           Statement/Prospectus promptly after the receipt of such comments and shall give the other party a reasonable opportunity to
           review and comment on any proposed written or oral responses to such comments prior to responding to the SEC or its staff.
           Each of Acquiror and the Company shall use reasonable best efforts to cause the Form S-4 and the Proxy
           Statement/Prospectus to comply with the rules and regulations promulgated by the SEC, to have the Form S-4 declared
           effective as promptly as practicable after it is filed with the SEC and to keep the Form S-4 effective through the Closing in
           order to permit the consummation of the transactions contemplated hereby.


                                                                     74




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                       80/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 82 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1164


                    (c) Acquiror shall file the Proxy Statement on Schedule 14A in accordance with the rules and regulations of the
           Exchange Act. Acquiror agrees to include provisions in the Proxy Statement, and to take reasonable action related thereto,
           with respect to (i) the approval of the Acquiror Second A&R Certificate of Incorporation (the “Amendment Proposal”), (ii)
           the adoption and approval of this Agreement and the Merger (the “Transaction Proposal”), (iii) the election of directors
           effective as of the Closing (the “Director Election Proposal”), (iv) the approval of the LTIP effective as of the Closing (the
           “Equity Plan Proposal”), (v) the approval of the issuance of the Per Share Merger Closing Consideration and Earnout Shares
           (the “Issuance Proposal”), and (vi) the approval of any other proposals reasonably agreed by Acquiror and the Company to be
           necessary or appropriate in connection with the transactions contemplated hereby (together with the Amendment Proposal, the
           Transaction Proposal, the Director Election Proposal, the Equity Plan Proposal and the Issuance Proposal, collectively, the
           “Proposals”). Without the prior written consent of the Company, the Proposals shall be the only matters (other than procedural
           matters) that Acquiror shall propose to be acted on by Acquiror Stockholders at the Acquiror Meeting.

                     (d) The Company shall solicit the Requisite Company Approval via written consent or by a calling a meeting of
           shareholders as soon as practicable after the Form S-4 is declared effective under the Securities Act. In connection therewith,
           the Company shall use reasonable best efforts to, as promptly as practicable: (i) establish the record date for determining the
           Company Shareholders entitled to provide such written consent or vote with respect to the Requisite Company Approval;
           (ii) cause the Proxy Statement/Prospectus to be disseminated to the Company Shareholders in compliance with the Companies
           Law and the DGCL; and (iii) solicit written consents or votes from the Company Shareholders to give the Requisite Company
           Approval. The Company will provide Acquiror with documentation of the Requisite Company Approval within one
           (1) Business Day of receipt. If the Requisite Company Approval is obtained, then promptly following the receipt of the
           required written consents, the Company will prepare and deliver to its stockholders who have not consented the notice
           required by the Companies Act and deliver to the stockholders entitled thereto the notice required thereunder.

                    (e) Acquiror and the Company shall use reasonable best efforts to, as promptly as practicable (and in any event,
           within seven (7) Business Days after the SEC Clearance Date), (i) cause the Proxy Statement/Prospectus to be disseminated to
           Acquiror’s stockholders in compliance with applicable Law, (ii) establish the record date for, duly call, give notice of, convene
           and hold the Acquiror Meeting in accordance with the DGCL for a date no later than fifteen (15) days following the SEC
           Clearance Date and (iii) solicit proxies from the holders of Acquiror Pre-Transaction Common Stock to vote in favor of each
           of the Proposals. Acquiror shall, through the Acquiror Board, recommend to Acquiror’s stockholders that they approve the
           Proposals and shall include such recommendation in the Proxy Statement/Prospectus. Notwithstanding the foregoing
           provisions of this Section 8.02(e), if on a date for which the Acquiror Meeting is scheduled, Acquiror has not received proxies
           representing a sufficient number of shares of Acquiror Pre-Transaction Common Stock to obtain the Acquiror Stockholder
           Approval, whether or not a quorum is present, Acquiror shall have the right to make one or more successive postponements or
           adjournments of the Acquiror Meeting, provided that the Acquiror Meeting (x) is not postponed or adjourned to a date that is
           more than forty-five (45) days after the date for which the Acquiror Meeting was originally scheduled (excluding any
           adjournments or postponements required by applicable Law) and (y) is held no later than three (3) Business Days prior to the
           Termination Date.


                                                                     75




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                          81/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 83 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1165


           8.03 Company Exclusivity.

                    (a) During the Interim Period, except in the event that Acquiror has made a Change in Acquiror Board
           Recommendation, the Company shall not take, nor shall it permit any of its Affiliates or Representatives to take, whether
           directly or indirectly, any action to solicit, initiate or engage in discussions or negotiations with, or enter into any agreement
           with, or encourage, or provide information to, any Person (other than Acquiror, Merger Sub and/or any of their Affiliates)
           concerning any Acquisition Transaction. The Company shall, and shall cause its Affiliates and Representatives to,
           immediately cease any and all existing discussions or negotiations with any Person conducted prior to the date hereof with
           respect to, or which is reasonably likely to give rise to or result in, an Acquisition Transaction.

                    (b) Neither the Company Board nor any committee thereof shall: (i) fail to include the Company Board
           Recommendation in the Proxy Statement/Prospectus when disseminated to the Company Shareholders (and at all times
           thereafter prior to receipt of the Company Shareholder Approval); (ii) withhold, withdraw, amend, qualify or modify or
           publicly propose to withhold, withdraw, amend, qualify or modify, in each case in a manner adverse to Acquiror or Merger
           Sub, the Company Board Recommendation; (iii) adopt, approve, recommend or declare advisable any Acquisition Proposal
           (other than those relating to the Transactions); or (iv) resolve, agree or publicly propose to take any such actions.

           8.04 Acquiror Exclusivity.

                     (a) During the Interim Period, neither Acquiror nor Merger Sub shall take, nor shall they permit any of their
           respective Affiliates or Representatives to take, whether directly or indirectly, any action to solicit, initiate, continue or engage
           in discussions or negotiations with, or enter into any agreement with, or encourage, respond, provide information to or
           commence due diligence with respect to, any Person (other than the Company and/or any of its Affiliates), concerning,
           relating to or which is intended to give rise to or result in, any offer, inquiry, proposal or indication of interest, whether written
           or oral, relating to any Business Combination other than with the Company, the Company Shareholders and their respective
           Affiliates and Representatives (a “Business Combination Proposal”). Each of Acquiror and Merger Sub shall, and each shall
           cause its respective Affiliates and Representatives to, immediately cease any and all existing discussions or negotiations with
           any Person conducted prior to the date hereof with respect to a Business Combination Proposal.

                    (b) Except as set forth in Section 8.04(c), neither the Acquiror Board nor any committee thereof shall: (i) fail to
           include the Acquiror Board Recommendation in the Proxy Statement/Prospectus when disseminated to the Acquiror
           Stockholders (and at all times thereafter prior to receipt of the Acquiror Stockholder Approval) or fail to publicly reaffirm the
           Acquiror Board Recommendation within five (5) Business Days after requested by the Company; (ii) withhold, withdraw,
           amend, qualify or modify or publicly propose to withhold, withdraw, amend, qualify or modify, in each case in a manner
           adverse to the Company, the Acquiror Board Recommendation; (iii) adopt, approve, recommend or declare advisable any
           Business Combination Proposal; or (iv) resolve, agree or publicly propose to take any such actions (each such foregoing
           action or failure to act in clauses (i) through (iii) being referred to herein as a “Change in Acquiror Board Recommendation”).


                                                                       76




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                               82/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 84 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1166


                     (c) Notwithstanding any provision of Section 8.04(b), at any time prior to the receipt of the Acquiror Stockholder
           Approval, but not after, the Acquiror Board may: (i) make a Change in Acquiror Board Recommendation in connection with
           an Acquiror Intervening Event if the Acquiror Board determines in good faith, after consultation with its outside legal counsel,
           that failure to do so would be inconsistent with its fiduciary obligations under applicable Law; provided, however, that prior to
           making such Change in Acquiror Board Recommendation, (A) Acquiror shall provide the Company with written notice of its
           intention to take such action at least three (3) Business Days in advance of taking such action, specifying the reasons for the
           Acquiror Board’s intention (it being understood that any material development with respect to an Acquiror Intervening Event
           shall require a new notice), (B) Acquiror shall and shall direct its Representatives to negotiate in good faith with the Company
           during such three (3) Business Day period, to the extent the Company wishes to negotiate, to enable the Company to propose
           revisions or modifications to the terms of this Agreement such that it would permit the Acquiror Board not to make a Change
           in Acquiror Board Recommendation pursuant to this Section 8.04 and (C) at the end of such three (3) Business Day period,
           the Acquiror Board shall consider in good faith any revisions or modifications to the terms of this Agreement proposed in
           writing by the Company, and determine in good faith, after consultation with its outside legal counsel and taking into account
           such revisions or modifications, whether the Acquiror Board’s failure to make a Change in Acquiror Board Recommendation
           would continue to be inconsistent with its fiduciary duties under applicable Law.

                     (d) Nothing contained in this Section 8.04 shall prohibit Acquiror or the Acquiror Board or any committee thereof
           from: (i) taking and disclosing to the stockholders of Acquiror a position contemplated by Rule 14e-2(a) promulgated under
           the Exchange Act or making a statement contemplated by Item 1012(a) of Regulation M-A or Rule 14d-9 promulgated under
           the Exchange Act (or any similar communication to shareholders in connection with the making or amendment of a tender
           offer or exchange offer); (ii) making any disclosure to the Acquiror Stockholders if the Acquiror Board determines in good
           faith, after consultation with its outside legal counsel, that failure to do so would be inconsistent with its fiduciary obligations
           under applicable Law; or (iii) making any “stop-look-and-listen” communication to its stockholders pursuant to Rule 14d-
           9(f) promulgated under the Exchange Act (or any similar communications to its stockholders).

           8.05 Tax Matters.

                    (a) Transfer Taxes. Notwithstanding anything to the contrary contained herein, all transfer, documentary, sales, use,
           stamp, registration, value added or other similar Taxes incurred in connection with the Transactions shall be borne by the
           Surviving Company. The Surviving Company shall, at its own expense, file all necessary Tax Returns with respect to all such
           Taxes, and, if required by applicable Law, Acquiror will join in the execution of any such Tax Returns. The parties hereto
           agree to reasonably cooperate to sign and deliver any certificates or forms as may be necessary or appropriate to establish an
           exemption from (or otherwise reduce) any such Taxes.


                                                                       77




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                             83/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 85 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1167


                    (b) Tax Treatment.

                             (i) Acquiror, Merger Sub and the Company intend that the Merger shall qualify as a “reorganization” within
                    the meaning of Section 368(a) of the Code. Each of Acquiror, Merger Sub and the Company shall, and shall cause its
                    respective Affiliates to, use its reasonable best efforts to so qualify and shall file all Tax Returns consistent with, and
                    take no position inconsistent with (whether in audits, Tax Returns or otherwise) such treatment unless required to do
                    so by applicable Law or as required in good faith to settle a dispute with a Governmental Authority. Each of the
                    parties hereto agrees to promptly notify all other parties hereto of any challenge to the Intended Tax Treatment by
                    any Governmental Authority.

                             (ii) The Company, Acquiror and Merger Sub hereby adopt this Agreement as a “plan of reorganization”
                    within the meaning of Treasury Regulation Sections 1.368-2(g) and 1.368-3(a).

           8.06 Confidentiality; Publicity.

                    (a) Acquiror acknowledges that the information being provided to it in connection with this Agreement and the
           consummation of the transactions contemplated hereby is subject to the terms of the Confidentiality Agreement, the terms of
           which are incorporated herein by reference. At the Effective Time, the Confidentiality Agreement shall terminate with respect
           to information relating to the Company and its Subsidiaries.

                     (b) None of Acquiror, the Company or any of their respective Affiliates shall make any public announcement or issue
           any public communication regarding this Agreement or the transactions contemplated hereby, or any matter related to the
           foregoing, without first obtaining the prior consent of the Company or Acquiror, as applicable (which consent shall not be
           unreasonably withheld, conditioned or delayed), except if such announcement or other communication is required by
           applicable Law or legal process (including pursuant to the Securities Law or the rules of any national securities exchange), in
           which case Acquiror or the Company, as applicable, shall use its commercially reasonable efforts to coordinate such
           announcement or communication with the other party prior to announcement or issuance; provided, however, that, each party
           hereto and its Affiliates may make non-public announcements regarding this Agreement and the transactions contemplated
           hereby to their and their Affiliates’ respective directors, officers, employees, direct and indirect and actual and potential
           limited partners, investors, creditors, lenders and vendors without the consent of any other party hereto; and provided, further,
           that, subject to Section 6.02 and this Section 8.06, the foregoing shall not prohibit any party hereto from communicating with
           third parties to the extent necessary for the purpose of seeking any third-party consent.

           8.07 Post-Closing Cooperation; Further Assurances. Following the Closing, each party hereto shall, on the request of any
  other party hereto, execute such further documents, and perform such further acts, as may be reasonably necessary or appropriate to
  give full effect to the allocation of rights, benefits, obligations and liabilities contemplated by this Agreement and the transactions
  contemplated hereby.


                                                                      78




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                             84/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 86 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1168


           8.08 PIPE Investment. The Company shall reasonably cooperate and provide reasonable assistance and information (subject to
  the terms, conditions and limitations in Section 6.02 herein) as reasonably requested by Acquiror in connection with any PIPE
  Investment or any other equity investment to be made by a third party in connection with the consummation of the Transactions with
  the prior written consent of the Company. None of Acquiror or any of its Affiliates or Subsidiaries shall enter into or consummate a
  PIPE Investment without the prior written consent of the Company (such consent not to be unreasonably withheld, conditioned or
  delayed).

                                                          ARTICLE IX
                                                   CONDITIONS TO OBLIGATIONS

           9.01 Conditions to Obligations of All Parties. The obligations of the parties hereto to consummate, or cause to be
  consummated, the Transactions are subject to the satisfaction of the following conditions, any one or more of which may be waived (if
  legally permitted) in writing by all of such parties:

                    (a) All required filings under the HSR Act shall have been completed and any applicable waiting period (and any
           extension thereof) applicable to the consummation of the Transactions under the HSR Act shall have expired or been
           terminated.

                  (b) There shall not be in force any Governmental Order, statute, rule or regulation enjoining or prohibiting the
           consummation of the Transactions.

                    (c) The Offer shall have been completed in accordance with the terms hereof and the Proxy Statement/Prospectus.

                     (d) Acquiror shall have at least $5,000,001 of net tangible assets (as determined in accordance with Rule 3a51-1(g)
           (1) of the Exchange Act) remaining after the closing of the Offer and prior to the Merger.

                    (e) The Form S-4 shall have become effective in accordance with the provisions of the Securities Act and no stop
           order shall have been issued by the SEC that remains in effect with respect to the Form S-4 and no proceeding seeking such a
           stop order shall have been threatened in writing or initiated by the SEC that remains pending.

                    (f) The Requisite Company Approval shall have been obtained.

                    (g) The Acquiror Stockholder Approval shall have been obtained.

                   (h) The Acquiror Common Stock comprising the Merger Closing Consideration to be issued pursuant to this
           Agreement and the Acquiror Common Stock underlying the Exchanged Options and the Exchanged Warrants shall have been
           approved for listing on the Nasdaq, subject only to official notice of issuance thereof.


                                                                     79




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                       85/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 87 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1169


           9.02 Additional Conditions to Obligations of Acquiror and Merger Sub. The obligations of Acquiror and Merger Sub to
  consummate, or cause to be consummated, the Transactions are subject to the satisfaction of the following additional conditions, any
  one or more of which may be waived in writing by Acquiror:

                    (a) Representations and Warranties.

                             (i) Each of the representations and warranties of the Company contained in the first sentence of Section
                    4.01(a) (Due Incorporation), Section 4.03 (Due Authorization), Section 4.06(d) (Capitalization) and Section 4.16
                    (Brokers’ Fees) (collectively, the “Specified Representations”), in each case, shall be true and correct (without giving
                    any effect to any limitation as to “materiality” or “Material Adverse Effect” or any similar limitation set forth therein)
                    in all material respects as of the Closing Date, as if made anew at and as of that time (except to the extent such
                    representations and warranties expressly relate to an earlier date, and in such case, shall be true and correct on and as
                    of such earlier date).

                             (ii) The representations and warranties of the Company contained in Sections 4.06(a), (b), (c), (e) and (f)
                    (Capitalization) shall be true and correct other than de minimis inaccuracies, as of the Closing Date, as if made anew
                    at and as of that time.

                             (iii) The representations and warranties of the Company contained in Section 4.01(b) (Due Incorporation)
                    and Section 4.20(a) (No Material Adverse Effect) shall be true and correct as of the Closing Date, as if made anew at
                    and as of that time.

                              (iv) Each of the representations and warranties of the Company contained in this Agreement (other than the
                    Specified Representations and the representations and warranties contained in Section 4.01(b) (Due Incorporation),
                    Sections 4.06(a), (b), (c), (e) and (f) (Capitalization), and Section 4.20(a) (No Material Adverse Effect)) shall be true
                    and correct (without giving any effect to any limitation as to “materiality” or “Material Adverse Effect” or any
                    similar limitation set forth therein) as of the Closing Date as though then made (except to the extent such
                    representations and warranties expressly relate to an earlier date, and in such case, shall be true and correct on and as
                    of such earlier date), except, in either case, where the failure of such representations and warranties to be so true and
                    correct, individually or in the aggregate, has not had, and would not reasonably be expected to result in, a Material
                    Adverse Effect.

                    (b) Each of the covenants of the Company to be performed as of or prior to the Closing shall have been performed in
           all material respects.

                    (c) The Company shall have delivered to Acquiror a certificate signed by an officer of the Company, dated the
           Closing Date, certifying that, to the knowledge and belief of such officer, the conditions specified in Section 9.02(a) and
           Section 9.02(b) have been fulfilled.


                                                                      80




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                            86/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 88 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1170


                   (d) All directors of the Company (other than those listed on Schedule 2.04) shall have executed and delivered to
           Acquiror letters of resignation resigning from their positions as directors of the Company.

                   (e) The Company shall have delivered to lock-up agreements substantially in the form attached hereto as Exhibit G
           executed by each of the Company Shareholders listed on Schedule 9.02(e).

           9.03 Additional Conditions to the Obligations of the Company. The obligations of the Company to consummate the
  Transactions is subject to the satisfaction of the following additional conditions, any one or more of which may be waived in writing by
  the Company:

                     (a) Each of the representations and warranties of Acquiror and Merger Sub contained in this Agreement (other than
           the representations and warranties of Acquiror and Merger Sub contained in Section 5.13 (Capitalization)) (without giving
           effect to any materiality qualification therein) shall be true and correct in all material respects as of the Closing Date, as if
           made anew at and as of that time (except to the extent such representations and warranties expressly relate to an earlier date,
           and in such case, shall be true and correct on and as of such earlier date).

                    (b) The representations and warranties of Acquiror and Merger Sub contained in Section 5.13 (Capitalization) shall
           be true and correct other than de minimis inaccuracies, as of the Closing Date, as if made anew at and as of that time.

                   (c) Each of the covenants of Acquiror and Merger Sub to be performed as of or prior to the Closing shall have been
           performed in all material respects.

                    (d) The Acquiror Second A&R Certificate of Incorporation, substantially in the form attached hereto as Exhibit L-1,
           shall have been filed with the Secretary of State of the State of Delaware and Acquiror shall have adopted the Acquiror A&R
           Bylaws, substantially in the form attached hereto as Exhibit L-2.

                    (e) Acquiror shall have executed and delivered the Registration Rights Agreement.

                    (f) Acquiror shall have executed and delivered the Shareholder Agreement.

                    (g) Each of the covenants of the Sponsor required under the Sponsor Agreement to be performed as of or prior to the
           Closing shall have been performed in all material respects.

                    (h) The Available Closing Date Cash shall be equal to or in excess of $450,000,000.

                    (i) Acquiror shall have delivered to the Company a certificate signed by an officer of Acquiror, dated the Closing
           Date, certifying that, to the knowledge and belief of such officer, the conditions specified in Section 9.03(a), Section 9.03(b)
           and Section 9.03(c) have been fulfilled.


                                                                     81




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                          87/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 89 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1171


                   (j) Acquiror shall have delivered to the Company a lock-up agreement substantially in the form attached hereto as
           Exhibit M executed by the Sponsor.

                                                            ARTICLE X
                                                    TERMINATION/EFFECTIVENESS

           10.01 Termination. This Agreement may be terminated and the transactions contemplated hereby abandoned:

                    (a) by written consent of the Company and Acquiror;

                      (b) prior to the Closing, by written notice to the Company from Acquiror if (i) there is any breach of any
           representation, warranty, covenant or agreement on the part of the Company set forth in this Agreement, such that the
           conditions specified in Section 9.02(a) or Section 9.02(b) would not be satisfied at the Closing (a “Terminating Company
           Breach”), except that, if such Terminating Company Breach is curable by the Company through the exercise of its
           commercially reasonable efforts, then, for a period of up to forty-five (45) days (or any shorter period of the time that remains
           between the date Acquiror provides written notice of such violation or breach and the Termination Date) after receipt by the
           Company of notice from Acquiror of such breach, but only as long as the Company continues to use its commercially
           reasonable efforts to cure such Terminating Company Breach (the “Company Cure Period”), such termination shall not be
           effective, and such termination shall become effective only if the Terminating Company Breach is not cured within the
           Company Cure Period, (ii) the Closing has not occurred on or before six (6) months after the date hereof (the “Termination
           Date”), or (iii) the consummation of the Merger is permanently enjoined or prohibited by the terms of a final, non-appealable
           Governmental Order or a statute, rule or regulation; provided, that the right to terminate this Agreement under subsection (ii)
           or (iii) shall not be available if Acquiror’s or Merger Sub’s failure to fulfill any obligation under this Agreement has been the
           primary cause of, or primarily resulted in, the failure of the Closing to occur on or before such date;

                    (c) prior to the Closing, by written notice to Acquiror from the Company if (i) there is any breach of any
           representation, warranty, covenant or agreement on the part of Acquiror or Merger Sub set forth in this Agreement, such that
           the conditions specified in Section 9.03(a), Section 9.03(b) or Section 9.03(c) would not be satisfied at the Closing (a
           “Terminating Acquiror Breach”), except that, if any such Terminating Acquiror Breach is curable by Acquiror through the
           exercise of its commercially reasonable efforts, then, for a period of up to forty-five (45) days (or any shorter period of the
           time that remains between the date the Company provides written notice of such violation or breach and the Termination
           Date) after receipt by Acquiror of notice from the Company of such breach, but only as long as Acquiror continues to exercise
           such commercially reasonable efforts to cure such Terminating Acquiror Breach (the “Acquiror Cure Period”), such
           termination shall not be effective, and such termination shall become effective only if the Terminating Acquiror Breach is not
           cured within the Acquiror Cure Period, (ii) the Closing has not occurred on or before the Termination Date, or (iii) the
           consummation of the Merger is permanently enjoined or prohibited by the terms of a final, non-appealable Governmental
           Order or a statute, rule or regulation; provided, that the right to terminate this Agreement under subsection (ii) or (iii) shall not
           be available if the Company’s failure to fulfill any obligation under this Agreement has been the primary cause of, or
           primarily resulted in, the failure of the Closing to occur on or before such date;


                                                                       82




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                              88/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 90 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1172


                    (d) by written notice from Acquiror to the Company if the Requisite Company Approval has not been obtained by the
           later of (i) the date that is ten (10) days following the date that the Proxy Statement/Prospectus is disseminated by the
           Company to the Company Shareholders pursuant to Section 8.02 and (ii) the date of the Acquiror Meeting; or

                   (e) by written notice from either the Company or Acquiror to the other party if this Agreement shall fail to receive
           the Acquiror Stockholder Approval at the Acquiror Meeting (subject to any adjournment or recess of the meeting).

  Any party hereto terminating this Agreement pursuant to this Section 10.01 shall give written notice of such termination to each other
  party hereto in accordance with this Agreement specifying the provision or provisions hereof pursuant to which such termination is
  being effected.

            10.02 Effect of Termination. Except as otherwise set forth in this Section 10.02 or Section 11.14, in the event of the
  termination of this Agreement pursuant to Section 10.01, this Agreement shall forthwith become void and have no effect, without any
  liability on the part of any party hereto or its respective Affiliates, officers, directors or stockholders, other than liability of any party
  hereto for any intentional and willful breach of this Agreement by such party occurring prior to such termination. The provisions of
  Section 6.05, 7.01(e). this Section 10.02 and Sections 11.02, 11.03, 11.04, 11.05, 11.06, 11.13, 11.15 and 11.17 (collectively, the
  “Surviving Provisions”) and the Confidentiality Agreement, and any other Section or Article of this Agreement referenced in the
  Surviving Provisions which are required to survive in order to give appropriate effect to the Surviving Provisions, shall in each case
  survive any termination of this Agreement.

                                                               ARTICLE XI
                                                             MISCELLANEOUS

            11.01 Waiver. Any party to this Agreement may, at any time prior to the Closing, by action taken by its board of directors, or
  officers thereunto duly authorized, waive any of the terms or conditions of this Agreement or agree to an amendment or modification to
  this Agreement in the manner contemplated by Section 11.10 and by an agreement in writing executed in the same manner (but not
  necessarily by the same Persons) as this Agreement.


                                                                       83




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                              89/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 91 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1173


            11.02 Notices. All notices and other communications among the parties hereto shall be in writing and shall be deemed to have
  been duly given (i) when delivered in person, (ii) when delivered after posting in the United States mail having been sent registered or
  certified mail return receipt requested, postage prepaid, (iii) when delivered by FedEx or other nationally recognized overnight delivery
  service or (iv) when e-mailed during normal business hours (and otherwise as of the immediately following Business Day), addressed
  as follows:

                    (a) If to Acquiror or Merger Sub before the Closing, to:

                                      Property Solutions Acquisition Corp.
                                      654 Madison Avenue, Suite 1009
                                      New York, New York 10065
                                      Attn: Jordan Vogel; Aaron Feldman
                                      E-mail: jordan@benchmarkrealestate.com; aaron@benchmarkrealestate.com

                                      with copies (which shall not constitute notice) to:

                                      Riverside Management Group, LLC
                                      50 West Street, Suite 40 C
                                      New York, New York 10006
                                      Attn: Philip Kassin
                                      E-mail: pkassin@rmginvestments.com

                                      Latham & Watkins LLP
                                      885 Third Avenue
                                      New York, New York 10022
                                      Attention: David S. Allinson; Ryan J. Maierson
                                      E-mail: david.allinson@lw.com; ryan.maierson@lw.com

                    (b) If to the Company or, following the Closing, Acquiror or the Surviving Company, to:

                                      FF Intelligent Mobility Global Holdings Ltd.
                                      18455 S. Figueroa Street
                                      Gardena, California 90248
                                      Attention: General Counsel
                                      E-mail: jarret.johnson@ff.com

                                      and with a copy (which shall not constitute notice) to:

                                      Sidley Austin LLP
                                      1999 Avenue of the Stars, 17th Floor
                                      Los Angeles, California 90067
                                      Attention: Vijay Sekhon
                                      E-mail: vsekhon@sidley.com

  or to such other address or addresses as the parties hereto may from time to time designate in writing. Notwithstanding anything to the
  contrary, for purposes of obtaining Acquiror’s prior written consent pursuant to Section 6.01, an email from Jordan Vogel expressly
  consenting to the matter or action in question will suffice.

           11.03 Assignment. No party hereto shall assign this Agreement or any part hereof without the prior written consent of the
  other parties hereto; provided, that the Company may delegate the performance of its obligations or assign its rights hereunder in part
  or in whole to any Affiliate of the Company so long as the Company remains fully responsible for the performance of the delegated
  obligations. Subject to the foregoing, this Agreement shall be binding upon and inure to the benefit of the parties hereto and their
  respective permitted successors and assigns. Any attempted assignment in violation of the terms of this Section 11.03 shall be null and
  void, ab initio.


                                                                     84

https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                         90/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 92 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1174


           11.04 Rights of Third Parties. Nothing expressed or implied in this Agreement is intended or shall be construed to confer upon
  or give any Person, other than the parties hereto, any right or remedies under or by reason of this Agreement; provided, however, that,
  notwithstanding the foregoing, (a) in the event the Closing occurs, the current and former officers and directors of the Company and
  Acquiror (and their respective successors, heirs and representatives) are intended third-party beneficiaries of, and may enforce, Section
  7.02, and (b) the past, present and future directors, officers, employees, incorporators, members, partners, stockholders, Affiliates,
  agents, attorneys, advisors and representatives of the parties hereto, and any Affiliate of any of the foregoing (and their successors,
  heirs and representatives), are intended third-party beneficiaries of, and may enforce, Sections 11.15 and 11.16.

            11.05 Expenses. Except as otherwise provided herein (including Section 3.11, Section 7.01(e) and Section 10.02), each party
  hereto shall bear its own expenses incurred in connection with this Agreement and the Transactions, whether or not such transactions
  shall be consummated, including all fees of its legal counsel, financial advisors and accountants.

            11.06 Governing Law. This Agreement, and all claims or causes of action based upon, arising out of, or related to this
  Agreement or the transactions contemplated hereby, shall be governed by, and construed in accordance with, the Laws of the State of
  Delaware, without giving effect to principles or rules of conflict of laws to the extent such principles or rules would require or permit
  the application of Laws of another jurisdiction. Notwithstanding the foregoing, the following matters arising out of or relating to this
  Agreement shall be construed, performed and enforced in accordance with the Companies Law: the Merger, the vesting of the rights,
  property, choses in action, business, undertaking, goodwill, benefits, immunities and privileges, contracts, obligations, claims, debts
  and liabilities of Merger Sub and the Company in the Company, the cancellation of the shares of the Company, the rights provided in
  Section 238 of the Companies Law, the fiduciary or other duties of the Company Board and the board of directors of Merger Sub and
  the internal corporate affairs of the Company and Merger Sub.

           11.07 Captions; Counterparts. The captions in this Agreement are for convenience only and shall not be considered a part of
  or affect the construction or interpretation of any provision of this Agreement. This Agreement may be executed in two or more
  counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument.

            11.08 Schedules and Exhibits. The Schedules and Exhibits referenced herein are a part of this Agreement as if fully set forth
  herein. All references herein to Schedules and Exhibits shall be deemed references to such parts of this Agreement, unless the context
  shall otherwise require. Any disclosure made by a party hereto in the Schedules with reference to any section or schedule of this
  Agreement shall be deemed to be a disclosure with respect to all other sections or schedules to which such disclosure may apply solely
  to the extent the relevance of such disclosure is reasonably apparent on the face of the disclosure in such Schedule. Certain information
  set forth in the Schedules is included solely for informational purposes and may not be required to be disclosed pursuant to this
  Agreement. The disclosure of any information shall not be deemed to constitute an acknowledgment that such information is required
  to be disclosed in connection with the representations and warranties made in this Agreement, nor shall such information be deemed to
  establish a standard of materiality.


                                                                     85




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                         91/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 93 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1175


            11.09 Entire Agreement. This Agreement (together with the Schedules and Exhibits to this Agreement), the Sponsor
  Agreement and that certain Confidentiality Agreement, dated as of July 6, 2020, by and between the Company and RMG Acquisition
  Corporation (the “Confidentiality Agreement”), together with that certain Joinder to Confidentiality Agreement, dated as of October
  20, 2020, by and among Acquiror, the Company and RMG Acquisition Corporation, constitute the entire agreement among the parties
  relating to the transactions contemplated hereby and supersede any other agreements, whether written or oral, that may have been made
  or entered into by or among any of the parties hereto or any of their respective Subsidiaries relating to the transactions contemplated
  hereby. No representations, warranties, covenants, understandings, agreements, oral or otherwise, relating to the transactions
  contemplated by this Agreement exist between the parties hereto except as expressly set forth or referenced in this Agreement and the
  Confidentiality Agreement.

           11.10 Amendments. This Agreement may be amended or modified, in whole or in part, only by a duly authorized agreement
  in writing executed in the same manner as this Agreement and which makes reference to this Agreement. The approval of this
  Agreement by the stockholders of any of the parties hereto shall not restrict the ability of the board of directors of any of the parties
  hereto to terminate this Agreement in accordance with Section 10.01 or to cause such party to enter into an amendment to this
  Agreement pursuant to this Section 11.10 or to waive any term or condition hereof pursuant to Section 11.01, and the parties hereto
  may amend or terminate this Agreement (or waive any term or condition hereof) in accordance with the terms of this Agreement
  whether before or after the approval of this Agreement by the stockholders of any party hereto.

          11.11 Publicity. All press releases or other public communications of any nature whatsoever relating to the transactions
  contemplated by this Agreement, and the method of the release for publication thereof, shall prior to the Closing be subject to the prior
  mutual approval of Acquiror and the Company, which approval shall not be unreasonably withheld, conditioned or delayed by any such
  party.

           11.12 Severability. If any provision of this Agreement is held invalid or unenforceable by any court of competent jurisdiction,
  the other provisions of this Agreement shall remain in full force and effect. The parties hereto further agree that if any provision
  contained herein is, to any extent, held invalid or unenforceable in any respect under the Laws governing this Agreement, the
  remaining provisions of this Agreement shall be reformed, construed and enforced to the fullest extent permitted by Law and to the
  extent necessary to give effect to the intent of the parties hereto.

           11.13 Jurisdiction; WAIVER OF TRIAL BY JURY. Any Action based upon, arising out of or related to this Agreement or the
  transactions contemplated hereby may be brought in federal and state courts located in the State of Delaware, and each of the parties
  hereto irrevocably submits to the exclusive jurisdiction of each such court in any such Action, waives any objection it may now or
  hereafter have to personal jurisdiction, venue or to convenience of forum, agrees that all claims in respect of the Action shall be heard
  and determined only in any such court, and agrees not to bring any Action arising out of or relating to this Agreement or the
  transactions contemplated hereby in any other court. Nothing herein contained shall be deemed to affect the right of any party hereto to
  serve process in any manner permitted by Law or to commence legal proceedings or otherwise proceed against any other party hereto
  in any other jurisdiction, in each case, to enforce judgments obtained in any Action brought pursuant to this Section 11.13. EACH OF
  THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION
  BASED UPON, ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
  HEREBY.


                                                                     86




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                         92/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 94 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1176


            11.14 Enforcement. The parties hereto agree that irreparable damage, for which monetary damages, even if available, would
  not be an adequate remedy, would occur in the event that the parties hereto do not perform their obligations under the provisions of this
  Agreement (including failing to take such actions as are required of them hereunder to consummate this Agreement) in accordance
  with its specified terms or otherwise breach such provisions. The parties hereto acknowledge and agree that (a) each party hereto shall
  be entitled to an injunction, specific performance, or other equitable relief to prevent breaches of this Agreement and to enforce
  specifically the terms and provisions hereof, without proof of damages, prior to the valid termination of this Agreement in accordance
  with Section 10.01, this being in addition to any other remedy to which they are entitled under this Agreement, and (b) the right of
  specific enforcement is an integral part of the transactions contemplated by this Agreement and without that right, none of the parties
  hereto would have entered into this Agreement. Each party hereto agrees that it will not oppose the granting of specific performance
  and other equitable relief on the basis that the other parties hereto have an adequate remedy at Law or that an award of specific
  performance is not an appropriate remedy for any reason at Law or equity. The parties hereto acknowledge and agree that any party
  hereto seeking an injunction to prevent breaches of this Agreement and to enforce specifically the terms and provisions of this
  Agreement in accordance with this Section 11.14 shall not be required to provide any bond or other security in connection with any
  such injunction.

            11.15 Non-Recourse. This Agreement may only be enforced against, and any claim or cause of action based upon, arising out
  of, or related to this Agreement or the transactions contemplated hereby may only be brought against, the entities that are expressly
  named as parties hereto and then only with respect to the specific obligations set forth herein with respect to such party. Except to the
  extent a party hereto (and then only to the extent of the specific obligations undertaken by such party), (a) no past, present or future
  director, officer, employee, incorporator, member, partner, stockholder, Affiliate, agent, attorney, advisor or representative or Affiliate
  of any party hereto and (b) no past, present or future director, officer, employee, incorporator, member, partner, stockholder, Affiliate,
  agent, attorney, advisor or representative or Affiliate of any of the foregoing shall have any liability (whether in contract, tort, equity or
  otherwise) for any one or more of the representations, warranties, covenants, agreements or other obligations or liabilities of any one or
  more of the Company, Acquiror and Merger Sub under this Agreement of or for any claim based on, arising out of, or related to this
  Agreement or the transactions contemplated hereby.

           11.16 Nonsurvival of Representations, Warranties and Covenants. None of the representations, warranties, covenants,
  obligations or other agreements in this Agreement or in any certificate, statement or instrument delivered pursuant to this Agreement,
  including any rights arising out of any breach of such representations, warranties, covenants, obligations, agreements and other
  provisions, shall survive the Closing, and all such representations, warranties, covenants, obligations and other agreements shall
  terminate and expire upon the occurrence of the Effective Time (and there shall be no liability after the Closing in respect thereof),
  except for (a) those covenants and agreements contained herein that by their terms expressly apply in whole or in part after the Closing,
  and then only with respect to any breaches occurring after the Closing, and (b) this Article XI. Notwithstanding anything to the
  contrary herein, nothing herein shall restrict any Action or liability in the case of Fraud.


                                                                       87




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                              93/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 95 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1177


           11.17 Acknowledgements.

                     (a) Each party hereto acknowledges and agrees (on its own behalf and on behalf of its respective Affiliates and its
           and their respective Representatives) that: (i) it has conducted its own independent investigation of the financial condition,
           results of operations, assets, liabilities, properties and projected operations of the other parties hereto (and their respective
           Subsidiaries) and has been afforded satisfactory access to the books and records, facilities and personnel of the other parties
           hereto (and their respective Subsidiaries) for purposes of conducting such investigation; (ii) the Company Representations
           constitute the sole and exclusive representations and warranties of the Company in connection with the transactions
           contemplated hereby; (iii) the Acquiror Representations constitute the sole and exclusive representations and warranties of
           Acquiror and Merger Sub in connection with the transactions contemplated hereby; (iv) except for the Company
           Representations by the Company and the Acquiror Representations by Acquiror and Merger Sub, none of the parties hereto or
           any other Person makes, or has made, any other express or implied representation or warranty with respect to any party hereto
           (or any such party’s Subsidiaries) or the transactions contemplated by this Agreement and all other representations and
           warranties of any kind or nature expressed or implied (including (x) regarding the completeness or accuracy of, or any
           omission to state or to disclose, any information, including in the estimates, projections or forecasts or any other information,
           document or material provided or made available to any party hereto or their respective Affiliates or Representatives in certain
           “data rooms,” management presentations or in any other form in expectation of the Transactions, including meetings, calls or
           correspondence with management of any party hereto (or any party’s Subsidiaries), and (y) any relating to the future or
           historical business, condition (financial or otherwise), results of operations, prospects, assets or liabilities of any party hereto
           (or its Subsidiaries), or the quality, quantity or condition of any party’s or its Subsidiaries’ assets) are specifically disclaimed
           by all parties hereto and their respective Subsidiaries and all other Persons (including the Representatives and Affiliates of any
           party hereto or its Subsidiaries); and (v) each party hereto and its respective Affiliates are not relying on any representations
           and warranties in connection with the Transactions except the Company Representations by the Company and the Acquiror
           Representations by Acquiror and Merger Sub.

                     (b) Effective upon Closing, each party hereto waives, on its own behalf and on behalf of its respective Affiliates and
           Representatives, to the fullest extent permitted under applicable Law, any and all rights, Claims and causes of action it may
           have against any other party hereto or their respective Subsidiaries and any of their respective current or former Affiliates or
           Representatives relating to the operation of any party hereto or its Subsidiaries or their respective businesses or relating to the
           subject matter of this Agreement, the Schedules, or the Exhibits to this Agreement, whether arising under or based upon any
           federal, state, local or foreign statute, Law, ordinance, rule or regulation or otherwise. Each party hereto acknowledges and
           agrees that it will not assert, institute or maintain any Action, suit, Claim, investigation, or proceeding of any kind whatsoever,
           including a counterclaim, cross-claim or defense, regardless of the legal or equitable theory under which such liability or
           obligation may be sought to be imposed, that makes any claim contrary to the agreements and covenants set forth in this
           Section 11.17. Notwithstanding anything herein to the contrary, nothing in this Section 11.17(b) shall preclude any party
           hereto from seeking any remedy for Fraud. Each party hereto shall have the right to enforce this Section 11.17 on behalf of
           any Person that would be benefitted or protected by this Section 11.17 if they were a party hereto. The foregoing agreements,
           acknowledgements, disclaimers and waivers are irrevocable. For the avoidance of doubt, nothing in this Section 11.17 shall
           limit, modify, restrict or operate as a waiver with respect to any rights any party hereto may have under any written agreement
           entered into in connection with the transactions contemplated hereby, including the Shareholder Agreement, the Registration
           Rights Agreement and the Sponsor Agreement.

                                   [THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK]


                                                                       88




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                             94/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 96 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1178


                    IN WITNESS WHEREOF the parties have hereunto caused this Agreement to be duly executed as of the date hereof.

                                                                                    PROPERTY SOLUTIONS ACQUISITION CORP.

                                                                                    By: /s/ Jordan Vogel
                                                                                    Name: Jordan Vogel
                                                                                    Title: Co-Chief Executive Officer & Secretary

                                                                                    PSAC MERGER SUB LTD.

                                                                                    By: /s/ Jordan Vogel
                                                                                    Name: Jordan Vogel
                                                                                    Title: Director


                                             [Signature Page to Agreement and Plan of Merger]




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                                       95/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 97 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1179


                                                                                    FF INTELLIGENT MOBILITY GLOBAL
                                                                                    HOLDINGS LTD.

                                                                                    By: /s/ Jiawei Wang
                                                                                    Name: Jiawei Wang
                                                                                    Title: Director and Vice President


                                             [Signature Page to Agreement and Plan of Merger]




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                              96/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 98 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1180


                                                                 Exhibit A

                                                 Form of Registration Rights Agreement

                                                                 [Attached]




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                              97/110
1/28/2021Case   2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 99 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1181


                                                                 Exhibit B

                                                     Form of Shareholder Agreement

                                                                 [Attached]




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                              98/110
       Case
1/28/2021      2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 100 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1182


                                                                 Exhibit C

                                                 Form of PIPE Subscription Agreement

                                                                 [Attached]




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                              99/110
       Case
1/28/2021      2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 101 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1183


                                                                 Exhibit D

                                                          Form of Plan of Merger

                                                                 [Attached]




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                              100/110
       Case
1/28/2021      2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 102 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1184


                                                                 Exhibit E

                                Form of Amended and Restated Articles of Association of the Company

                                                                 [Attached]




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                              101/110
       Case
1/28/2021      2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 103 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1185


                                                                 Exhibit F

                                             Form of Company Share Letter of Transmittal

                                                                 [Attached]




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                              102/110
       Case
1/28/2021      2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 104 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1186


                                                                 Exhibit G

       Form of Lock-up Agreement (Company Shareholders Vendor Trust, Additional Bridge Lenders, Warrantholders, and
                                           Employee Reduced Compensation)

                                                                 [Attached]




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                              103/110
       Case
1/28/2021      2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 105 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1187


                                                                 Exhibit H

                                             Form of Converting Debt Letter of Transmittal

                                                                 [Attached]




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                              104/110
       Case
1/28/2021      2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 106 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1188


                                                                  Exhibit I

                                                Form of Shareholder Support Agreement

                                                                 [Attached]




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                              105/110
       Case
1/28/2021      2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 107 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1189


                                                                  Exhibit J

                                                  Form of Sponsor Support Agreement

                                                                 [Attached]




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                              106/110
       Case
1/28/2021      2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 108 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1190


                                                                 Exhibit K

                                                                LTIP Terms

                                                                 [Attached]




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                              107/110
       Case
1/28/2021      2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 109 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1191


                                                                Exhibit L-1

                                      Form of Acquiror Second A&R Certificate of Incorporation

                                                                 [Attached]




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                              108/110
       Case
1/28/2021      2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 110 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1192


                                                                Exhibit L-2

                                                     Form of Acquiror A&R Bylaws

                                                                 [Attached]




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                              109/110
       Case
1/28/2021      2:20-cv-08035-SVW-JPR           Document 110-5 Filed 04/06/21 Page 111 of 111 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm
                                                               #:1193


                                                                 Exhibit M

                                                 Form of Lock-up Agreement (Sponsor)

                                                                 [Attached]




https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038ex2-1_property.htm                              110/110
